Execution Version

 

REVOLVING CREDIT AGREEMENT

dated as of May 26, 2017

among

RUBY TUESDAY, INC.,
as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,
as the Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

UBS AG, STAMFORD BRANCH,
as Administrative Agent and Issuing Bank

 

and

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


UBS SECURITIES LLC,
as Sole Arranger and Book Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

 


 

 

 

Schedules

 

Schedule 1.1(e)     -     Non-Grantor Guarantors

Schedule 1.2     -     Revolving Commitments

Schedule 1.3     -     Appraised Values of Initial Eligible Restaurants

Schedule 1.4     -     Initial Eligible Restaurants

Schedule 5.14     -     Subsidiaries

Schedule 6.13(a)(1)     -     Equity Interests

Schedule 6.13(a)(2)     -     Liquor Clubs/Corporations

Schedule 6.13(c)     -     Mortgaged Properties

Schedule 8.1     -     Existing Liens

Schedule 8.3     -     Existing Investments

Schedule 8.7     -     Restrictive Agreements

Schedule 8.12     -     Existing Indebtedness

Schedule 8.14     -     Certain Subsidiaries

 

Exhibits

 

Exhibit 2.3     -     Notice of Revolving Borrowing

Exhibit 2.6     -     Form of Continuation/Conversion

Exhibit 2.9     -     Revolving Credit Note

Exhibit 2.18 (1-4)     -     Forms of U.S. Tax Compliance Certificates

Exhibit 4.1(c)(i)     -     Form of Secretary’s Certificate

Exhibit 4.1(h)     -     Form of Officer’s Certificate

Exhibit 6.10     -     Form of Joinder Agreement

Exhibit 11.4     -     Form of Assignment and Acceptance

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 26, 2017, by and among RUBY TUESDAY, INC., a Georgia corporation (the
“Borrower”), the Guarantors (defined herein), the several banks and other
financial institutions from time to time party hereto (the “Lenders”) and UBS
AG, STAMFORD BRANCH, in its capacity as Administrative Agent for the Lenders
(the “Administrative Agent”) and as Issuing Bank (the “Issuing Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide a credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to severally establish the requested revolving credit facility;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Guarantors, the Lenders, the Administrative Agent
and the Issuing Bank agree as follows:

 

Article I     

DEFINITIONS; CONSTRUCTION

 

Section 1.1     Definitions.

 

In addition to the other terms defined herein, the following terms used herein
have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

 

“2016 Disclosure Letter” means the disclosure letter, dated the Sixth Amendment
Effective Date (as defined in the Existing Credit Agreement), delivered by the
Borrower to the Administrative Agent.

 

“2016 Store Closures” means (a) the closing of the stores identified in Exhibit
A of the 2016 Disclosure Letter, and (b) the sale of real property identified in
Exhibit B of the 2016 Disclosure Letter.

 

“Acceptable Appraiser” means a real estate appraisal firm selected by the
Administrative Agent with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed) meeting the requirements of FIRREA.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Adjusted LIBO Rate” means,

 

(a)     with respect to each Interest Period for a Eurodollar Loan, the rate per
annum (rounded to the nearest multiple of 1/16 of 1%) obtained by dividing (i)
LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage; and

 

(b)     for any day with respect to a Base Rate Loan bearing interest at a rate
based on LIBOR, a rate per annum (rounded to the nearest multiple of 1/16 of 1%)
obtained by dividing (i) LIBOR for such Interest Period by (ii) a percentage
equal to 1.00 minus the Eurodollar Reserve Percentage; provided, that if the
Adjusted LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Adjusted Total Debt” means, as of any date of determination, (i) all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
including without limitation all Loans and LC Exposure, but excluding all
Indebtedness of the type described in subsection (xi) of the definition of
“Indebtedness” and excluding any Synthetic Lease Obligations to the extent that
such Synthetic Lease Obligations are included in clause (ii) below, plus (ii) to
the extent not included in clause (i), the present value of all lease
obligations arising under operating leases of Borrower and its Subsidiaries as
determined in accordance with GAAP (provided, that, notwithstanding anything to
the contrary contained herein, such lease obligations shall not include payments
conditioned upon the exercise of a renewal option of any rental or operating
lease that would be payable by the Borrower or any of its Subsidiaries only to
the extent such lease was renewed beyond the completion of the current term of
such lease), applying a discount rate of ten percent (10%).

 

“Adjusted Total Debt to EBITDAR Ratio” means, as of any date of determination,
the ratio of (i) Adjusted Total Debt as of such date minus unrestricted and
available cash and/or cash equivalents of the Borrower as of such date to (ii)
Consolidated EBITDAR as of such date, measured for the four Fiscal Quarter
period ending on such date.

 

“Administrative Agent” has the meaning assigned to such term in the opening
paragraph hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Revolving Commitments of all Lenders from time to time, as such aggregate
principal amount shall be reduced pursuant to the terms hereof. On the Closing
Date, the Aggregate Revolving Commitment Amount equals TWENTY MILLION DOLLARS
($20,000,000).

 

“Aggregate Revolving Commitments” means, collectively, all Revolving Commitments
of all Lenders in effect at any time.

 

“Applicable Account Receivable” means any account receivable relating to (i) any
royalties from any franchised restaurants located outside of the 48 contiguous
states of the United States of America and the District of Columbia, (ii) any
third party gift card or (iii) any vendor rebate.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans of such Type are to be made and
maintained.

 

“Applicable Margin” means, as of any date, the percentage per annum equal to:
(a) for Eurodollar Loans, 4.00% and (b) for Base Rate Loans, 3.00%.

 

“Appraisal Notice” has the meaning set forth in the last paragraph of Section
6.1.

 

“Appraisal Report” means, as to any Eligible Restaurant that is or is to become
a Mortgaged Property, the written report of the Acceptable Appraiser setting
forth the Appraised Value of such Eligible Restaurant in a form (and with a
level of detail) similar to the Initial Appraisal Reports, and delivered to the
Administrative Agent. It is understood and agreed that an Appraisal Report may
set forth the Appraised Value of more than one Eligible Restaurant.

 

“Appraised Value” means, as to any Eligible Restaurant, the value thereof (as
expressed in Dollars), determined by an Acceptable Appraiser on an As-Dark
Basis. The Appraised Value of each Initial Eligible Restaurant that constitutes
a Mortgaged Property is set forth on Schedule 1.3 hereto; provided that the
Appraised Value of each Eligible Restaurant (including, without limitation, each
Initial Eligible Restaurant) shall be as set forth in the most recent Appraisal
Report relating to such Eligible Restaurant; provided, further, that, for the
avoidance of doubt, from and after the Closing Date, as to any Eligible
Restaurant or Mortgaged Property, the Appraised Value of such Eligible
Restaurant or Mortgaged Property shall be as set forth in the Initial Appraisal
Report until a subsequent Appraisal Report relating to such Eligible Restaurant
or Mortgaged Property is delivered or produced pursuant to the provisions of
Section 7.1 or the last sentence of Section 6.1, and from and after the delivery
of such subsequent Appraisal Report, the Appraised Value of such Eligible
Restaurant or Mortgaged Property shall be as set forth in such subsequent
Appraisal Report.

 

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Arranger” means UBS Securities LLC, in its capacity as a sole arranger and sole
book manager.

 

“ASC 810” has the meaning set forth in Section 6.1(g).

 

“As-Dark Basis” means, as to any restaurant at any time, assuming (solely for
purposes of determining the Appraised Value thereof) that such restaurant is not
operating at such time and no business or commercial activity (other than de
minimis activity required to maintain the property and buildings) is being
conducted on the parcel of real property on which such restaurant is situated.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.

 

“Authoritative Guidance” has the meaning set forth in Section 6.1(g).

 

“Availability Period” means the period from the Closing Date to the Business Day
immediately prior to the Revolving Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” shall mean, for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBO Rate for an Interest Period of
one-month beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 100 basis points; it being understood
that, for the avoidance of doubt, the Base Rate shall not be less than zero. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate or the Adjusted LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
the Base Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning in the introductory paragraph hereof.

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type,
made, converted or continued on the same date and in case of Eurodollar Loans,
as to which a single Interest Period is in effect.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or New
York and, if such day relates to any Eurodollar Loan, means any such day that is
also a London Banking Day.

 

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Issuing
Bank (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect of any thereof (as the
context may require), cash or deposit account balances or, if the Issuing Bank
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the Issuing Bank.

 

“Cash Collateral” has a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any real property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirements of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower and its Subsidiaries to any Person or “group” (within the meaning of
the Securities Exchange Act of 1934 and the rules of the SEC thereunder in
effect on the Closing Date), (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date) of 30% or more of the outstanding
shares of the voting stock of the Borrower; (c) during any period of 24
consecutive months, a majority of the members of the board of directors of the
Borrower cease to be composed of individuals who were either (i) directors of
the Borrower on the Closing Date or (ii) elected to the board of directors or
nominated for election to the board of directors of the Borrower by the board of
directors (or a duly constituted committee thereof) of the Borrower with the
approval of at least a majority of the directors who were directors on the date
of this Agreement or whose election or nomination for election was previously so
approved, or (d) the occurrence of a “Change in Control” (or any equivalent term
thereof) under and as defined in the Senior Note Documents.

 

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) the making or
issuance by any Governmental Authority after the date of this Agreement of any
request, guideline or directive (whether or not having the force of law)
requiring compliance by any Lender (or its Applicable Lending Office) or the
Issuing Bank (or for purposes of Section 2.16(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable); provided, that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans and when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a LC Commitment.

 

“Closing Date” means May 26, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Pledge Agreement, the
Security Agreement, the Mortgages, any Deposit Account Control Agreement and
such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 6.10, Section 6.12, Section 6.13 or
Section 6.16.

 

“Commitment” means a Revolving Commitment or a LC Commitment or any combination
thereof (as the context shall permit or require).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(b)
hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Companies” means, collectively, the Borrower and any of its
Subsidiaries, and “Consolidated Company” means, individually, the Borrower or
any of its Subsidiaries.

 

“Consolidated EBITDA” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period minus (b) to the extent included in calculating Consolidated Net Income
for such period, any non-cash gains during such period minus (c) any actual cash
payments made during such period related to non-cash charges included in (d)(iv)
below for a prior period plus (d) to the extent deducted in determining
Consolidated Net Income for such period without duplication, (i) Consolidated
Interest Expense, (ii) income tax expense determined on a consolidated basis in
accordance with GAAP, (iii) depreciation and amortization expense determined on
a consolidated basis in accordance with GAAP, (iv) all other non-cash charges,
in each case, that do not represent a cash item in such period or any future
period, (v) expenses of the Borrower and its Subsidiaries related to
investigation and/or pursuit of strategic alternatives for the Borrower and its
Subsidiaries, including retention expenses, (vi) expenses relating to corporate
restructurings of the Borrower and its Subsidiaries, (vii) non-recurring lease
reserve charges incurred in connection with the 2016 Store Closures; provided,
that, the aggregate amount of such charges added back pursuant to this clause
(d)(vii) for all periods shall not exceed $20,000,000, (viii) non-recurring
closing, corporate and restructuring costs related to the 2016 Store Closures;
provided, that, the aggregate amount of such costs added back pursuant to this
clause (d)(viii) for all periods shall not exceed $10,000,000, (ix) non-cash
impairment charges or asset write-offs relating to inventory and small-wares in
connection with the 2016 Store Closures; provided, that, the aggregate amount of
such charges or write-offs added back pursuant to this clause (d)(ix) for all
such periods shall not exceed $4,000,000, (x) executive transition charges
incurred in connection with the departure of the Borrower’s chief executive
officer; provided, that, the aggregate amount of executive transition charges
added back pursuant to this clause (d)(x) for all periods shall not exceed
$3,800,000, (xi) expenses under the executives’ and officers’ severance plan
filed as an exhibit to the 10-K of the Borrower dated August 15, 2016 and the
10-Q of the Borrower dated April 7, 2017 and (xii) other adjustments reasonably
acceptable to the Administrative Agent, all as determined in accordance with
GAAP.

 

“Consolidated EBITDAR” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum, without duplication, of (a) Consolidated
EBITDA plus (b) Consolidated Lease Expense, in each case for such period.

 

“Consolidated Entities” has the meaning set forth in Section 6.1(g).

 

“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) under
Hedging Agreements during such period (whether or not actually paid or received
during such period).

 

“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rental and operating lease expense payable by the Borrower
and its Subsidiaries with respect to leases of real and personal property
(excluding (x) Capital Lease Obligations and (y) cash payments with respect to
leases terminated in connection with the 2016 Store Closures, in an aggregate
amount not to exceed $30,000,000) determined on a consolidated basis in
accordance with GAAP for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (a) any extraordinary gains or losses, (b) any gains
attributable to write-ups of assets, (c) any equity interest of the Borrower or
any Subsidiary of the Borrower in the unremitted earnings of any Person that is
not a Subsidiary and (d) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Borrower
or any Subsidiary on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.

 

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control” means the power, directly or indirectly, either to (i) vote 5% or more
of securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling,” “Controlled by,” and “under common Control with” have meanings
correlative thereto.

 

“Control Agreement” has the meaning assigned to such term in the Security
Agreement.

 

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted by Section 8.12.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.23(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three (3) Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.23(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Issuing Bank and each
other Lender promptly following such determination.

 

“Default Interest” has the meaning set forth in Section 2.11(b).

 

“Deposit Account” has the meaning set forth in the Security Agreement.

 

“Deposit Account Control Agreement” has the meaning set forth in the Security
Agreement.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” means the sale, transfer, license, lease or other disposition of
any property by the Borrower or any Subsidiary.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.4(b)(ii)).

 

“Eligible Restaurant” means, at any time, any restaurant of Borrower or any of
its Subsidiaries that is (a) wholly-owned by the Borrower or a Guarantor, (b)
not part of the Franchise Partner Program, (c) not owned or operated by a
Traditional Franchisee, (d) operating at such time, (e) situated on real
property owned in fee by Borrower or a Guarantor and (f) located in a state of
the United States or the District of Columbia.

 

“Employee Benefit Plans” means, collectively, Borrower’s Employee Stock Purchase
Plan, the Morrison Incorporated Long Term Incentive Plan, the 1984 Morrison
Incorporated Long Term Incentive Plan, the 1987 Stock Bonus and Non-Qualified
Stock Option Plan, the 1989 Non-Qualified Stock Incentive Plan, the Ruby
Tuesday, Inc. 1996 Stock Incentive Plan, the Ruby Tuesday, Inc. 1996
Non-Executive Stock Incentive Plan, the Ruby Tuesday, Inc. Stock Incentive and
Deferred Compensation Plan for Directors, the Ruby Tuesday, Inc. Salary Deferral
Plan, the Ruby Tuesday, Inc. Deferred Compensation Plan and any salary deferral
or deferred compensation plan of any Subsidiary or franchisee of Borrower
pursuant to which the equity securities of Borrower or any Subsidiary are the
subject of rights to acquire such equity securities, an investment option under
such plan or a matching contribution under such plan; in each case as any such
plan may be amended, modified or replaced by successor plan thereto.

 

“Engagement Letter” means that certain letter agreement dated as of April 20,
2017 between UBS Securities LLC and the Borrower, as such letter agreement may
be amended, modified or waived by the parties thereto.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the determination
that a Plan is in “at risk status” as defined in Section 430(c) of the Code; (c)
the filing pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of
an application for a “waived funding deficiency” with respect to any Plan; (d)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate, and a “Eurodollar Loan”
referes to a Loan or Borrowing bearing interest by reference to the Adjusted
LIBOR Rate.

 

“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” has the meaning provided in Article IX.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real or personal property which is located outside of the United States
(except with respect to Equity Interests of any Foreign Subsidiary (subject to
clause (c) below) and other assets to the extent a Lien thereon can be perfected
by the filing of a Uniform Commercial Code financing statement) unless requested
by the Administrative Agent or the Required Lenders, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the Uniform Commercial Code or (ii)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, unless
requested by the Administrative Agent or the Required Lenders, (c) the Equity
Interests of any direct Foreign Subsidiary of a Loan Party to the extent not
required to be pledged to secure the Obligations pursuant to Section 6.13(a) and
(d) any property which, subject to the terms of Section 8.7, is subject to a
Permitted Lien of the type described in Section 8.1(c) to the extent the
documents in which such Lien is granted, or the obligations secured by such Lien
arise, prohibit such Loan Party from granting any other Liens in such property.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
Section 3.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20(b) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 2.18(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.18(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of December 3, 2013, by and among the Borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent and issuing bank, as amended and
modified from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation or official rules or interpretations adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
of the United States, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
that is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided, that the Federal Funds
Effective Rate shall not be less than zero.

 

“Fee Letter” means that certain fee letter, dated the Closing Date, executed by
UBS AG, Stamford Branch and accepted by the Borrower.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower or the Consolidated
Companies, as applicable.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Franchisee” means, collectively, a limited liability company or limited
partnership in which the Borrower owns an equity interest pursuant to the
Franchise Partner Program.

 

“Franchise Partner Program” means the optional financing and business
structuring program offered by the Borrower to a limited number of qualified
restaurant operators, such operators to be determined by the Borrower in its
sole discretion, which provides such restaurant operators a business structure
for organizing, owning and funding the establishment and operation of
restaurants doing business under operating concepts owned by the Borrower.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Grantor” has the meaning assigned to such term in the Security Agreement.

 

“Grantor Guarantor” means any Guarantor that is not a Non-Grantor Guarantor.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of Guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means (a) each Material Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) any Subsidiary that joins as a
Guarantor pursuant to Section 6.10, 6.11 or 6.12, (c) with respect to (i)
Obligations under any Hedging Agreement entered into with any Hedging Bank, (ii)
Obligations under any Treasury Management Agreement entered into with a Treasury
Management Bank, (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 3.1 and 3.8) under the Guaranty, the Borrower
and (d) their respective successors and permitted assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article III.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which any Borrower or any
Subsidiary is a party.

 

“Hedging Bank” means (a) any Person that is the Administrative Agent or a Lender
or an Affiliate of the Administrative Agent or a Lender at the time that it
becomes a party to a Hedging Agreement with any Loan Party and (b) the
Administrative Agent or any Lender or Affiliate of the Administrative Agent or a
Lender that is party to a Hedging Agreement with any Loan Party in existence on
the Closing Date, in each case to the extent permitted by Section 8.8.

 

“Historical Audited Financial Statements” means the annual audited consolidated
balance sheets of the Borrower and its Subsidiaries and the related consolidated
statements of operations, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries as of and for each of
the fiscal years ended May 31, 2016, June 2, 2015 and June 3, 2014.

 

“Historical Unaudited Financial Statements” means the unaudited consolidated
balance sheets of the Borrower and its Subsidiaries and the related consolidated
statements of operations, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries as of and for each of
the Fiscal Quarters ended August 30, 2016, November 29, 2016 and February 28,
2017.

 

“Indebtedness” of any Person means, without duplication (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 9.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any capital stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all obligations under Hedging Agreements.
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Initial Appraisal Reports” means the Appraisal Report or Appraisal Reports
relating to the Initial Eligible Restaurants.

 

“Initial Eligible Restaurant” means each Eligible Restaurant listed in Schedule
1.4.

 

“Interest Period” means with respect to any Eurodollar Borrowing, a period of
one, two, three or six months (in each case, subject to availability); provided,
that:

 

(i)     the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii)     if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)     any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the calendar month in which such Interest Period ends; and

 

(iv)     no Interest Period may extend beyond the Revolving Commitment
Termination Date.

 

“Investments” has the meaning set forth in Section 8.3.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means UBS AG, Stamford Branch, in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.10 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 6.10, 6.11 or 6.12.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Loan on the
Business Day of such drawing.

 

“LC Commitment” means that portion of the Aggregate Revolving Commitment Amount
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $15,000,000.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Documents” means the Letters of Credit and all applications, agreements and
instruments relating to the Letters of Credit.

 

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings under Letters of Credit, including all LC
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The LC Exposure of any Lender shall be its Pro
Rata Share of the total LC Exposure at such time.

 

“Lenders” has the meaning assigned to such term in the opening paragraph of this
Agreement.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.21 by
UBS AG, Stamford Branch (or its successor as Issuing Bank) for the account of
the Borrower pursuant to the LC Commitment.

 

“LIBOR” means,

 

(a)     for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)     for any interest rate calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the London Interbank Offered Rate, at
approximately 11:00 a.m., London time, determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that date;

 

provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.

 

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Revolving Credit Notes (if any), any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.22, the LC Documents,
the Fee Letter, each Joinder Agreement, all Notices of Revolving Borrowing, all
Notices of Conversion/Continuation and any and all other instruments,
agreements, documents and writings executed in connection with any of the
foregoing.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means all Revolving Loans in the aggregate or any of them, as the
context shall require.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Major Casualty Event” means, with respect to any Mortgaged Property, a Casualty
Event that either results in (i) damage to such Mortgaged Property of $750,000
or more, as determined by the Borrower in good faith or (ii) a taking of such
Mortgaged Property (or portion thereof) with a value subject to such taking of
$750,000 or more, as determined by the Borrower in good faith.

 

“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, properties or liabilities of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

 

“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect to any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Subsidiary” means (i) each Loan Party other than the Borrower, and
(ii) each other Subsidiary of the Borrower, now existing or hereafter
established or acquired, that at any time prior to the Revolving Commitment
Termination Date, has or acquires total assets in excess of $5,000,000, or that
accounted for or produced more than 5% of the Consolidated Net Income of the
Borrower on a consolidated basis during any of the three most recently completed
fiscal years of the Borrower, or that is otherwise material to the operations or
business of the Borrower or another Material Subsidiary. For purposes of
Sections 9.1(g), (h) and (i), if a Subsidiary that is not otherwise a Material
Subsidiary is subject to an event or circumstance described in Section 9.1(g),
(h) or (i) but if together with any other Subsidiary or Subsidiaries that do not
then otherwise constitute a Material Subsidiary or Material Subsidiaries and are
also then subject to an event or circumstance described in any of Section
9.1(g), (h) or (i), then such Subsidiary and such other Subsidiary or
Subsidiaries shall constitute Material Subsidiaries for purposes of Sections
9.1(g), (h) and (i).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Mortgaged Properties” means the real property of the Borrower or any Subsidiary
that is subject to a Mortgage, including those real properties set forth on
Schedule 6.13(c) and those real properties pledged pursuant to Section 6.16,
including the applicable Eligible Restaurant relating to such real property.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest of any Loan Party in
the Mortgaged Properties, in form and substance reasonably acceptable to the
Administrative Agent.

 

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Debt Issuance,
Casualty Event or any sale, transfer or disposition conducted in accordance with
Section 8.5(f) or (g), net of (a) reasonable direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or reasonably estimated to
be payable as a result thereof and (c) in the case of any sale, transfer or
disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien on the related property; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or cash equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary pursuant to any such Debt Issuance
or sale, transfer or disposition.

 

“Non-Grantor Guarantor” means each Subsidiary of the Borrower listed on Schedule
1.1(e); provided that, other than RT Michigan Franchise, LLC and RT New England
Franchise, LLC, no Non-Grantor Guarantor shall own a Mortgaged Property.

 

“Notice of Conversion/Continuation” means the notice given by the Borrower to
the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b) hereof.

 

“Notice of Revolving Borrowing” has the meaning as set forth in Section 2.3.

 

“Obligations” means all amounts owing by the Borrower and each Guarantor to the
Administrative Agent, the Issuing Bank or any Lender pursuant to or in
connection with this Agreement, the Engagement Letter, and any other Loan
Document, including without limitation, all principal, interest (including any
interest or fees accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post filing or post-petition interest
or fees is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent and any
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, all obligations arising
under Hedging Agreements entered into with a Hedging Bank to the extent
permitted hereunder, all obligations arising under Treasury Management
Agreements entered into with Treasury Management Bank to the extent permitted
hereunder and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof; provided, however, that the “Obligations”
of a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any Sale
and Leaseback Transactions which do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person in accordance with GAAP.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity

 

“OSHA” means the Occupational Safety and Health Act of 1970, as amended from
time to time, and any successor statute.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

 

“Participant” has the meaning set forth in Section 11.4(d).

 

“Participant Register” has the meaning specified in Section 11.4(d).

 

“Payment Office” means the office of the Administrative Agent for borrowings and
paydowns as set forth in Section 11.1, or such other location as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” has the meaning set forth in Section 8.3(h).

 

“Permitted Encumbrances” means

 

(i)     Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(ii)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(iii)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)     judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(vi)     encumbrances and other title defects reflected in the title insurance
policies with respect to the Mortgaged Properties approved by the Administrative
Agent in connection with the Mortgages; and

 

(vii)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(i)     direct obligations of, or obligations the principal of and interest on
which are unconditionally Guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)     commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

 

(iii)     certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or Guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)     mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Permitted Liens” means all Liens permitted under Section 8.1.

 

“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means that certain pledge agreement dated as of the date
hereof in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, executed by each of the Loan Parties (other than any Loan Party
that constitutes a Non-Grantor Guarantor) and the Administrative Agent, as
amended or modified from time to time.

 

“Prime Rate” shall mean, for any day, a rate per annum equal to the rate last
quoted by The Wall Street Journal as the “Prime Rate” in the United States, or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Board of Governors of the Federal Reserve System
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by Administrative Agent) or any
similar release by the Board of Governors of the Federal Reserve System (as
determined by Administrative Agent).

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Article VII, or where specified in Article VIII, that any Disposition,
Acquisition, repurchase of Senior Notes or Restricted Payment shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 6.1(a) or (b). In connection
with the foregoing, (a) with respect to any Disposition, income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (b) with respect to any
Acquisition, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.1 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by the Borrower or any Subsidiary (including the Person or
property acquired) in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

“Pro Rata Share” means with respect to any Lender at any time, with respect to
such Lender’s Revolving Commitment at any time, the percentage of the Aggregate
Revolving Commitment Amount represented by such Lender’s Revolving Commitment at
such time, subject to adjustment as provided in Section 2.23; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
Issuing Bank to issue Letters of Credit have been terminated pursuant to Section
9.1 or if the Aggregate Revolving Commitments have expired, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender most recently in effect, giving effect to any subsequent assignments. The
Pro Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 1.2 or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto after the Closing Date, as applicable.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any Mortgaged Property:

 

(a)     a fully executed and notarized Mortgage encumbering the fee interest of
such Loan Party in such Mortgaged Property; provided, that if the applicable
Mortgaged Property is located in a jurisdiction that imposes a recording tax or
similar taxes or fees in connection with the recordation of a mortgage, deed of
trust or deeds to secure debt (other than Tennessee), as applicable, the maximum
amount secured by such Mortgage shall not exceed the Appraised Value of such
Mortgaged Property;

 

(b)     ALTA mortgagee title insurance policies or commitments to issue such
policies in the amount equal to not less than the portion of the Loan allocated
to such Mortgaged Property (such amount to be determined in the Administrative
Agent’s reasonable and good faith discretion, and reasonably approved by
Borrower) issued by a title insurance company acceptable to the Administrative
Agent with respect to such Mortgaged Property, assuring the Administrative Agent
that the Mortgage covering such Mortgaged Property creates a valid and
enforceable first priority mortgage lien on such Mortgaged Property, free and
clear of all defects and encumbrances (which, for the avoidance of doubt,
includes a general mechanics’ lien exception), except Permitted Liens, which
title insurance commitments or policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent;

 

(c)     a “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property, and if any
improvement located on such Mortgaged Property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”), (A) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(1) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(2) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (B) copies
of insurance policies or certificates of insurance of the Borrower and its
Subsidiaries evidencing flood insurance satisfactory to the Administrative Agent
and otherwise sufficient to comply with all rules and regulations promulgated
pursuant to the Flood Insurance Laws and naming the Administrative Agent and its
successors and/or assigns as lenders’ loss payee and mortgagee on behalf of the
Lenders;

 

(d)     an environmental assessment report as to such Mortgaged Property, in
form and substance and from professional firms reasonably acceptable to the
Administrative Agent;

 

(e)     an Appraisal Report or such appraisals as the Administrative Agent shall
have determined to be reasonably required under FIRREA;

 

(f)     a survey of each Mortgaged Property certified to the Administrative
Agent and the title insurance company issuing the policies referred to in clause
(b) of this definition in a manner satisfactory to each of the Administrative
Agent and such title insurance company in such form as shall (x) be required by
the title company to issue the so-called comprehensive and other survey-related
endorsements and to remove the standard survey exceptions from the title policy
with respect to such Mortgaged Property and (y) comply with the minimum detail
requirements of the American Land Title Association; and

 

(g)     opinions addressed to the Administrative Agent of (i) local counsel in
each jurisdiction where the Mortgaged Property is located with respect to the
enforceability and perfection of the Mortgages and other matters customarily
included in such opinions and (ii) counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, each in form and
substance reasonably acceptable to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning provided in Section 11.4(c).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Appraised Value Covenant Level” means at any time (A) $30,000,000 less
(B) the product of (x) the aggregate reduction, if any, from and including the
Closing Date to and including such time, of the Aggregate Revolving Commitments
pursuant to Section 2.7(b) or Section 2.7(c) and (y) 1.5.

 

“Required Lenders” means, at any time, (a) at such time as there are fewer than
four Lenders hereunder, Lenders holding in the aggregate more than 75% of (i)
the unfunded Revolving Commitments, the outstanding Loans and LC Exposure and
participations therein or (ii) if the Commitments have been terminated, the
outstanding Loans and LC Exposure and participations therein, (b) at such time
as there are four to six Lenders hereunder, Lenders holding in the aggregate
more than 66 2/3% of (i) the unfunded Revolving Commitments, the outstanding
Loans and LC Exposure and participations therein or (ii) if the Commitments have
been terminated, the outstanding Loans and LC Exposure and participations
therein and (c) at such time as there are seven or more Lenders hereunder,
Lenders holding in the aggregate more than 50% of (i) the unfunded Revolving
Commitments, the outstanding Loans and LC Exposure and participations therein or
(ii) if the Commitments have been terminated, the outstanding Loans and LC
Exposure and participations therein. The unfunded Revolving Commitments of, and
the outstanding Loans and LC Exposure and participations therein held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirement of Law” for any Person means the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer, the treasurer, a vice
president or the chief legal officer of a Loan Party or such other
representative of such Loan Party as may be designated in writing by any one of
the foregoing with the consent of the Administrative Agent; with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower; and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

“Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit (subject to the terms herein) in an aggregate principal amount
not exceeding the amount set forth with respect to such Lender on Schedule 1.2,
or in the case of a Person becoming a Lender after the Closing Date, the amount
of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance Agreement executed by such Person as an assignee, as the same may be
changed pursuant to the terms hereof. Any reduction in the Aggregate Revolving
Commitment Amount pursuant to Section 2.7 shall be applied to the Revolving
Commitment of each Lender according to its Pro Rata Share.

 

“Revolving Commitment Termination Date” means the earlier of (i) May 25, 2018,
or (ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit 2.9.

 

“Revolving Loan” means a loan made by a Lender to the Borrower under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.

 

“S&P” means Standard & Poor’s.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means that certain security agreement dated as of the date
hereof in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, executed by each of the Loan Parties (other than any Loan Party
that constitutes a Non-Grantor Guarantor) and the Administrative Agent, as
amended or modified from time to time.

 

“Senior Notes Indenture” means that certain indenture dated as of May 14, 2012
by and among the Loan Parties and Wells Fargo Bank, National Association, as
trustee.

 

“Senior Note Documents” means the Senior Notes Indenture, the Senior Notes and
all other documents executed and delivered in connection with the Senior Notes
Indenture and the Senior Notes.

 

“Senior Notes” means the “Notes” under and as defined in the Senior Notes
Indenture.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” has the meaning set forth in Section 3.8.

 

“Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, joint venture, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power, or in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, are directly or indirectly owned, controlled
(intentionally lowercase) or held by the parent. Unless otherwise indicated, all
references to “Subsidiary” hereunder means a Subsidiary of the Borrower.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Synthetic Lease Obligations” means, with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such Synthetic
Leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Traditional Franchisee” means, collectively, a franchisee of the Borrower that
(i) is not a Franchisee and (ii) is not operating under the Franchise Partner
Program.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Bank” means (a) any Person that is the Administrative Agent
or a Lender or an Affiliate of the Administrative Agent or a Lender at the time
that it becomes a party to a Treasury Management Agreement with any Loan Party
and (b) the Administrative Agent or any Lender or Affiliate of the
Administrative Agent or a Lender that is a party to a Treasury Management
Agreement with any Loan Party in existence on the Closing Date.

 

“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(e)(ii)(B).

 

“USA PATRIOT Act” shall mean Title III of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Pub. L. 107-56), as amended, and its implementing regulations.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2     Classifications of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a “Revolving Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

 

Section 1.3     Accounting Terms and Determination.

 

(a)     Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 6.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VII for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders; provided,
further, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to change its fiscal year end in accordance with Section 8.10
and such change effects any covenant in Article VII, then the Borrower’s
compliance with such covenant shall be determined on the basis of the fiscal
year end in effect immediately before such requested change in fiscal year end
became effective, until such covenant is amended in a manner satisfactory to the
Borrower and the Required Lenders. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)     Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Article VII (including for
purposes of determining the Applicable Margin) shall be made on a Pro Forma
Basis.

 

Section 1.4     Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding.” Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereof,” “herein” and “hereunder” and words of similar
import shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated. Section headings herein
and in the other Loan Documents are included for convenience of reference only
and shall not affect the interpretation of this Agreement or any other Loan
Document

 

Section 1.5     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Section 1.6     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.7     Rates.

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the calculation of rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto.

 

Article II     

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1     General Description of Facilities.

 

Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which the Lenders severally agree (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with Section
2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in accordance with
Section 2.21 and (iii) each Lender agrees to purchase a participation interest
in the Letters of Credit pursuant to the terms and conditions hereof; provided,
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.

 

Section 2.2     Revolving Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans in U.S. dollars to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment or (ii) the
aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment Amount. During the Availability Period, the Borrower shall
be entitled to borrow, prepay and reborrow Revolving Loans in accordance with
the terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.

 

Section 2.3     Procedure for Revolving Borrowings.

 

The Borrower shall give the Administrative Agent written notice of each
Revolving Borrowing substantially in the form of Exhibit 2.3 attached hereto or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower (a “Notice of Revolving Borrowing”) (x)
prior to noon on the Business Day of the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $1,000,000 or a larger multiple
of $500,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $200,000 or a larger multiple of $100,000; provided, that
Base Rate Loans made pursuant to Section 2.21 may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed eight. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

 

Section 2.4     [Reserved].

 

Section 2.5     Funding of Borrowings.

 

(a)     Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office (or 3:00 p.m. in
the case of Base Rate Borrowings). The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts that it receives, in
like funds by the close of business on such proposed date, to an account
maintained by the Borrower with the Administrative Agent or at the Borrower’s
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower to the Administrative Agent.

 

(b)     Unless the Administrative Agent shall have been notified by any Lender
prior to 5 p.m. one (1) Business Day prior to the date of a Borrowing in which
such Lender is participating that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the greater of (i) the Federal
Funds Rate and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation for up to two (2) days and
thereafter at the rate specified for such Borrowing. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

(c)     All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder,  and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

Section 2.6     Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Notice of Revolving Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Revolving Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)     To make an election pursuant to this Section, the Borrower shall give
the Administrative Agent prior written notice of each Borrowing substantially in
the form of Exhibit 2.6 hereto (a “Notice of Conversion/Continuation”) that is
to be converted or continued, as the case may be, (x) prior to noon on the
Business Day of the requested date of a conversion into a Base Rate Borrowing
and (y) prior to 2:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period.” If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)     If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d)     Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.7     Reduction and Termination of Commitments.

 

(a)     Unless previously terminated, all Revolving Commitments shall terminate
on the Revolving Commitment Termination Date.

 

(b)     Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, however, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
2.7 shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitments to an amount less than the outstanding
Revolving Credit Exposures of all Lenders. Any such reduction in the Aggregate
Revolving Commitments shall result in a proportionate reduction (rounded to the
next lowest integral multiple of $100,000) in the LC Commitment.

 

(c)     The Revolving Commitments shall be reduced at the times and to the
extent provided in the second sentence of Section 2.10(b)(ii).

 

Section 2.8     Repayment of Loans.

 

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

 

Section 2.9     Evidence of Indebtedness.

 

(a)     Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.6, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.6,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure or delay of any
Lender, the Administrative Agent in maintaining or making entries into any such
record or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 

(b)     At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Revolving Credit Note payable to the
order of such Lender.

 

Section 2.10     Prepayments.

 

(a)     Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, without premium
or penalty, by giving irrevocable written notice to the Administrative Agent no
later than (i) in the case of prepayment of any Eurodollar Borrowing, 12:00 noon
not less than three (3) Business Days prior to any such prepayment and (ii) in
the case of any prepayment of any Base Rate Borrowing, not less than one
Business Day prior to the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment, the
principal amount of each Borrowing or portion thereof to be prepaid and the
Interest Period with respect thereto, in the case of any Eurodollar Borrowings.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s Pro Rata Share of any
such prepayment. If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid; provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Revolving Loan that is
a Eurodollar Loan shall be in a minimum amount of $1,000,000 and in integral
multiples of $500,000, and each partial prepayment of any Revolving Loan that is
a Base Rate Loan shall be in a minimum amount of $200,000 and in integral
multiples of $100,000. Subject to Section 2.23, each prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing.

 

(b)     Mandatory Prepayments of Loans.

 

Revolving Commitments. If for any reason the Revolving Credit Exposure of all
Lenders at any time exceeds the Aggregate Revolving Committed Amount then in
effect, (i) the Borrower shall immediately prepay Revolving Loans and/or provide
Cash Collateral for the LC Exposure in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to provide Cash
Collateral for the LC Exposure pursuant to this Section 2.10(b)(i) unless after
the prepayment in full of the Revolving Loans, the Revolving Credit Exposure of
all Lenders at any time exceeds the Aggregate Revolving Committed Amount.

 

Dispositions. The Borrower shall prepay the Loans and/or provide Cash Collateral
for the LC Exposure in an aggregate amount equal to 100% of the Net Cash
Proceeds of all sales, transfers and dispositions of property pursuant to
Section 8.5(f) or (g), to the extent that (1) the aggregate Net Cash Proceeds
from all such sales, transfers and dispositions exceeds $100,000,000 and (2)
such Net Cash Proceeds are not reinvested in Eligible Assets within 180 days of
the date of such sale, transfer or disposition; provided that (i) no
reinvestments may be made pursuant to this clause (2) if at the time of such
reinvestment a Default or Event of Default has occurred and is continuing and
(ii) no such Net Cash Proceeds shall be used to repay, redeem or otherwise
acquire any Senior Notes. Any prepayment pursuant to this clause (ii) shall
automatically operate to permanently reduce the Aggregate Revolving Commitment
Amount on a dollar for dollar basis and shall be applied as set forth in clause
(iv) below.

 

Debt Issuances. Immediately upon receipt by the Borrower or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the Loans
and/or provide Cash Collateral for the LC Exposure as hereinafter provided, in
an aggregate amount equal to 100% of such Net Cash Proceeds. Any prepayment
pursuant to this clause (iii) shall be applied as set forth in clause (iv)
below.

 

Application of Mandatory Prepayments. All amounts required to be paid pursuant
to this Section 2.10(b) shall be applied as follows:

 

(A)     with respect to all amounts prepaid pursuant to Section 2.10(b)(i) to
Revolving Loans and (after all Revolving Loans have been repaid) to provide Cash
Collateral for the LC Exposure); and

 

(B)     with respect to all amounts prepaid pursuant to Section 2.10(b)(ii) and
Section 2.10(b)(iii) to Revolving Loans and (after all Revolving Loans have been
repaid) to provide Cash Collateral for the LC Exposure.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.10(b) shall be
subject to Section 2.17, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

Section 2.11     Interest on Loans.

 

(a)     The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time plus the Applicable Margin in effect from time to
time, and the Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus the Applicable Margin in effect from time to time.

 

(b)     If an Event of Default has occurred or is continuing at the request of
the Required Lenders, and at any time after acceleration of the Loans pursuant
to the last paragraph of Section 9.1, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans and all other Obligations hereunder (other than Loans), at an all-in
rate in effect for Base Rate Loans, plus an additional 2% per annum.

 

(c)     Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Commitment Termination Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

 

(d)     The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing. Any such determination shall be conclusive and binding for
all purposes, absent manifest error.

 

Section 2.12     Fees.

 

(a)     The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon by the Borrower and
the Administrative Agent in the Fee Letter.

 

(b)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee (the “Commitment Fee”), which shall accrue at
0.50% per annum on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period; provided, that (A) no Commitment Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (B) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. Accrued Commitment Fees shall be payable in arrears on the
last Business Day of each calendar quarter and on the Revolving Commitment
Termination Date, commencing on the first such date after the Closing Date;
provided, further, however, that any Commitment Fees accruing after the
Revolving Commitment Termination Date shall be payable on demand. For purposes
of computing Commitment Fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

 

(c)      The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to such Lender’s
participation in each Letter of Credit, which shall accrue at the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date); provided, however, any letter of credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to Section 2.21 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.23(a)(iv), with the
balance of such fee, if any, payable to the Issuing Bank for its own account.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders while any Event of Default
exists, all letter of credit fees shall accrue at Applicable Margin for
Eurodollar Loans then in effect plus 2.00%. Accrued letter of credit fees shall
be due and payable quarterly in arrears on the first Business Day after the end
of each calendar quarter, commencing with the first such date to occur after the
first Letter of Credit is issued, and ending on the Revolving Commitment
Termination Date, and thereafter accrued letter of credit fees shall be payable
on demand.

 

The Borrower agrees to pay to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate set forth in the Fee Letter on the daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued fronting fees shall be due and payable quarterly in arrears
on the tenth day after the end of each calendar quarter in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit and ending on the Revolving Commitment Termination Date,
and thereafter accrued fronting fees shall be payable on demand.

 

Section 2.13     Computation of Interest and Fees.

 

Other than calculations in respect of the Base Rate Loans bearing interest by
reference to the Prime Rate, all computations of interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes. Interest on Base
Rate Loans bearing interest by reference to the Prime Rate shall be made on the
basis of actual number of days elapsed in a 365/366 day year.

 

Section 2.14     Inability to Determine Interest Rates.

 

If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

 

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate does not adequately and fairly reflect the cost to
such Lenders (or Lender, as the case may be) of making, funding or maintaining
their (or its, as the case may be) Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice to the Borrower and to the
Lenders as soon as practicable thereafter. In the case of Eurodollar Loans,
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. In the event of a determination
described in the preceding sentence with respect to the Adjusted LIBO Rate
component of the Base Rate, the utilization of the Adjusted LIBO Rate component
in determining the Base Rate shall be suspended until the Administrative Agent
revokes such notice. Unless the Borrower notifies the Administrative Agent at
least one Business Day before the date of any Eurodollar Revolving Borrowing for
which a Notice of Revolving Borrowing has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

 

Section 2.15     Illegality.

 

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Revolving Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Revolving Borrowing for the same Interest Period and if
the affected Eurodollar Loan is then outstanding, such Loan shall be converted
to a Base Rate Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

 

Section 2.16     Increased Costs.

 

(a)     If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)     impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein; or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender or Issuing Bank on the Borrower (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender or Issuing Bank, within ten (10) days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)     If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital (or on the capital of such Lender’s or Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or Issuing Bank’s parent corporation could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies or the policies of such Lender’s or Issuing Bank’s
parent corporation with respect to capital adequacy) then, from time to time,
within ten (10) days after receipt by the Borrower of written demand by such
Lender or Issuing Bank (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender or Issuing Bank, as applicable, such
additional amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or Issuing Bank’s parent corporation for any such reduction suffered.

 

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or such
Lender’s or Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within ten (10) days after receipt thereof.

 

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

 

Section 2.17     Funding Indemnity.

 

In the event of (a) the payment or prepayment of any principal of a Eurodollar
Loan other than on the last day of the Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date or in the amount specified
in any applicable notice (regardless of whether such notice is withdrawn or
revoked) or (d) any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.20(b) then, in any such event, the Borrower shall
compensate each Lender, within ten (10) days after written demand from such
Lender, for any loss, cost or expense attributable to such event. A certificate
as to any additional amount payable under this Section 2.17 submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

 

Section 2.18     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the applicable Withholding Agent) require the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, the applicable Withholding Agent shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

If any Withholding Agent shall be required by any applicable Laws to withhold or
deduct any Taxes, including U.S. federal backup withholding and withholding
taxes, from any payment, then (A) the applicable Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the applicable Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
2.18) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)     Tax Indemnifications.

 

Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.18) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

 

Each Lender and the Issuing Bank shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the Issuing Bank (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the Issuing Bank, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)     Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 2.18, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)     Status of Lenders; Tax Documentation.

 

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

Without limiting the generality of the foregoing,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)     executed originals of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.18-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.18-2 or Exhibit 2.18-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.18-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.18 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.18, it shall pay to
the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 2.18 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)     Defined Terms. For purposes of this Section 2.18, the term “Lender”
includes any Issuing Bank, and the term “applicable law” includes FATCA.

 

(h)     Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 2.19     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or of
amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to 12:00
noon, on the date when due, in immediately available funds, free and clear of
any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 may
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of (i) the Lenders
to each Lender in accordance with its Pro Rata Share (or other applicable share
as provided herein) and (ii) any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest  thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements, then due to such parties.

 

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.22 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in LC Exposure to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b), 2.19(d), 2.21(d), or 11.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.20     Mitigation of Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 2.16, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

(b)     If any Lender requests compensation under Section 2.16, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.18, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 11.4(b)) all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender); provided, that (i) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed, (ii) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.4(b), (iii) such Lender shall have received payment of
an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts), (iv)
such assignment does not conflict with applicable Laws and (v) in the case of a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in future
claims for such compensation or payments. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.21     Letters of Credit.

 

(a)      On any Business Day from and including the Closing Date to but
including the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date , the Issuing Bank, in reliance upon the agreements
of the other Lenders pursuant to this Section 2.21, agrees to issue, at the
request of the Borrower, standby Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, however,
that (i) each Letter of Credit shall expire no later than the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date and (ii)
the Borrower may not request any Letter of Credit, if, after giving effect to
such issuance (A) the aggregate LC Exposure would exceed the LC Commitment, (B)
the aggregate LC Exposure, plus the aggregate outstanding Revolving Loans would
exceed the Aggregate Revolving Commitment Amount or (C) the aggregate
outstanding amount of the Revolving Loans of any Lender plus such Lender’s Pro
Rata Share of the outstanding amount of all LC Exposure would exceed such
Lender’s Revolving Commitment. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the Letter of Credit so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; (B)
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank (provided, however, the Issuing Bank agrees that it will not adopt
policies for the sole purpose of preventing the issuance of Letters of Credit
hereunder); (C) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000.00; (D) such Letter of Credit is to be denominated in a currency other
than Dollars; or (E) any Lender is at that time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Exposure as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion. The Issuing Bank shall not amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue the Letter of Credit
in its amended form under the terms hereof. The Issuing Bank shall be under no
obligation to amend any Letter of Credit if (A) the Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. The Issuing Bank shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Issuing Bank shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Article
X with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and LC Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Bank.

 

Upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in such Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit.  Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b)     To request the issuance of a Letter of Credit (or any amendment or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice signed by a
Responsible Officer of the Borrower by 11:00 a.m. at least three (3) Business
Days prior to the requested date of such issuance (or such later date and time
as the Administrative Agent and the Issuing Bank may agree in a particular
instance in their sole discretion) the date (which shall be a Business Day) such
Letter of Credit is to be issued (or amended or extended as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. In addition to the satisfaction of the conditions in Article IV, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, however, that in
the event of any conflict between such applications, agreements or instruments
and this Agreement, the terms of this Agreement shall control.

 

(c)     At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (in writing)
that the Administrative Agent has received such notice and if not, the Issuing
Bank will provide the Administrative Agent with a copy thereof. Unless the
Issuing Bank has received notice from any Lender, any Loan Party or the
Administrative Agent on or before the Business Day immediately preceding the
date the Issuing Bank is to issue the requested Letter of Credit directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.21(a) or
that one or more conditions specified in Article IV are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit or enter into the applicable
amendment, as the case may be, in accordance with the Issuing Bank’s usual and
customary business practices.

 

(d)     The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, however, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC Disbursement.
The Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that the conditions precedent set
forth in Section 4.2 (other than delivery of a Notice of Revolving Borrowing)
shall be applicable and provided, further that, after giving effect to such
Borrowing, the aggregate LC Exposure (plus the aggregate outstanding Revolving
Loans of all Lenders) shall not exceed the Aggregate Revolving Commitment
Amount. The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available (and the Administrative Agent may
apply Cash Collateral for such purpose) to the Administrative Agent for the
account of the Issuing Bank in accordance with Section 2.5. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement. Any notice given by the Issuing Bank or
the Administrative Agent pursuant to this Section 2.21(d) may be given in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(e)     If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then the Administrative Agent shall promptly notify
the Lenders of such unreimbursed LC Disbursement, and each Lender (other than
the Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. If the Borrower shall fail to reimburse the Issuing Bank as
provided above for a LC Disbursement, the unreimbursed amount shall bear
interest at a rate equal to the Base Rate plus the Applicable Margin plus an
additional 2% per annum, it being understood and agreed that such interest shall
be for the account of each Lender on a pro forma basis after its funding of its
participation of such unreimbursed LC Disbursement as provided below. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank, the Borrower
or any other Person for any reason whatsoever, (ii) the existence of a Default
or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Base Rate Loans pursuant to Section 2.21(d) is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Notice of Revolving Borrowing). No such funding by a Lender of its
Pro Rata Share of any LC Disbursement shall relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein. On the date that such participation is required to
be funded, each Lender shall promptly transfer, in immediately available funds,
the amount of its participation to the Administrative Agent for the account of
the Issuing Bank. Whenever, at any time after the Issuing Bank has received from
any such Lender the funds for its participation in a LC Disbursement, the
Issuing Bank (or the Administrative Agent on its behalf) receives any payment on
account thereof (including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent or the Issuing Bank, as the case
may be, will distribute to such Lender its Pro Rata Share of such payment;
provided however, if any such payment received by the Administrative Agent for
the account of the Issuing Bank is required to be returned under any of the
circumstances described in Section 11.13 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Administrative Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(f)     To the extent that any Lender shall fail to pay any amount required to
be paid pursuant to paragraphs (d) and (e) of this Section 2.21 on the due date
therefor then, without limiting the other provisions of this Agreement, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the Issuing Bank in accordance with banking industry rules on interbank
compensation. A certificate of the Issuing Bank submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.21(f) shall be conclusive absent manifest error.

 

(g)     The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i)     any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)     the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)     any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, defense available to, or provide a
right of setoff against, the Borrower or any Subsidiary; or

 

(vi)     the existence of a Default or an Event of Default.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

Each Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LC Document. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. Neither the
Administrative Agent, the Issuing Bank, the Lenders nor any correspondent,
participant or assignee of the Issuing Bank nor any Related Party of any of the
foregoing shall have any liability or responsibility for any of the matters
described in clauses (i) through (v) of Section 2.21(g) or by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof. The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(h)     Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
Letter of Credit. Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required under any law or order that is required to be applied to
any Letter of Credit or this Agreement, including the Requirements of Law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

Section 2.22     Cash Collateral.

 

(a)     Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Bank, as the case may be, (i) if the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Borrowing or (ii) if, five (5) Business Days prior
to the Revolving Commitment Termination Date, any LC Exposure for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all LC Exposure. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Issuing Bank, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.23(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all balances therein, and all other property so provided
as collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or Section
2.10, 2.21, 2.23 or 8.2 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific LC Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s
good-faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.22 may be otherwise
applied in accordance with Section 9.2) and (y) the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

Section 2.23     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans, LC Borrowings in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans, LC Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and LC Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.12(b) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive letter
of credit fees as provided in Section 2.12(c).

 

(iv)     Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.21 and Article
III, the “Pro Rata Share” of each non-Defaulting Lender shall be computed
without giving effect to the Revolving Commitment of that Defaulting Lender;
provided, that, (x) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (y) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.23(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties (and, in any event, subject
to Section 11.17), no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

Article III     

THE GUARANTY

 

Section 3.1     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Hedging Bank, each Treasury Management Bank and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Hedging Agreements entered into with a Hedging Bank or
Treasury Management Agreement entered into with a Treasury Management Bank (i)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (ii)
the Obligation of a Guarantor that are guaranteed under this Guaranty shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

Section 3.2     Obligations Unconditional.

 

The obligations of the Guarantors under Section 3.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Hedging Agreements
entered into with a Hedging Bank or Treasury Management Agreement entered into
with a Treasury Management Bank, or any other agreement or instrument referred
to therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 3.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article III until such time as the Obligations have been paid in full, no
Letters of Credit are outstanding and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

at any time or from time to time, without notice to any Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

 

any of the acts mentioned in any of the provisions of any of the Loan Documents,
any Hedging Agreement entered into with a Hedging Bank, or any Treasury
Management Agreement entered into with a Treasury Management Bank, or any other
agreement or instrument referred to in the Loan Documents, such Hedging
Agreements entered into with a Hedging Bank or such Treasury Management
Agreements entered into with a Treasury Management Bank shall be done or
omitted;

 

the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Hedging Agreement entered into with a
Hedging Bank or any Treasury Management Agreement entered into with a Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Hedging Agreements entered into with a Hedging Bank or such
Treasury Management Agreements entered into with a Treasury Management Bank
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

any Lien granted to, or in favor of, the Administrative Agent or any Lender or
Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedging Agreement entered into with a Hedging Bank or
any Treasury Management Agreement entered into with a Treasury Management Bank,
or any other agreement or instrument referred to in the Loan Documents, such
Hedging Agreements entered into with a Hedging Bank or such Treasury Management
Agreements entered into with a Treasury Management Bank, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

Section 3.3     Reinstatement.

 

The obligations of the Guarantors under this Article III shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of external counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

Section 3.4     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 3.2 and through the exercise of rights of
contribution pursuant to Section 3.6.

 

Section 3.5     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 3.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 3.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured to the extent and in accordance with the terms
of the Collateral Documents and that the Lenders may exercise their remedies
thereunder in accordance with the terms thereof.

 

Section 3.6     Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

Section 3.7     Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article III is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

 

Section 3.8     Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article III by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article III
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

Article IV     

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 4.1     Conditions To Effectiveness.

 

The obligations of the Lenders to make initial Loans hereunder and the
obligation of the Issuing Bank to issue any initial Letter of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 11.2):

 

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or any Arranger (including without limitation the
Engagement Letter). The Fee Letter shall have been executed and delivered by all
parties thereto.

 

The Administrative Agent (or its counsel) shall have received (i) a counterpart
of this Agreement signed by or on behalf of each party hereto or written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement, (ii) if requested by any Lender, the
duly executed Revolving Credit Notes payable to such Lender and (iii) the other
Loan Documents, each properly executed by a Responsible Officer of each Loan
Party party thereto;

 

The Administrative Agent (or its counsel) shall have received:

 

a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party; and

 

certified copies of the articles of incorporation or other charter documents of
each Loan Party, together with certificates of good standing or existence, as
may be available from the Secretary of State of the jurisdiction of
incorporation or formation of such Loan Party.

 

The Administrative Agent (or its counsel) shall have received a favorable
written opinion of Davis Polk & Wardwell LLP, New York counsel to the Loan
Parties, Kutak Rock LLP, Arkansas and Georgia counsel to the Loan Parties, Davis
Graham & Stubbs LLP, Colorado counsel to the Loan Parties, Morris, Nichols,
Arsht & Tunnel LLP, Delaware counsel to the Loan Parties, Frost Brown Todd LLC,
Tennessee counsel to the Loan Parties, McGuireWoods LLP, Texas counsel to the
Loan Parties, and Berger Singerman LLP, Florida counsel to the Loan Parties, in
each case, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

Receipt by the Administrative Agent of the following:

 

searches of Uniform Commercial Code filings and tax and judgment lien filings in
the jurisdiction of formation of each Loan Party or where a filing would need to
be made in order to perfect the Administrative Agent’s security interest in the
Collateral and, with respect to such tax and judgment searches, in the state and
county jurisdictions in which any Loan Party maintains its principal place of
business, copies of the financing statements and other liens on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

 

UCC financing statements for each appropriate jurisdiction as is necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

[Reserved]

 

searches of ownership of, and Liens on, intellectual property of each Loan Party
in the appropriate governmental offices; and

 

duly executed notices of grant of security interest in the form required by the
Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the applicable Loan Parties.

 

Receipt by the Administrative Agent of (i) Real Property Security Documents with
respect to the fee interest of any Loan Party in the Mortgaged Properties
identified on Schedule 1.4 and (ii) the Initial Appraisal Reports.

 

[Reserved]

 

The Administrative Agent (or its counsel) shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.2;

 

[Reserved]

 

Receipt by the Administrative Agent of duly executed Notices of Revolving
Borrowing, if applicable;

 

Receipt by the Administrative Agent of certified copies of all consents,
approvals, authorizations, registrations and filings and orders required or
advisable to be made or obtained under any Requirement of Law, or by any
Contractual Obligation of each Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;

 

Receipt by the Administrative Agent of evidence satisfactory to the
Administrative Agent that the Existing Credit Agreement has been terminated and
all interest, fees and principal accrued thereunder through the Closing Date
will be paid in full from the initial Revolving Loans under this Agreement;

 

Consent to the transactions contemplated by this Agreement from First Tennessee
Bank, N.A., regarding the Borrower’s and its Subsidiaries mortgage loan
obligations; and

 

Receipt by the Administrative Agent of all other documents and information as
the Administrative Agent reasonably requests.

 

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.2     Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

 

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist or would result;

 

all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto
or, if such representations and warranties relate solely to an earlier date,
were true and correct as of such earlier date; and

 

the Administrative Agent shall have received such other documents, certificates,
information or legal opinions as the Administrative Agent or the Required
Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.2.

 

Section 4.3     Delivery of Documents.

 

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this Article IV, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Revolving Credit Notes, in sufficient counterparts or copies
for each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

 

Article V     

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

 

Section 5.1     Existence; Power.

 

The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation or limited liability company
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.2     Organizational Power; Authorization.

 

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder action. This Agreement has been duly executed and delivered by each
Loan Party, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against the Borrower or such Loan Party (as the
case may be) in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 5.3     Governmental Approvals; No Conflicts.

 

The execution, delivery and performance by each Loan Party of this Agreement,
and by each Loan Party of the other Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except (i) those as have been obtained or
made and are in full force and effect and (ii) filings to perfect the Liens
created by the Collateral Documents, (b) will not violate any applicable law,
rule or regulation or the charter, bylaws or other organizational documents of
the Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement (including, without limitation, agreements
relating to the Borrower’s and its Subsidiaries’ mortgage loan obligations) or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of its assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens created under the Loan Documents or Permitted
Liens.

 

Section 5.4     Financial Statements; No Material Adverse Effect.

 

Each of the Historical Audited Financial Statements and the Historical Unaudited
Financial Statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of the year end or Fiscal Quarter end dates
relating thereto and the consolidated results of operations for the periods
covered thereby in conformity with GAAP consistently applied, subject, in the
case of the Historical Unaudited Financial Statements, to normal year-end audit
adjustments and the absence of footnotes. Since May 31, 2016, there have been no
changes, event or circumstances with respect to the Borrower and its
Subsidiaries which have had or could reasonably be expected to have, singly or
in the aggregate, a Material Adverse Effect.

 

Section 5.5     Litigation and Environmental Matters.

 

(a)     No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability against the Borrower or any Loan
Party of this Agreement or any other Loan Document.

 

(b)     Neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, except for any failure
or Environmental Liability that would not have a Material Adverse Effect.

 

Section 5.6     Compliance with Laws and Agreements.

 

The Borrower and each Subsidiary is in compliance with (a) all applicable laws,
rules, regulations, judgments, orders and rulings of any Governmental Authority,
and (b) all indentures, agreements or other instruments binding upon it or its
properties, except in either case where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.7     Investment Company Act, Etc.

 

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company,”
or is “controlled” by an “investment company,” as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.

 

Section 5.8     Taxes.

 

The Borrower and its Subsidiaries have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except (i) to the extent the failure to do so would not
have a Material Adverse Effect or (ii) where the same are currently being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as the case may be, has set aside on its books adequate
reserves in accordance with GAAP. As of the Closing Date, the charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

 

Section 5.9     Margin Regulations.

 

None of the proceeds of any of the Loans or Letters of Credit will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the applicable Margin
Regulations.

 

Section 5.10     ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans.

 

Section 5.11     Ownership of Property; Insurance.

 

(a)     As of the Closing Date, each of the Borrower and its Subsidiaries has
good title to, or valid leasehold or other appropriate legal interests in, all
of its real and personal property material to the operation of its business free
and clear of any Liens except Permitted Liens.

 

(b)     Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights, franchises, licenses, and other intellectual property
material to its business, and the operation of their respective businesses by
the Borrower and its Subsidiaries does not infringe on or violate the rights of
any other Person, except for any such infringements or violations that,
individually or in the aggregate, would not have a Material Adverse Effect.

 

(c)     The properties of the Loan Parties and their Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

(d)     The Borrower maintains fully paid flood hazard insurance on all
Mortgaged Property that constitutes a Flood Hazard Property on such terms and in
such amounts as required by the Flood Insurance Laws or otherwise required by
the Administrative Agent.

 

(e)     As of the Closing Date, no Consolidated Company has received any notice
of, nor does any Consolidated Company have any knowledge of, the occurrence or
pendency or contemplation of any Casualty Event that would reasonably be
expected to have a Material Adverse Effect, taken as a whole.

 

Section 5.12     Disclosure.

 

The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the other reports (including without limitation all reports that
the Borrower is required to file with the SEC), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender or anyone on their behalf in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contain any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.

 

Section 5.13     Labor Relations.

 

There are no strikes, lockouts or other material labor disputes, or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.14     Subsidiaries; Equity Interests.

 

As of the Closing Date, Schedule 5.14 sets forth the name of each Subsidiary and
identifies each Material Subsidiary, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.

 

Section 5.15     Solvency.

 

The Borrower and its Subsidiaries are Solvent on a consolidated basis.

 

Section 5.16     Senior Indebtedness.

 

The Obligations rank at least pari passu in right of payment with all
obligations of the Loan Parties under the Senior Note Documents. The
Indebtedness under the Senior Note Documents is unsecured Indebtedness and does
not contain any covenants or defaults, taken as a whole, that are materially
more restrictive than those contained in this Agreement. All Subsidiaries of
Borrower that Guarantee or are otherwise an obligor on the Senior Notes are Loan
Parties.

 

Section 5.17     Perfection of Security Interests.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

Section 5.18     OFAC; USA PATRIOT Act.

 

(a)     Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

 

(b)     To the extent applicable, each Consolidated Company is in compliance, in
all material respects, with the USA PATRIOT Act and Sanctions.

 

Section 5.19     Eligible Restaurants; Appraisals.

 

Each restaurant listed on Schedule 1.4, and each restaurant that becomes a
Mortgaged Property pursuant to Section 6.16, constitutes an Eligible Restaurant
pursuant to the definition thereof. No Acceptable Appraiser is an Affiliate of
the Borrower or any of its Subsidiaries. There are no material agreements or
arrangements between any Acceptable Appraiser or any of its Affiliates, on the
one hand, and the Borrower or one of its Affiliates, on the other hand, other
than those that have been disclosed to the Administrative Agent. The Appraised
Value of the Initial Eligible Restaurants that constitute Mortgaged Properties,
in the aggregate, as set forth in the Initial Appraisal Reports, is no less than
$30,000,000.

 

Article VI     

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit or other
Obligation (other than (x) Hedging Agreements entered into with a Hedging Bank,
(y) Treasury Management Agreements entered into with Treasury Management Banks
or (z) contingent indemnification obligations or contingent expense
reimbursement, indemnification, yield protection or tax gross-up obligations, in
each case for which no claim has been made) remains outstanding:

 

Section 6.1     Financial Statements and Other Information.

 

The Borrower will deliver to the Administrative Agent and each Lender:

 

as soon as available and in any event upon the earlier of the date that is 90
days after the end of each fiscal year of Borrower and the date that is 2 days
after such information is filed with the SEC, a copy of the annual audited
report for such fiscal year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by KPMG L.L.P. or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation, other than any “going concern” qualification solely
pertaining to the maturity of the Revolving Commitments under this Agreement,
and without any qualification or exception as to scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of the Borrower and its
Subsidiaries for such fiscal year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

as soon as available and in any event upon the earlier of the date that is 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower and the date that is 2 days after such information is filed
with the SEC, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statement of income of the Borrower and its Subsidiaries for such
fiscal quarter and the related unaudited consolidated statements of income and
cash flows for the then elapsed portion of such fiscal year, setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous fiscal year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of the chief financial officer or
treasurer, (i) certifying as to whether there exists a Default or Event of
Default on the date of such certificate, and if a Default or an Event of Default
then exists, specifying the details thereof and the action which the Borrower
has taken or proposes to take with respect thereto, (ii) setting forth in
reasonable detail calculations demonstrating compliance with Article VII, (iii)
setting forth whether the Borrower is in compliance with Section 6.11 and (iv)
stating whether any change in GAAP or the application thereof has occurred since
the date of the Borrower’s most recent audited financial statements referred to
in Section 5.4 or which have been previously delivered hereunder and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

as soon as available and in any event within 30 days after the end of each
fiscal month, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal month and the related unaudited
consolidated statements of income of the Borrower and its Subsidiaries for such
fiscal month and the then elapsed portion of the Borrower’s fiscal year and
unaudited consolidated statements of cash flows for the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding calendar month of the Borrower’s previous fiscal year and the
corresponding portion of Borrower’s previous fiscal year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal quarterly and year-end audit adjustments and the absence of
footnotes;

 

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed with the SEC, or any
Governmental Authority succeeding to any or all functions of said Commission, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

 

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Borrower
or any Subsidiary and any Eligible Restaurant that constitutes a Mortgaged
Property, in each case as the Administrative Agent or any Lender may reasonably
request; and

 

commencing with the Borrower’s first fiscal quarter for which the Borrower is
required, and continuing for so long as the Borrower is required, pursuant to
FASB Accounting Standards of Codification No. 810, as amended (“ASC 810”), or
any other authoritative accounting guidance (collectively, “Authoritative
Guidance”), to consolidate its Franchisees or any other less than 100% owned
entity not previously required, under GAAP as in effect on the Closing Date, to
be so consolidated (collectively, the “Consolidated Entities”), each set of
financial statements delivered pursuant to paragraphs (a) and (b) above shall be
accompanied by unaudited financial statements of the character and for the dates
and periods as in said paragraphs (a) and (b) covering each of the following:

 

the Borrower and its Subsidiaries on a consolidated basis, before giving effect
to any consolidation of the Consolidated Entities;

 

the Consolidated Entities on a consolidated basis; and

 

consolidating statements reflecting eliminations or adjustments required in
order to reconcile the consolidated statements referred to in subclauses (i) and
(ii) above with the consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to paragraphs (a) and (b) above, setting forth
in each case (commencing, in the case of the consolidation of any Consolidated
Entity pursuant to Authoritative Guidance, with the Borrower’s fiscal quarter
that is four fiscal quarters following such consolidation) in comparative form
the figures for the corresponding periods in the previous fiscal year.

 

Documents required to be delivered pursuant to Section 6.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or e-mail) of the
posting of any such documents and provide to the Administrative Agent by e-mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (v) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (w) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Bank and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (x) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (y) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

The Administrative Agent will be entitled to obtain a new Appraisal Report of
all Mortgaged Property (a) at any time that an Event of Default has occurred and
is continuing and (b) once, on or after the date that is six months following
the Closing Date, and, in each case, Borrower shall, and shall cause its
Subsidiaries to, cooperate with the Administrative Agent and the applicable
Acceptable Appraiser in obtaining such new Appraisal Report (including, without
limitation, by allowing access to such Mortgaged Property during normal business
hours). If Administrative Agent receives any Appraisal Report pursuant to clause
(b) of the preceding sentence that causes the Required Appraised Value Covenant
Level to no longer be satisfied, Administrative Agent shall provide Borrower
with a copy of such Appraisal Report and notice that the provisions of Section
7.1 hereto are no longer satisfied (such notice, the “Appraisal Notice”) within
5 days of receipt of such Appraisal Report by the Administrative Agent. The
expenses of procuring any such new Appraisal Report shall be for the account of
(i) in the case of clause (a) of the immediately preceding sentence, the
Borrower and (ii) in the case of clause (b) of the immediately preceding
sentence, the Administrative Agent.

 

Section 6.2     Notices of Material Events.

 

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

the occurrence of any Default or Event of Default;

 

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

the occurrence of any event or any other development by which the Borrower or
any of its Subsidiaries (i) fails to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

 

(e)     the occurrence of any Casualty Event in an amount that equals or exceeds
(i) $1,000,000, if such Casualty Event occurs with respect to any Mortgaged
Property, or (ii) $5,000,000, if such Casualty Event occurs to assets not
constituting Mortgaged Property; and

 

(f)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 6.3     Existence; Conduct of Business.

 

The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises and patents, copyrights, trademarks and trade names
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, however, that nothing in this Section shall prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
8.2.

 

Section 6.4     Compliance with Laws, Etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 6.5     Payment of Obligations.

 

The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (i) (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to make payment thereof, when aggregated with all other such unpaid
obligations and liabilities, could not reasonably be expected to result in a
Material Adverse Effect or (iii) the failure to make payment thereof could not
result in a statutory Lien.

 

Section 6.6     Books and Records.

 

The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.

 

Section 6.7     Visitation, Inspection, Etc.

 

The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

 

Section 6.8     Maintenance of Properties; Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain good and marketable title to all property subject to no Liens except
Permitted Liens and keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations, (c) without limiting the foregoing, (i) maintain, if
available, fully paid flood hazard insurance on all real property that is a
Flood Hazard Property and that constitutes Collateral, on such terms and in such
amounts as required by the Flood Insurance Laws or as otherwise required by the
Administrative Agent, (ii) furnish to the Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area and (d) cause the Administrative
Agent and its successors and/or assigns to be named as lender’s loss payee or
mortgagee as its interest may appear, and/or additional insured with respect to
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.

 

Section 6.9     Use of Proceeds and Letters of Credit.

 

The Borrower will use the proceeds of all Loans to refinance Indebtedness under
the Existing Credit Agreement on the Closing Date, and, thereafter, to fund
future permitted acquisitions, to finance working capital needs, to finance
capital expenditures and for other general and/or lawful corporate purposes of
the Borrower and its Subsidiaries, including share repurchases permitted
hereunder. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

 

Section 6.10     Additional Subsidiaries.

 

If any additional Material Domestic Subsidiary is acquired or formed after the
Closing Date or any Subsidiary becomes a Material Domestic Subsidiary after the
Closing Date, the Borrower will, within thirty (30) days after such Material
Domestic Subsidiary is acquired or formed or such Subsidiary becomes a Material
Domestic Subsidiary, notify the Administrative Agent and the Lenders thereof and
will (A) cause such Material Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose and (B) cause such Material Domestic Subsidiary to deliver
simultaneously therewith similar documents applicable to such Material Domestic
Subsidiary required under Section 4.1 as reasonably requested by the
Administrative Agent, a supplement to each of the Pledge Agreement and the
Security Agreement, documents of the types referred to in Sections 4.1(c) and
(e), and favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (A) and (B)), all in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 6.11     Additional Guaranties.

 

If at the end of any Fiscal Quarter of the Borrower:

 

the total assets of Subsidiaries that are not Guarantors constitute more than
five percent (5%) of the total assets of the Consolidated Companies, or

 

the Consolidated Net Income of Subsidiaries that are not Guarantors constitute
more than five percent (5%) of the Consolidated Net Income of the Consolidated
Companies, then the Borrower shall (i) notify the Administrative Agent thereof
in the certificate delivered pursuant to Section 6.1(c) for such fiscal quarter
and (ii) within 15 days thereafter, (A) cause the appropriate number of
Subsidiaries to become Guarantors (by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose) and (B) cause such
Subsidiary to deliver simultaneously therewith similar documents required under
Section 4.1 as reasonably requested by the Administrative Agent, a supplement to
each of the Pledge Agreement and the Security Agreement, documents of the types
referred to in Sections 4.1(c) and (e), and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(A) and (B)), all in form and substance reasonably satisfactory to the
Administrative Agent.

 

Section 6.12     Additional Guarantors.

 

Notwithstanding the provisions of Section 6.10, if at any time any Domestic
Subsidiary that is not a Guarantor provides a guarantee of any Person’s
obligations with respect to the Senior Note Documents, then promptly (and in any
event within five (5) days), the Borrower will cause such Domestic Subsidiary to
(A) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose and (B) deliver simultaneously therewith similar
documents applicable to such Domestic Subsidiary required under Section 4.1 as
reasonably requested by the Administrative Agent, a supplement to each of the
Pledge Agreement and the Security Agreement, documents of the types referred to
in Sections 4.1(c) and (e), and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

Section 6.13     Pledged Assets.

 

(a)     Equity Interests. The Borrower will cause (a) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than the Equity
Interests of (1) the Subsidiaries specifically described on Schedule 6.13(a)(1),
in each case, solely for so long as any Lien on such Equity Interests existing
on the Closing Date remains in effect and to the extent the documents granting
such Lien prohibit any other Lien on such Equity Interests; provided that in the
event of the termination or release of any such Lien or prohibition, the
applicable Loan Party promptly shall cause such Equity Interests to be subject
to a security interest in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, pursuant to the terms of the Pledge Agreement,
and (2) the Subsidiaries specifically described on Schedule 6.13(a)(2)) owned by
the Borrower or any other Loan Party and (b) 66% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by
a Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

(b)     Personal Property. Cause all personal property (other than Excluded
Property) of each Loan Party (other than any Loan Party that constitutes a
Non-Grantor Guarantor) to be subject at all times to first priority, perfected
Liens in favor of the Administrative Agent for the benefit of the holders of the
Obligations to secure the Obligations pursuant to the Collateral Documents or,
with respect to any such property acquired subsequent to the Closing Date, file
all applicable UCC financing statements and filings with the United States
Patent and Trademark Office or United States Copyright Office to cause such
property to be subject to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the holders of the Obligations to and
such other additional security documents as the Administrative Agent shall
request (subject to Permitted Liens) and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, landlord’s
waivers and favorable opinions of counsel to such Person, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(c)     Real Property. Cause the Mortgaged Properties to be subject at all times
to first priority, valid and title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation and take such other actions as the
Administrative Agent may request from time to time to maintain such Liens and
their priority.

 

Section 6.14     Deposit Account Control Agreements.

 

Maintain all cash in deposit accounts (other than cash held in Excluded Accounts
(as defined in the Security Agreement)) for which the Administrative Agent has
received Deposit Account Control Agreements; provided that with respect to the
cash in Deposit Accounts listed on Schedule 4(i) to the Security Agreement, such
requirement shall only apply from and after the 30th day following the Closing
Date.

 

Section 6.15     Post-Closing Requirements.

 

(a)     Within five (5) days following the Closing Date, provide to the
Administrative Agent all certificates evidencing any certificated Equity
Interests that constitute “certificated securities” (within the meaning of
Section 8-102(a)(4) of the Uniform Commercial Code as in effect in the State of
New York (the “UCC”)), in each case, to the extent pledged to the Administrative
Agent pursuant to the Pledge Agreement or Security Agreement, together with duly
executed in blank and undated stock powers or other instruments of transfer
attached thereto or delivered therewith;

 

(b)     Within thirty (30) days following the Closing Date, provide to the
Administrative Agent Control Agreements for each of the Borrower’s and each
Guarantor’s Deposit Accounts set forth on Schedule 4(i) of the Security
Agreement; and

 

(c)     By no later than August 15, 2017, provide to the Administrative Agent
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or Lender’s
loss payee or mortgagee, as applicable, (in the case of hazard insurance) on
behalf of the Lenders.

 

Section 6.16     Additional Mortgaged Properties.

 

Provide to the Administrative Agent a fully executed and notarized Mortgage
encumbering the fee interest of the applicable Loan Party in such additional
Eligible Restaurants such that the requirements of Section 7.1 are complied with
at all times, together with (i) such other Real Property Security Documents with
respect to such additional real properties as are requested by the
Administrative Agent, in each case, in form and substance satisfactory to the
Administrative Agent and (ii) an environmental assessment report as to each such
additional real property, in form and substance and from professional firms
reasonably acceptable to the Administrative Agent.

 

Section 6.17     Anti-Corruption Laws.

 

The Borrower will, and will cause each of its Subsidiaries to, conduct its
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions, and maintain policies and procedures to promote and achieve
compliance with such laws.

 

Section 6.18     EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

Article VII     

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit or other
Obligation (other than (x) Hedging Agreements entered into with a Hedging Bank,
(y) Treasury Management Agreements entered into with Treasury Management Banks
or (z) contingent indemnification obligations or contingent expense
reimbursement, indemnification, yield protection or tax gross-up obligations, in
each case for which no claim has been made) remains outstanding:

 

Section 7.1     Minimum Appraised Value of Eligible Restaurants.

 

The Borrower shall ensure that at all times Eligible Restaurants constituting
Mortgaged Properties have an aggregate Appraised Value of no less than the
Required Appraised Value Covenant Level. If the immediately preceding sentence
is not complied with solely as a result of (i) a Major Casualty Event with
respect to any Mortgaged Property or (ii) the production of a new Appraisal
Report pursuant to clause (b) of the last sentence of Section 6.1, then, in each
case, no Default or Event of Default shall be deemed to occur solely as a result
of such noncompliance with such immediately preceding sentence so long as the
Borrower shall have:

 

(a)     within 15 days after the occurrence of such Major Casualty Event or
receipt of an Appraisal Notice, notified the Administrative Agent in writing of:

 

(i)     if applicable, the occurrence of such Major Casualty Event, including a
description of the Mortgaged Property subject to such Casualty Event and a brief
description of such Casualty Event; and

 

(ii)     Borrower’s election to either:

 

 

(A)

reduce the Aggregate Revolving Commitments pursuant to Section 2.7(b) by an
aggregate amount such that the Required Appraised Value Covenant Level shall be
at a level no less than the level required by the immediately preceding
sentence; or

 

 

(B)

cause additional Eligible Restaurant(s) to become a Mortgaged Property so that
the Required Appraised Value Covenant Level shall be at a level no less than the
level required by the immediately preceding sentence; or

 

 

(C)

a combination of (A) and (B), such that the Required Appraisal Value Covenant
Level shall be at a level no less than the level required by the immediately
preceding sentence; and

 

 

(b)

if Borrower elects to reduce the Aggregate Revolving Commitments pursuant to
Section 7.1(a)(ii)(A) or (C), such reduction shall be effected within 15 days
after the occurrence of such Major Casualty Event or receipt of such Appraisal
Notice, as the case may be; and

 

 

(c)

if Borrower elects to cause additional Eligible Restaurant(s) to become a
Mortgaged Property pursuant to Section 7.1(a)(ii)(B):

 

 

(i)

within 30 days after the occurrence of such Major Casualty Event or receipt of
such Appraisal Notice, as the case may be, have identified to the Administrative
Agent in writing the Eligible Restaurant(s) which would have an aggregate
Appraised Value to cause the Required Appraised Value Covenant Level to be at a
level no less than the level required by the immediately preceding sentence
(without giving effect to the provisions of this sentence) and commission an
Appraisal Report or Appraisal Reports relating to such Eligible Restaurant(s);
and

 

 

(ii)

cause such Eligible Restaurant(s) referred to Section 7.1(c)(i) to become a
Mortgaged Property or Mortgaged Properties by delivering to the Administrative
Agent fully executed and notarized Mortgage(s) encumbering the fee interests of
the applicable Loan Party in such Eligible Restaurant(s) and otherwise cause the
requirements of Section 6.16 hereof to be satisfied, in each case within 90 days
after the occurrence of such Major Casualty Event or receipt of such Appraisal
Notice, as the case may be.

 

Section 7.2     Maximum Adjusted Total Debt to EBITDAR Ratio.

 

The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than 5.00:1.00,
beginning with the Fiscal Quarter ending on or about September 5, 2017.

 

Article VIII     

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit or any other
Obligation (other than (x) Hedging Agreements entered into with a Hedging Bank,
(y) Treasury Management Agreements entered into with Treasury Management Banks
or (z) contingent indemnification obligations or contingent expense
reimbursement, indemnification, yield protection or tax gross-up obligations, in
each case for which no claim has been made) remains outstanding:

 

Section 8.1     Negative Pledge.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except:

 

Permitted Encumbrances;

 

any Liens on any property or assets of the Borrower or any Subsidiary existing
on the Closing Date and set forth on Schedule 8.1; provided that such Lien shall
not apply to any other property or asset of the Borrower or any Subsidiary;

 

Liens securing Indebtedness permitted under Section 8.12(d); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition and
(iii) such Liens attach to such property concurrently with or within ninety days
after the acquisition thereof;

 

Liens securing Indebtedness permitted by Section 8.12(e) assumed by the Borrower
or any Subsidiary in connection with a Permitted Acquisition; provided that such
Lien shall only apply to such property acquired pursuant to such Permitted
Acquisition.

 

extensions, renewals, or replacements of any Lien referred to in paragraphs (a)
and (b) of this Section; provided, however, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

 

any Liens on Cash Collateral in favor of the Administrative Agent as
contemplated by the terms hereof; and

 

Liens in favor of the Administrative Agent to secure the Obligations.

 

Section 8.2     Fundamental Changes.

 

(a)     Except as permitted in Section 8.5, the Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, however, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) the Borrower or any Subsidiary may merge
with a Person if the Borrower (or such Subsidiary if the Borrower is not a party
to such merger) is the surviving Person, (ii) any Subsidiary may merge into
another Subsidiary; provided, however, that if any party to such merger is a
Guarantor, the Guarantor shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Guarantor and (iv) any Subsidiary may liquidate
or dissolve into a Guarantor or into the Borrower if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided,
however, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 8.3.

 

(b)     The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

Section 8.3     Investments, Loans, Etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

Investments (other than Permitted Investments) existing on the Closing Date and
set forth on Schedule 8.3 (including Investments in Subsidiaries);

 

Permitted Investments;

 

Guarantees of Indebtedness in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

Investments made by any Loan Party in or to any other Loan Party;

 

loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;

 

Hedging Agreements permitted by Section 8.8;

 

Investments received in settlement of Indebtedness created in the ordinary
course of business;

 

Acquisitions by any Loan Party meeting the following requirements (each such
Acquisition constituting a “Permitted Acquisition”):

 

as of the date of the consummation of such Acquisition, no Default or Event of
Default shall have occurred and be continuing or would result from such
Acquisition, and the representations and warranties contained herein shall be
true both before and after giving effect to such Acquisition;

 

such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired;

 

the business to be acquired in such Acquisition is pertaining to Ruby Tuesday
units pursuant to the Borrower’s Traditional Franchisee program and/or Franchise
Partner Program;

 

as of the date of consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained;

 

the Borrower shall have delivered to the Administrative Agent not less than five
(5) days prior to the consummation of such Acquisition a pro forma compliance
certificate demonstrating that the Adjusted Total Debt to EBITDAR Ratio on a Pro
Forma Basis (after giving effect to such Acquisition) is less than 3.25:1.00;
and

 

the Borrower has at least $10,000,000 of availability under the Aggregate
Revolving Commitments after giving effect to such Acquisition.

 

Investments in Equity Interests of the Borrower to the extent permitted under
Section 8.4;

 

Investments in joint ventures not to exceed $5,000,000 in the aggregate at any
one time outstanding.

 

Investments under Section 8.3 (other than Section 8.3(a), (b), (d), (e) or (g))
shall not be permitted if, before or after giving effect to the making of such
Investment, a Default or an Event of Default has occurred and is continuing.
Notwithstanding any of the foregoing provisions of this Section 8.3, no Grantor
Guarantor shall make any Investment comprised of an (a) Applicable Account
Receivable or (b) intellectual property (other than, in the case of this clause
(b), any non-exclusive license of intellectual property in accordance with past
practice that is useful or necessary in the operation of the applicable
Non-Grantor Guarantor’s business) in any Non-Grantor Guarantor.

 

Section 8.4     Restricted Payments.

 

The Borrower will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that:

 

each Subsidiary may make Restricted Payments to the Borrower or any Guarantor;
and

 

the Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person; provided
that in the case of a Subsidiary that is not wholly-owned by a Loan Party, such
dividends or distributions will be pro rata to the holders of the Equity
Interests of such Subsidiary; and

 

the Borrower may repurchase its Equity Interests or options, warrants or other
rights to acquire its Equity Interests owned by former directors, officers and
employees following the termination of service or employment of such directors,
officers or employees or in connection with the death or disability of any such
director, officer or employee; provided, however, that (i) the aggregate amount
of any such repurchases shall not exceed $250,000 in any fiscal year and (ii) no
Default or Event of Default has occurred or is continuing after giving effect to
such repurchase.

 

Section 8.5     Sale of Assets.

 

The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock to
any Person other than the Borrower or any Guarantor (or to qualify directors if
required by applicable law), except:

 

the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations, disposed of in the
ordinary course of business;

 

the sale of inventory and Permitted Investments in the ordinary course of
business;

 

     the sale, lease or transfer of assets of any Subsidiary to the Borrower or
any other Loan Party; provided, that if the sale, lease or transfer of assets is
made by a Subsidiary that is not a Loan Party, such sale, lease or transfer must
not be for consideration that exceeds the fair market value of the assets sold,
leased or transferred;          

 

the sale of real property and related personal property in connection with the
2016 Store Closures;

 

the sale or other disposition of certain furniture, fixtures, equipment and
other personal property located at the premises of the stores subject of the
2016 Store Closures;

 

sales, dispositions or transfers of assets not otherwise permitted by the
foregoing, provided that (A) the assets or other property are sold for fair
market value, (B) the aggregate net book value of all assets disposed of
pursuant to this clause (f) shall not exceed $100,000,000 in the aggregate
during the period from the Closing Date through the Revolving Commitment
Termination Date, (C) no Default or Event of Default has occurred and is
continuing or would occur as a result of such sale, disposition or transfer and
(D) the Borrower shall be in compliance on a Pro Forma Basis after giving effect
to such sale with the covenants in Article VII (and the Borrower shall have
provided the Administrative Agent a certificate of a Responsible Officer of the
Borrower confirming compliance with clauses (A) through (D)); and

 

(g)      Casualty Events.

 

Notwithstanding the foregoing, no Grantor Guarantor shall make any sale,
transfer or disposition of (a) an Applicable Account Receivable or (b)
intellectual property (other than, in the case of this clause (b), any
non-exclusive license of intellectual property in accordance with past practice
that is useful or necessary in the operation of the applicable Non-Grantor
Guarantor’s business) to any Non-Grantor Guarantor.

 

Section 8.6     Transactions with Affiliates.

 

The Borrower will not, and will not permit any of its Subsidiaries to enter into
or permit to exist any transaction of any kind with any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 8.4.

 

Section 8.7     Restrictive Agreements.

 

The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets, revenues
or properties, whether now owned or hereafter acquired, (b) the ability of the
Borrower or any Subsidiary to guarantee the Obligations or otherwise be a Loan
Party pursuant to the Loan Documents or (c) the ability of any Subsidiary to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
however, that (i) the foregoing shall not apply to restrictions or conditions
set forth in Schedule 8.7 or restrictions or conditions imposed by law or by
this Agreement or any other Loan Document or the Senior Note Documents, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder and (iii) clause (a) shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted hereby if such restrictions and conditions apply only to the property
or assets securing such Indebtedness.

 

Section 8.8     Hedging Agreements.

 

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities. Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Agreement entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Agreement under
which the Borrower or any of the Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Agreement entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 8.9     Amendment to Material Documents.

 

The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights in a manner materially adverse to the Borrower’s or
Subsidiary’s duties or the Lenders’ rights under this Agreement under (a) its
certificate of incorporation, bylaws or other organizational documents or (b)
any contract, agreement, document, or instrument to which the Borrower or
Subsidiary is a party.

 

Section 8.10     Accounting Changes.

 

The Borrower will not, and will not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP or approved by the Borrower’s independent accountants, or
change the fiscal year of the Borrower or of any Subsidiary, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower and except that Borrower or any Subsidiary may, upon 30 days prior
written notice to the Administrative Agent, change its fiscal year end to the
Tuesday closest to any calendar quarter end.

 

Section 8.11     ERISA.

 

The Borrower will not, and will not permit any Subsidiary to engage in any
transaction in connection with which the Borrower or such Subsidiary could
reasonably be expected to be subject to a civil penalty assessed pursuant to
ERISA which would have a Material Adverse Effect on the Borrower or such
Subsidiary.

 

Section 8.12     Indebtedness.

 

The Borrower will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness,
except:

 

Indebtedness under the Loan Documents;

 

(i) unsecured Indebtedness of the Borrower and the Guarantors under the Senior
Note Documents, in an aggregate principal amount not to exceed $212,500,000 and
(ii) refinancings thereof; provided that the terms of any such refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise permitted by the Loan Documents, provided,
further, that the principal amount of the Indebtedness under the Senior Note
Documents shall not be increased above the principal amount thereof outstanding
immediately prior to such refinancing (other than to pay reasonable fees,
premiums, costs and expenses incurred in connection with such refinancing), and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such refinancing, provided still further that the final
maturity and the average life of such refinancing Indebtedness shall not end
earlier than the final maturity and the average life of the Indebtedness under
the Senior Note Documents and provided still further that other material terms,
taken as a whole, of any such refinancing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of the Senior Note Documents;

 

Indebtedness of the Borrower and its Subsidiaries existing on the Closing Date
and set forth in Schedule 8.12;

 

purchase money Indebtedness (including Capital Lease Obligations or Synthetic
Lease Obligations) incurred by the Borrower or any of its Subsidiaries to
finance the purchase of fixed assets, and renewals, refinancings and extensions
thereof; provided, that (i) the aggregate principal amount of all such
Indebtedness at any one time outstanding shall not exceed $10,000,000, (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

 

secured Indebtedness of the Loan Parties assumed in connection with a Permitted
Acquisition so long as such Indebtedness (i) was not incurred in anticipation of
or in connection with the respective Permitted Acquisition and (ii) does not
exceed $5,000,000 in the aggregate at any time outstanding;

 

obligations (contingent or otherwise) of the Borrower or any Subsidiary existing
or arising under any Hedging Agreement, provided that (i) such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Hedging
Agreement does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

Indebtedness in the form of Guarantees of Indebtedness permitted by Section
8.3(c); and

 

other unsecured Indebtedness of the Borrower and its Subsidiaries not to exceed
$5,000,000 in the aggregate at any one time outstanding.

 

Section 8.13     Prepayment of Other Indebtedness, Etc.

 

The Borrower will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness, including without limitation
Indebtedness under the Senior Note Documents except Indebtedness under the Loan
Documents and intercompany debt owed to any Loan Party; provided, however, that
the Borrower may (a) prepay Indebtedness of the Loan Parties secured by real
property and set forth on Schedule 8.12 so long as (i) after giving effect to
such prepayment on a Pro Forma Basis, the Borrower does not have any Loans or
other amounts outstanding hereunder, (ii) once such Indebtedness is prepaid in
full, the Liens on such real property shall be terminated, and the Borrower
shall provide evidence of such termination to the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent and (iii) no
Default or Event of Default shall have occurred and be continuing before or
after giving effect to such prepayment, (b) refinance Indebtedness under the
Senior Note Documents in accordance with Section 8.12(b)(ii) so long as no
Default or Event of Default shall have occurred and be continuing before or
after giving effect to the refinancing of such Indebtedness and (c) repurchase
Indebtedness under the Senior Note Documents in an amount not to exceed
$20,000,000 in any fiscal year so long as (i) after giving effect to such
repurchase on a Pro Forma Basis, the Borrower does not have any Loans or other
amounts outstanding hereunder, (ii) no Default or Event of Default shall have
occurred and be continuing before or after giving effect to such repurchase and
(iii) the Borrower shall be in compliance on a Pro Forma Basis after giving
effect to such repurchase with the covenants in Article VII (and the Borrower
shall have provided the Administrative Agent a certificate of a Responsible
Officer of the Borrower confirming compliance with clauses (i) and (ii)).

 

Section 8.14     Certain Subsidiaries.

 

The Borrower will not permit, nor will it allow any Subsidiary to permit, any
Subsidiary designated on Schedule 8.14 to create, acquire or own any Subsidiary
(except for those six (6) exceptions specifically described on Schedule 8.14).

 

Section 8.15     Sanctions.

 

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Loan or Letter of Credit or the proceeds thereof, or
lend, contribute or otherwise make available such Loan or Letter of Credit or
the proceeds thereof to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Bank, or
otherwise) of Sanctions.

 

Section 8.16     Anti-Corruption Laws.

 

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Loan or Letter of Credit or the proceeds thereof for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

Section 8.17     Initial Eligible Restaurants

 

At all times that an Initial Eligible Restaurant is subject to a Mortgage, such
Initial Eligible Restaurant shall be situated on real property owned in fee by
Borrower or a Guarantor located in a state of the United States or the District
of Columbia and not be part of the Franchise Partner Program and not be owned or
operated by a Traditional Franchisee.

 

Article IX     

EVENTS OF DEFAULT

 

Section 9.1     Events of Default.

 

If any of the following events (each, an “Event of Default”) shall occur:

 

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

 

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days; or

 

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Exhibits and Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.1, 6.2, 6.3 (with respect to the Borrower’s existence) or
6.9 or Article VII or VIII; or

 

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those
referred to in clauses (a), (b) and (d) above), and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

 

the Borrower or any Subsidiary (whether as primary obligor or as guarantor or
other surety) shall fail to pay any principal of or premium or interest on any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing such
Material Indebtedness; or any other event shall occur or condition shall exist
under any agreement or instrument relating to such Material Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Material
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable; or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

 

the Borrower or any Material Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

 

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Material Subsidiary or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

the Borrower or any Material Subsidiary shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $10,000,000; or

 

one or more judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

any nonmonetary judgment or order shall be rendered against the Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect,
and there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

a Change in Control shall occur or exist; or

 

any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Borrower or any Guarantor contests in any manner the validity or enforceability
of any Loan Document; or the Borrower or any Guarantor denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

except as contemplated by Section 10.9 or as may be permitted by any Loan
Document, any Loan Document purporting to grant a Lien to secure any Obligation
shall, at an time after the delivery of such Loan Document, fail to create a
valid and enforceable Lien on any Collateral purported to be covered thereby or
such Lien shall fail or cease to be a perfected Lien with the priority required
in the relevant Loan Document;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document; and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

Section 9.2     Application of Funds.

 

After the exercise of remedies provided for in Section 9.1 (or after the Loans
have automatically become due and payable and all other Obligations have
automatically become due and payable as set forth in the last paragraph of
Section 9.1), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Bank and amounts payable under Article II), ratably among them in proportion to
the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of such Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans and LC Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Hedging Agreement to the extent such Hedging Agreement is
permitted hereunder, ratably among the Lenders (and, in the case of such Hedging
Agreement, Hedging Banks) in proportion to the respective amounts described in
this clause Third held by them;

 

Fourth, to (a) payment of that portion of such Obligations constituting unpaid
principal of the Loans and LC Borrowings and (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Hedging Agreement or Treasury Management Agreement, to the extent such Hedging
Agreement or Treasury Management Agreement is permitted hereunder, and to Cash
Collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Hedging Agreements and Treasury Management Agreements, Hedging Banks and
Treasury  Management Banks) and the Issuing Bank in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided that, subject to Section 2.21, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to such other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements with a Treasury Management Bank and Hedging Agreements with a Hedging
Bank shall be excluded from the application described above if the
Administrative Agent has not received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Hedging Bank, as the
case may be. Each Treasury Management Bank or Hedging Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

Article X     

THE ADMINISTRATIVE AGENT

 

Section 10.1     Appointment and Authority.

 

(a)     Each of the Lenders and the Issuing Bank hereby irrevocably appoints UBS
AG, Stamford Branch to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent,” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.3(d), as
though such co-agents, sub-agents and attorneys-in-fact were the collateral
agent under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 10.2     Rights as a Lender.

 

The Person(s) serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person(s) serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

Section 10.3     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 11.2) or (ii) in the absence of
its own gross negligence or willful misconduct. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until the Administrative Agent shall have received instructions
from the Required Lenders; and the Administrative Agent shall not incur
liability in any Person by reason of so refraining. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or any other
document contemplated hereby or thereby, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 10.4     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties) independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 10.5     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent; provided, however,
that such appointment shall not relieve the Administrative Agent of any
responsibility or liability with respect to the duties, rights and/or powers
performed or exercised by such sub-agents. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 10.6     Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, with such successor to have combined capital and surplus and undivided
profits of not less than $500,000,000. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The agency fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by UBS AG, Stamford Branch as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

Section 10.7     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.8     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
(other than obligations under Hedging Agreements or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.12 and 11.3) allowed in such judicial proceeding; and

 

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 11.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 10.9     Collateral and Guaranty Matters.

 

The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 10.9.

 

The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its reasonable discretion (a) to release any Lien on any
Collateral granted to or held by the Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Revolving Commitments and payment
in full of all Obligations (other than (x) Hedging Agreements entered into with
a Hedging Bank, (y) Treasury Management Agreements entered into with Treasury
Management Banks or (z) contingent indemnification obligations or contingent
expense reimbursement, indemnification, yield protection or tax gross-up
obligations, in each case for which no claim has been made) and the expiration
or termination of all Letters of Credit, (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other Disposition permitted hereunder or under any other Loan Document
(except any sale or other Disposition to another Grantor) or (iii) as approved
in accordance with Section 11.2 and (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.1(c). Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of Collateral pursuant to this Section 10.9. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

Section 10.10     Treasury Management Banks and Hedging Banks.

 

No Treasury Management Bank or Hedging Bank that obtains the benefit of Section
9.2, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements with a
Treasury Management Bank and Hedging Agreements with Hedging Banks except to the
extent expressly provided herein and unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Hedging Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Management Agreements with a Treasury Management Bank and Hedging Agreements
with Hedging Banks.

 

Section 10.11     No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the book managers,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties, or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Lender or Issuing Bank.

 

Article XI     

MISCELLANEOUS

 

Section 11.1     Notices.

 

(a)     All notices and other communications to any party herein to be effective
shall be in writing and shall be delivered by hand or overnight courier service,
e-mailed, mailed by certified or registered mail or sent by telecopy, as
follows:

 

 

To any Loan Party:

Ruby Tuesday, Inc.
333 East Broadway Avenue
Maryville, TN 37804
Attention: Chief Financial Officer
Telecopy: 865-379-6817

 

 

To the Administrative Agent and Issuing Bank:

UBS AG, Stamford Branch

Attention: Structured Finance Processing

600 Washington Blvd., 9th Floor

Stamford, CT 06901

Facsimile: (203) 719-3888

Telephone: (203) 719-4319

Email: Agency-UBSAmericas@ubs.com

 

 

To any other Lender:

the address set forth in the Administrative
Questionnaire 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent or the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 11.1.

 

(b)     Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by facsimile is solely for the convenience and at the
request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent and the Lenders to receive
written confirmation of any facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such facsimile notice.

 

Section 11.2     Waiver; Amendments.

 

(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent, the
Issuing Bank or any Lender, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)     No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment or waiver shall: (i) increase
the Revolving Commitment or LC Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or LC Disbursement or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Revolving Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.19(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release all or
substantially all of the value of the Guarantees of the Guarantors without the
written consent of each Lender; or (vii) except in connection with a sale of
assets permitted under Section 8.5, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent or the Issuing Bank without the prior
written consent of such Person.

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment or LC Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

Section 11.3     Expenses; Indemnification.

 

(a)     The Loan Parties shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Arranger and their respective
Affiliates including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arranger actually incurred, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel, fees of inside counsel,
accountants, consultants, and other similar professional fees) actually incurred
by the Administrative Agent, the Arranger, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or any Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and Letters of
Credit. For the avoidance of doubt, the Loan Parties agree that they shall pay
all costs and expenses of the Administrative Agent and/or the Arranger for any
appraisals reasonably required by the Administrative Agent or the Arranger
related to real estate property and/or any equipment of any Loan Party incurred
by the Administrative Agent and/or the Arranger in connection with this
Agreement and the other Loan Documents.

 

(b)     The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Issuing Bank and each Lender, and each Related Party of
any of the foregoing (each, an “Indemnitee”) against, and hold each of them
harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the actual and reasonable fees, charges and
disbursements of any counsel for any Indemnitee, and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, which may be incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby or thereby, (ii)
any Letter of Credit or any actual or proposed use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned by any Loan Party or any Subsidiary or any Environmental
Liability related in any way to any Loan Party or any Subsidiary or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, whether brought by a
third party or by the Borrower or any of its Affiliates or any of the Borrower’s
or any such Affiliate’s directors, shareholders or creditors; provided, that the
Borrower shall not be obligated to indemnify any Indemnitee for any of the
foregoing arising out of such Indemnitee’s gross negligence, willful misconduct
or material breach of such Indemnitee’s obligations under the Loan Documents, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment.

 

(c)     The Borrower shall pay, and hold the Administrative Agent, the Arranger
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Arranger and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

(d)     To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Arranger or the Issuing Bank under clauses
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Arranger or the Issuing Bank, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, however, that
the unreimbursed expense or indemnified payment, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Arranger or the Issuing Bank in its capacity as such.

 

(e)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or Letter of Credit or
the use of proceeds thereof.

 

(f)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 11.4     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in LC
Exposure) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any such assignment to a Person that
is not a Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(iii)     Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to wave such processing and recordation fee in the case of any assignment.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(iv)     No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.

 

(v)     Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18, 11.2 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s United
States Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, the Administrative Agent or its Affiliates and any Lender with respect
to its own Loans, Commitments and LC Exposure, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposure) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.2 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Section 2.20 and (B) other than as may be the consequence of a
Change in Law, shall not be entitled to receive any greater payment under
Sections 2.16 or 2.18, with respect to any participation, than its participating
lender would have been entitled to receive. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.19 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)     Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided, that notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided, further, that without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

 

(g)     Resignation as Issuing Bank after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time UBS AG, Stamford Branch assigns
all of its Commitment and Loans pursuant to subsection (b) above, UBS AG,
Stamford Branch may, upon thirty days’ notice to the Borrower and the Lenders,
resign Issuing Bank. In the event of any such resignation as Issuing Bank, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of UBS AG, Stamford Branch as
Issuing Bank. If UBS AG, Stamford Branch resigns as Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in LC Borrowings pursuant to Section 2.21). Upon the appointment
of a successor Issuing Bank, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and (2) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to UBS AG, Stamford Branch to
effectively assume the obligations of UBS AG, Stamford Branch with respect to
such Letters of Credit.

 

Section 11.5     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     Other than as expressly set forth in any other Loan Document, this
Agreement and the other Loan Documents shall be construed in accordance with and
be governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.

 

(b)     Other than as expressly set forth in any other Loan Document, each Loan
Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court of
the Southern District of New York sitting in the county of New York, and of any
state court of the State of New York located in New York County and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against a Loan Party or its properties in the courts
of any jurisdiction.

 

(c)     The Loan Parties irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 11.6     WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 11.7     Right of Setoff.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and the Issuing Bank shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Loan Parties against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Loan Parties after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 11.8     Counterparts; Integration.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the Fee Letter, the
Engagement Letter, the other Loan Documents, and any separate letter
agreement(s) with respect to fees payable to the Administrative Agent or any
Issuing Bank, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement or any other
Loan Document, or any certificate delivered thereunder, by fax transmission or
e-mail transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

Section 11.9     Survival.

 

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, and 11.3 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

 

Section 11.10     Severability.

 

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.10, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

Section 11.11     Confidentiality.

 

Each of the Administrative Agent, the Issuing Bank and each Lender agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a nonconfidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, (vi) subject to provisions substantially
similar to this Section 11.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

Section 11.12     Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

 

Section 11.13     Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the Issuing Bank
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

Section 11.14     Patriot Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

Section 11.15     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any Arranger has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and neither the Administrative Agent nor any
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and each Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

 

Section 11.16     Waiver of Notice of Termination.

 

Those Lenders party hereto which are also party to the Existing Credit Agreement
hereby waive any prior notice requirement under the Existing Credit Agreement
with respect to the termination of commitments thereunder and the making of any
prepayments thereunder.

 

Section 11.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

(remainder of page left intentionally blank)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

      

 

BORROWER:  RUBY TUESDAY, INC.,  

 

as Borrower

      By:     /s/ Rhonda Parish   Name:     Rhonda Parish   Title:      
Authorized Signatory

 

GUARANTORS:

RTBD, INC.
RT FINANCE, INC.
RUBY TUESDAY GC CARDS, INC.
RT TAMPA FRANCHISE, L.P.
RT ORLANDO FRANCHISE, L.P.
RT SOUTH FLORIDA FRANCHISE, L.P.
RT NEW YORK FRANCHISE, LLC
RT SOUTHWEST FRANCHISE, LLC
RT MICHIANA FRANCHISE, LLC
RT FRANCHISE ACQUISITION, LLC
RT KENTUCKY RESTAURANT HOLDINGS, LLC
RT FLORIDA EQUITY, LLC
RTGC, LLC
RT DETROIT FRANCHISE, LLC
RT MICHIGAN FRANCHISE, LLC
RT WEST PALM BEACH FRANCHISE, L.P.
RT NEW ENGLAND FRANCHISE, LLC
RT LONG ISLAND FRANCHISE, LLC
RUBY TUESDAY, LLC
RT LAS VEGAS FRANCHISE, LLC
RT MINNEAPOLIS FRANCHISE, LLC
RT INDIANAPOLIS FRANCHISE, LLC
RT DENVER FRANCHISE, L.P.
RT OMAHA FRANCHISE, LLC
RT KCMO FRANCHISE, LLC
RT PORTLAND FRANCHISE, LLC
RT ST. LOUIS FRANCHISE, LLC
RT WESTERN MISSOURI FRANCHISE, LLC
RT AIRPORT, INC.
RT LOUISVILLE FRANCHISE, LLC
RT MCGHEE-TYSON, LLC
RT ONE PERCENT HOLDINGS, INC.
RT ONE PERCENT HOLDINGS, LLC
RT MINNEAPOLIS HOLDINGS, LLC
RT OMAHA HOLDINGS, LLC
RT DENVER, INC.
RT LOUISVILLE, INC.
RT ORLANDO, INC.
RT SOUTH FLORIDA, INC.
RT TAMPA, INC.
RT WEST PALM BEACH, INC.
RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC
RT RESTAURANT SERVICES, LLC
RTTA, LP
RT DISTRIBUTING, LLC
RT O’TOOLE, LLC
RT SMITH, LLC
RT MILLINGTON, LLC
RTTT, LLC
RTT TEXAS, INC.
RT JONESBORO CLUB
RUBY TUESDAY OF RUSSELLVILLE, INC.
RUBY TUESDAY OF BRYANT, INC.
RT FL GIFT CARDS, INC.

 

 

  By:     /s/ Rhonda Parish   Name:     Rhonda Parish   Title:       Authorized
Signatory

 

 

--------------------------------------------------------------------------------

 

 

  RT FL GIFT CARDS, INC.           By:    /s/ James Vitrano   Name:    James
Vitrano  
Title:     Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

UBS AG, Stamford Branch,
as Administrative Agent

          By:    /s/ Houssem Daly  

Name:    Houssem Daly

Title:      Associate Director
          By:    /s/ Craig Pearson  

Name:    Craig Pearson 

Title:      Associate Director

 

 

--------------------------------------------------------------------------------

 

 

 

LENDERS:

UBS AG, Stamford Branch,
as a Lender and an Issuing Bank

     

By:    /s/ Houssem Daly

Name:    Houssem Daly
Title:      Associate Directo
r
 
         
By:    /s/ Craig Pearson
Name:    Craig Pearson
Title:      Associate Director

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(E)

 

Non-Grantor Guarantors

RT Millington, LLC

RT O’Toole, LLC

RT Indianapolis Franchise, LLC

RT St. Louis Franchise, LLC

RT Tampa Franchise, L.P.

RT Orlando Franchise, L.P.

RT South Florida Franchise, L.P.

RT West Palm Beach Franchise, L.P.

RT Smith, LLC

RT Long Island Franchise, LLC

RT New England Franchise, LLC

RT Omaha Franchise, LLC

RT Portland Franchise, LLC

RT Denver Franchise, L.P.

RT Minneapolis Franchise, LLC

RT KCMO Franchise, LLC

RT Western Missouri Franchise, LLC

RT Michiana Franchise, LLC

RT Detroit Franchise, LLC

RT Michigan Franchise, LLC

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.2

Revolving Commitments

 

Lenders

Revolving Commitment

Pro Rata Share

UBS AG, Stamford Branch

$20,000,000.00

100.000000000%

Total:

$20,000,000.00

100.000000000%

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.3

 

Appraised Values of Initial Eligible Restaurants

 

Street No.

Street Name

City

State

Go Dark Value

8777

Tamiami Trail North

Naples

Florida

$1,950,000

5525

Wadsworth Bypass

Arvada

Colorado

$1,440,000

14100

East Iliff Avenue

Aurora

Colorado

$1,250,000

12075

Southwest 152 Street

Miami

Florida

$1,950,000

17520

Bruce B. Downs Drive

Tampa

Florida

$2,150,000

3197

South Cobb Drive

Smyrna

Georgia

$1,200,000

1714

State Highway 138

Conyers

Georgia

$1,650,000

1925

Sullivan Road

College Park

Georgia

$2,700,000

16451

Excalibur Road

Bowie

Maryland

$800,000

9490

Highway 92

Woodstock

Georgia

$1,720,000

2711

East 1st Street

Vidalia

Georgia

$1,040,000

815

Prince Frederick Boulevard

Prince Frederick

Maryland

$1,060,000

8811

Greenbelt Road

Lanham

Maryland

$1,340,000

2500

South McKenzie Street

Foley

Alabama

$960,000

1826

Fort Campbell Boulevard

Clarksville

Tennessee

$1,280,000

1101

Carmia Way

Richmond

Virginia

$1,440,000

2316

North Main Street

Crossville

Tennessee

$1,510,000

431

Southpark Circle

Colonial Heights

Virginia

$1,330,000

5005

Fayetteville Road

Lumberton

North Carolina

$1,530,000

5205

Service Road

Mobile

Alabama

$1,350,000

1001

North Court Street

Medina

Ohio

$960,000

2003

East Dixon Boulevard

Shelby

North Carolina

$1,460,000

1821

U.S. Highway 70 Southeast

Hickory

North Carolina

$1,290,000

1206

Shelton Beach Road

Saraland

Alabama

$1,960,000

1704

Woodward Avenue

Muscle Shoals

Alabama

$1,090,000

2023

Village Drive

Moody

Alabama

$1,090,000

140

Suzanne Drive

Dickson

Tennessee

$1,000,000

7814

Highway 72 West

Madison

Alabama

$1,260,000

1414

Indian Springs Road

Indiana

Pennsylvania

$1,420,000

101

Rigby Drive

Warner Robins

Georgia

$1,210,000

960

Foxcroft Avenue

Martinsburg

West Virginia

$1,240,000

1653

Sycamore View Road

Memphis

Tennessee

$990,000

258

Highway 78 West

Jasper

Alabama

$1,150,000

15047

US Highway 19 South

Thomasville

Georgia

$930,000

2491

Care Drive

Tallahassee

Florida

$1,970,000

305

North Morgan Street

LaGrange

Georgia

$890,000

2504

Augusta Road

West Columbia

South Carolina

$1,230,000

543

West Oglethorpe Highway

Hinesville

Georgia

$1,630,000

45138

First Colony Way

California

Maryland

$1,070,000

2

Ravine Street

Dickson City

Pennsylvania

$1,060,000

642

Thornton Road

Douglasville

Georgia

$1,860,000

120

Columbiana Circle

Columbia

South Carolina

$1,160,000

5957

Chalkville Mountain Road

Trussville

Alabama

$1,040,000

3454

McKinley Parkway

Blasdell

New York

$900,000

4600

Devine Street

Columbia

South Carolina

$990,000

1936

North Jackson Street

Tullahoma

Tennessee

$1,280,000

1067

Western Boulevard

Jacksonville

North Carolina

$1,050,000

3417

Ross Clark Circle

Dothan

Alabama

$1,010,000

625

Boll Weevil Circle

Enterprise

Alabama

$1,840,000

210

Malcom Drive

Westminster

Maryland

$900,000

3730

West Dublin Granville Road

Columbus

Ohio

$910,000

712

South Quintard Avenue

Anniston

Alabama

$830,000

4218

West Wendover Avenue

Greensboro

North Carolina

$1,590,000

9830

West Broad Street

Glen Allen

Virginia

$1,770,000

827

South James M. Campbell Boulevard

Columbia

Tennessee

$1,330,000

2626

Dawson Road

Albany

Georgia

$1,010,000

9071

Northeast Robert Fulton Drive

Columbia

Maryland

$1,000,000

2285

Whiskey Road

Aiken

South Carolina

$1,230,000

724

Citadel Road

Orangeburg

South Carolina

$2,160,000

120

International Boulevard

Elizabeth

New Jersey

$3,130,000

2110

Highway 72 West

Corinth

Mississippi

$1,310,000

2190

Highway 441 South

Dublin

Georgia

$1,580,000

1238

National Highway

LaVale

Maryland

$1,800,000

8680

Bartram Avenue

Philadelphia

Pennsylvania

$3,540,000

509

Emily Drive

Clarksburg

West Virginia

$1,530,000

255

Saint Charles Way

York

Pennsylvania

$990,000

1812

Julian R Allsbrook Highway

Roanoke Rapids

North Carolina

$1,590,000

252

Micah Way

Scottsboro

Alabama

$1,240,000

119

Industrial Park Drive

Smithfield

North Carolina

$1,300,000

900

Tiger Boulevard

Clemson

South Carolina

$1,250,000

5274

Abbe Road

Elyria

Ohio

$1,060,000

1405

Highway 85 North

Fayetteville

Georgia

$1,410,000

1640

South Roane Street

Harriman

Tennessee

$810,000

101

North Strand Parkway

Myrtle Beach

South Carolina

$1,190,000

1055

North 9th Street

Stroudsburg

Pennsylvania

$1,000,000

3510

South Memorial Drive

Greenville

North Carolina

$1,500,000

1025

Magnolia Bluff Way

Darien

Georgia

$590,000

1168

Highway 20

McDonough

Georgia

$1,260,000

115

East Harrell Drive

Russellville

Arkansas

$1,470,000

120

Highway 321 N

Lenoir City

Tennessee

$840,000

2250

Southgate Parkway

Cambridge

Ohio

$1,030,000

6421

Interstate Drive

Cottondale

Alabama

$930,000

6736

Highway 63

Moss Point

Mississippi

$1,750,000

315

Rivers Edge Drive

Milford

Ohio

$1,190,000

2435

Delk Road

Marietta

Georgia

$1,460,000

1360

Airport Road

Jacksonville

Florida

$1,710,000

1055

Coshocton Avenue

Mount Vernon

Ohio

$890,000

494

Crockett Trace Drive

Morristown

Tennessee

$1,150,000

25

Westage Drive

Fishkill

New York

$1,180,000

110-A

Highway 12 West

Starkville

Mississippi

$1,030,000

23236

Interstate 30 North

Bryant

Arkansas

$840,000

2171

Post Oak Lane

Marianna

Florida

$1,270,000

701

Willow Spring Drive

Charles Town

West Virginia

$1,090,000

1812

W Lucas Street

Florence

South Carolina

$1,410,000

9687

State Route 14

Streetsboro

Ohio

$1,040,000

301

Ruby Tuesday Lane

Fort Payne

Alabama

$1,260,000

12330

Johnston Road

Charlotte

North Carolina

$950,000

8905

Red Oak Boulevard

Charlotte

North Carolina

$1,310,000

2935

Raleigh Road Parkway

Wilson

North Carolina

$1,330,000

7490

Garners Ferry Road

Columbia

South Carolina

$1,330,000

2443

State Road 16

St. Augustine

Florida

$2,460,000

8753

Owenfield Drive

Powell

Ohio

$970,000

1521

County Road 220

Fleming Island

Florida

$1,620,000

2915

Kazi Street

Jonesboro

Arkansas

$1,200,000

1480

Sniders Highway

Walterboro

South Carolina

$1,460,000

7333

Broadview Road

Seven Hills

Ohio

$990,000

6076

Alabama Highway 157

Cullman

Alabama

$1,420,000

1317

West Main Street

Lebanon

Tennessee

$910,000

2461

Wonder Drive

Kannapolis

North Carolina

$1,180,000

5464

Sunset Boulevard

Lexington

South Carolina

$1,270,000

110

Loblolly Lane

Pensacola

Florida

$1,510,000

399

Armco Road

Ashland

Kentucky

$1,530,000

100

Crown Pointe Parkway

Kingsland

Georgia

$1,550,000

327

Loudon Road

Concord

New Hampshire

$1,230,000

425

Blowing Rock Boulevard

Lenoir

North Carolina

$1,150,000

4121

Atlanta Highway

Loganville

Georgia

$1,570,000

806

McMeans Avenue

Bay Minette

Alabama

$900,000

4917

Highway 90

Pace

Florida

$1,160,000

1118

Sunset Avenue

Clinton

North Carolina

$1,150,000

1208

West Harris Drive

Johnson

Tennessee

$960,000

320

South Pearson Road

Pearl

Mississippi

$1,390,000

615

Cahaba Valley Road

Pelham

Alabama

$850,000

1260

North Main Street

Fuquay-Varina

North Carolina

$1,410,000

3805

Gulf Breeze Parkway

Gulf Breeze

Florida

$1,800,000

1360

Interstate Drive

Cookeville

Tennessee

$840,000

55

Seargent Prentiss Drive

Natchez

Mississippi

$900,000

630

Winfield Dunn Parkway

Sevierville

Tennessee

$770,000

5555

Mahoning Avenue

Austintown

Ohio

$1,270,000

2543

West State Street

New Castle, Union Twp

Pennsylvania

$1,340,000

114

Spirit Drive

Auburn

Alabama

$870,000

7135

Aurora Road

Aurora

Ohio

$1,200,000

4784

Windsor Commons Court

Jacksonville

Florida

$1,360,000

113

Walker Street

Gadsden

Alabama

$1,710,000

2239

Madison Street

Clarksville

Tennessee

$1,260,000

3250

Electric Road

Cave Spring

Virginia

$1,560,000

167

Steven B Tanger Boulevard

Commerce

Georgia

$1,440,000

1870

Owen Drive

Fayetteville

North Carolina

$1,050,000

2612

East Malone Avenue

Miner

Missouri

$1,200,000

101

Troy Plaza Loop

Troy

Alabama

$1,250,000

3995

West Tilghman Street

Allentown

Pennsylvania

$1,110,000

210

Turnersburg Highway

Statesville

North Carolina

$1,000,000

245

Southwest Commerce Drive

Lake City

Florida

$1,280,000

5350

Alexandria Pike

Cold Spring

Kentucky

$1,110,000

1444

Farmington Avenue

Bristol

Connecticut

$1,430,000

706

South Van Buren Road

Eden

North Carolina

$1,260,000

281

Hogan Boulevard

Mill Hall

Pennsylvania

$1,120,000

3991

Paxton Street

Swatara

Pennsylvania

$1,560,000

3725

West Vernon Avenue

Kinston

North Carolina

$1,070,000

950

International Drive

Linthicum

Maryland

$3,600,000

9680

Lottsford Court

Upper Marlboro

Maryland

$1,440,000

798

East Interstate 10 Service Road

Slidell

Louisiana

$950,000

312

East Pulaski Highway

Elkton

Maryland

$700,000

17050

Jefferson Davis Highway

Dumfries

Virginia

$990,000

1940

East Third Street

Williamsport

Pennsylvania

$1,000,000

545

North Navy Boulevard

Pensacola

Florida

$1,780,000

47

Highland Crossing

East Ellijay

Georgia

$1,530,000

3901

Grandview Drive

Simpsonville

South Carolina

$1,220,000

1790

West Main Street

Troy

Ohio

$1,350,000

3390

Camp Creek Parkway

East Point

Georgia

$2,310,000

12037

Indian River Road

D'Iberville

Mississippi

$1,270,000

15

Radcliffe Drive

Moosic

Pennsylvania

$1,350,000

796

Highway 400 South

Dawsonville

Georgia

$2,300,000

1341

James Way

Belcamp

Maryland

$900,000

2139

Rockford Street

Mount Airy

North Carolina

$1,090,000

1512

Winkler Mill Extension

Wilkesboro

North Carolina

$1,050,000

2925

Scottsville Road

Bowling Green

Kentucky

$1,320,000

1020

Far Hills Drive

Hopewell

Pennsylvania

$1,390,000

100

Dorman Commerce Drive

Spartanburg

South Carolina

$990,000

1830

Holiday Drive

Athens

Tennessee

$1,700,000

2235

East Sharon Road

Sharonville

Ohio

$1,520,000

905

Hartford Turnpike

Waterford

Connecticut

$2,180,000

109

Furrow Way

Alcoa

Tennessee

$1,160,000

1113

Woodruff Road

Greenville

South Carolina

$1,250,000

710

Colonial Promenade Parkway

Alabaster

Alabama

$980,000

1807

South Main Street

Farmville

Virginia

$1,770,000

4066

Victory Boulevard

Portsmouth

Virginia

$1,480,000

7406

Chapman Highway

Knoxville

Tennessee

$1,300,000

7780

Lyles Lane

Concord

North Carolina

$1,190,000

5

Ricky Avenue

Bloomsburg

Pennsylvania

$1,160,000

5595

Highway 153

Hixson

Tennessee

$1,590,000

7385

Guilford Drive

Frederick

Maryland

$1,220,000

6412

Sessions Court

Clemmons

North Carolina

$1,180,000

508

East Emory Road

Powell

Tennessee

$960,000

2675

Highwood Boulevard

Smyrna

Tennessee

$950,000

201

Commerce Drive

Elizabethtown

Kentucky

$1,630,000

6425

Miller Lane

Dayton

Ohio

$1,510,000

2757

Godwin Boulevard

Suffolk

Virginia

$1,880,000

6080

Daybreak Circle

Clarksville

Maryland

$800,000

30500

Highway 181

Spanish Fort

Alabama

$1,090,000

6970

Eastchase Loop

Montgomery

Alabama

$1,190,000

1936

Cedar Creek Road

Fayetteville

North Carolina

$1,900,000

2813

Highway 14

New Iberia

Louisiana

$1,610,000

413

North Fruitland Boulevard

Salisbury

Maryland

$800,000

21366

Athens-Limestone Lane

Athens

Alabama

$1,090,000

145

Newtowne Boulevard

Pocomoke City

Maryland

$1,200,000

511

Bush River Road

Columbia

South Carolina

$1,210,000

4097

U.S. Highway 280

Alexander City

Alabama

$1,460,000

5310

West Broad Street

Richmond

Virginia

$1,500,000

523

Patriot Drive

Dandridge

Tennessee

$1,270,000

4411

New Bern Avenue

Raleigh

North Carolina

$1,410,000

6405

Yorktown Circle

DeWitt

New York

$890,000

1685

Highway 27 South

Carrollton

Georgia

$1,470,000

731

Highway 53 East

Calhoun

Georgia

$1,660,000

101

Thomas B Murphy Drive

Dallas

Georgia

$1,680,000

11473

Tara Boulevard

Lovejoy

Georgia

$1,050,000

111

Northside Circle

Shelbyville

Tennessee

$660,000

102

Lonnie Lane

Americus

Georgia

$720,000

25

South Broad Street

Winder

Georgia

$1,260,000

4330

St. Michael Drive

Texarkana

Texas

$930,000

1004

East U.S. 70 Highway

New Bern

North Carolina

$1,430,000

223

South Bragg Boulevard

Spring Lake

North Carolina

$1,290,000

2950

West 5th Street

Lumberton

North Carolina

$1,150,000

2380

Roanoke Street

Christiansburg

Virginia

$1,750,000

1355

Boxwood Terrace

Bedford

Virginia

$1,750,000

5107

Oaklawn Boulevard

Hopewell

Virginia

$1,730,000

10843

West Park Place

Milwaukee

Wisconsin

$1,400,000

2571

South Market Street

Gilbert

Arizona

$1,250,000

1035

North Avondale Boulevard

Avondale

Arizona

$1,220,000

5995

Cypress Gardens Boulevard

Winter Haven

Florida

$1,980,000

2235

East Gulf to Lake Highway

Inverness

Florida

$1,430,000

11594

Memorial Parkway South

Huntsville

Alabama

$1,250,000

499

Dickerson Road

Gaylord

Michigan

$1,200,000

8711

East 34 Road

Cadillac

Michigan

$1,410,000

1023

East Pickard Street

Mount Pleasant

Michigan

$1,240,000

6898

Sashabaw Road

Clarkston

Michigan

$1,110,000

51295

Gratiot Avenue

Chesterfield

Michigan

$1,170,000

15397

Waldron Way

Big Rapids

Michigan

$1,350,000

20

Waterville Commons Drive

Waterville

Maine

$1,540,000

13675

U.S. Highway 1

Sebastian

Florida

$1,620,000

3290

SW Martin Downs Boulevard

Palm City

Florida

$1,790,000

1271

North State Road 7

Royal Palm Beach

Florida

$1,940,000

8512

Ridge Road

New Port Richey

Florida

$1,570,000

13095

Cortez Boulevard

Spring Hill

Florida

$1,860,000

1812

East State Road 60

Valrico

Florida

$2,240,000

3780

South Fiske Boulevard

Rockledge

Florida

$1,440,000

7909

Gall Boulevard

Zephyrhills

Florida

$1,480,000

9001

Park Royal Drive

Fort Myers

Florida

$1,880,000

10509

Gibsonton Drive

Riverview

Florida

$1,720,000

6741

Tower Road

Denver

Colorado

$3,320,000

2008

Cornhusker Road

Bellevue

Nebraska

$1,080,000

3150

24th Avenue

Council Bluffs

Iowa

$980,000

2700

North Hill Road

Lincoln

Nebraska

$1,770,000

2320

South Jeffers Street

North Platte

Nebraska

$1,680,000

108

First Avenue Place

Kearney

Nebraska

$1,610,000

3429

West 13th Street

Grand Island

Nebraska

$760,000

2909

Burlington Street

North Kansas City

Missouri

$950,000

5

Walton Drive

Brewer

Maine

$960,000

9051

Buchanon Trail

Inver Grove Heights

Minnesota

$1,160,000

3308

East Center Street

Warsaw

Indiana

$1,700,000

4135

Dean Lakes Boulevard

Shakopee

Minnesota

$1,290,000

1120

Shapiro Drive

Festus

Missouri

$1,710,000

3606

West Outer Road

Arnold

Missouri

$790,000

604

North Bluff Road

Collinsville

Illinois

$1,290,000

2071

North Telegraph Road

Monroe

Michigan

$1,060,000

1375

East Michigan Avenue

Saline

Michigan

$950,000

39581

Twelve Mile Road

Novi

Michigan

$1,150,000

8133

East 96th Street

Indianapolis

Indiana

$1,400,000

3715

West Market Place Drive

Edinburgh

Indiana

$1,610,000

7940

South U.S. 31

Indianapolis

Indiana

$1,100,000

3451

South U.S. Highway 41

Terre Haute

Indiana

$1,160,000

9106

Wesleyan Road

Indianapolis

Indiana

$980,000

1300

North Avenue

Belton

Missouri

$990,000

60

Garden Street South

Palm Coast

Florida

$1,780,000

7

Corvette Drive

Litchfield

Illinois

$1,270,000

3231

South Range Line Road

Joplin

Missouri

$870,000

3316

West State Highway 76

Branson

Missouri

$1,710,000

2725

North Glenstone Avenue

Springfield

Missouri

$1,130,000

135

Saint Robert Boulevard

Saint Robert

Missouri

$1,270,000

2510

North Baltimore Street

Kirksville

Missouri

$1,010,000

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.4

 

Initial Eligible Restaurants

 

Street No.

Street Name

City

State

8777

Tamiami Trail North

Naples

Florida

5525

Wadsworth Bypass

Arvada

Colorado

14100

East Iliff Avenue

Aurora

Colorado

12075

Southwest 152 Street

Miami

Florida

17520

Bruce B. Downs Drive

Tampa

Florida

3197

South Cobb Drive

Smyrna

Georgia

1714

State Highway 138

Conyers

Georgia

1925

Sullivan Road

College Park

Georgia

16451

Excalibur Road

Bowie

Maryland

9490

Highway 92

Woodstock

Georgia

2711

East 1st Street

Vidalia

Georgia

815

Prince Frederick Boulevard

Prince Frederick

Maryland

8811

Greenbelt Road

Lanham

Maryland

2500

South McKenzie Street

Foley

Alabama

1826

Fort Campbell Boulevard

Clarksville

Tennessee

1101

Carmia Way

Richmond

Virginia

2316

North Main Street

Crossville

Tennessee

431

Southpark Circle

Colonial Heights

Virginia

5005

Fayetteville Road

Lumberton

North Carolina

5205

Service Road

Mobile

Alabama

1001

North Court Street

Medina

Ohio

2003

East Dixon Boulevard

Shelby

North Carolina

1821

U.S. Highway 70 Southeast

Hickory

North Carolina

1206

Shelton Beach Road

Saraland

Alabama

1704

Woodward Avenue

Muscle Shoals

Alabama

2023

Village Drive

Moody

Alabama

140

Suzanne Drive

Dickson

Tennessee

7814

Highway 72 West

Madison

Alabama

1414

Indian Springs Road

Indiana

Pennsylvania

101

Rigby Drive

Warner Robins

Georgia

960

Foxcroft Avenue

Martinsburg

West Virginia

1653

Sycamore View Road

Memphis

Tennessee

258

Highway 78 West

Jasper

Alabama

15047

US Highway 19 South

Thomasville

Georgia

2491

Care Drive

Tallahassee

Florida

305

North Morgan Street

LaGrange

Georgia

2504

Augusta Road

West Columbia

South Carolina

543

West Oglethorpe Highway

Hinesville

Georgia

45138

First Colony Way

California

Maryland

2

Ravine Street

Dickson City

Pennsylvania

642

Thornton Road

Douglasville

Georgia

120

Columbiana Circle

Columbia

South Carolina

5957

Chalkville Mountain Road

Trussville

Alabama

3454

McKinley Parkway

Blasdell

New York

4600

Devine Street

Columbia

South Carolina

1936

North Jackson Street

Tullahoma

Tennessee

1067

Western Boulevard

Jacksonville

North Carolina

3417

Ross Clark Circle

Dothan

Alabama

625

Boll Weevil Circle

Enterprise

Alabama

210

Malcom Drive

Westminster

Maryland

3730

West Dublin Granville Road

Columbus

Ohio

712

South Quintard Avenue

Anniston

Alabama

4218

West Wendover Avenue

Greensboro

North Carolina

9830

West Broad Street

Glen Allen

Virginia

827

South James M. Campbell Boulevard

Columbia

Tennessee

2626

Dawson Road

Albany

Georgia

9071

Northeast Robert Fulton Drive

Columbia

Maryland

2285

Whiskey Road

Aiken

South Carolina

724

Citadel Road

Orangeburg

South Carolina

120

International Boulevard

Elizabeth

New Jersey

2110

Highway 72 West

Corinth

Mississippi

2190

Highway 441 South

Dublin

Georgia

1238

National Highway

LaVale

Maryland

8680

Bartram Avenue

Philadelphia

Pennsylvania

509

Emily Drive

Clarksburg

West Virginia

255

Saint Charles Way

York

Pennsylvania

1812

Julian R Allsbrook Highway

Roanoke Rapids

North Carolina

252

Micah Way

Scottsboro

Alabama

119

Industrial Park Drive

Smithfield

North Carolina

900

Tiger Boulevard

Clemson

South Carolina

5274

Abbe Road

Elyria

Ohio

1405

Highway 85 North

Fayetteville

Georgia

1640

South Roane Street

Harriman

Tennessee

101

North Strand Parkway

Myrtle Beach

South Carolina

1055

North 9th Street

Stroudsburg

Pennsylvania

3510

South Memorial Drive

Greenville

North Carolina

1025

Magnolia Bluff Way

Darien

Georgia

1168

Highway 20

McDonough

Georgia

115

East Harrell Drive

Russellville

Arkansas

120

Highway 321 N

Lenoir City

Tennessee

2250

Southgate Parkway

Cambridge

Ohio

6421

Interstate Drive

Cottondale

Alabama

6736

Highway 63

Moss Point

Mississippi

315

Rivers Edge Drive

Milford

Ohio

2435

Delk Road

Marietta

Georgia

1360

Airport Road

Jacksonville

Florida

1055

Coshocton Avenue

Mount Vernon

Ohio

494

Crockett Trace Drive

Morristown

Tennessee

25

Westage Drive

Fishkill

New York

110-A

Highway 12 West

Starkville

Mississippi

23236

Interstate 30 North

Bryant

Arkansas

2171

Post Oak Lane

Marianna

Florida

701

Willow Spring Drive

Charles Town

West Virginia

1812

W Lucas Street

Florence

South Carolina

9687

State Route 14

Streetsboro

Ohio

301

Ruby Tuesday Lane

Fort Payne

Alabama

12330

Johnston Road

Charlotte

North Carolina

8905

Red Oak Boulevard

Charlotte

North Carolina

2935

Raleigh Road Parkway

Wilson

North Carolina

7490

Garners Ferry Road

Columbia

South Carolina

2443

State Road 16

St. Augustine

Florida

8753

Owenfield Drive

Powell

Ohio

1521

County Road 220

Fleming Island

Florida

2915

Kazi Street

Jonesboro

Arkansas

1480

Sniders Highway

Walterboro

South Carolina

7333

Broadview Road

Seven Hills

Ohio

6076

Alabama Highway 157

Cullman

Alabama

1317

West Main Street

Lebanon

Tennessee

2461

Wonder Drive

Kannapolis

North Carolina

5464

Sunset Boulevard

Lexington

South Carolina

110

Loblolly Lane

Pensacola

Florida

399

Armco Road

Ashland

Kentucky

100

Crown Pointe Parkway

Kingsland

Georgia

327

Loudon Road

Concord

New Hampshire

425

Blowing Rock Boulevard

Lenoir

North Carolina

4121

Atlanta Highway

Loganville

Georgia

806

McMeans Avenue

Bay Minette

Alabama

4917

Highway 90

Pace

Florida

1118

Sunset Avenue

Clinton

North Carolina

1208

West Harris Drive

Johnson

Tennessee

320

South Pearson Road

Pearl

Mississippi

615

Cahaba Valley Road

Pelham

Alabama

1260

North Main Street

Fuquay-Varina

North Carolina

3805

Gulf Breeze Parkway

Gulf Breeze

Florida

1360

Interstate Drive

Cookeville

Tennessee

55

Seargent Prentiss Drive

Natchez

Mississippi

630

Winfield Dunn Parkway

Sevierville

Tennessee

5555

Mahoning Avenue

Austintown

Ohio

2543

West State Street

New Castle, Union Twp

Pennsylvania

114

Spirit Drive

Auburn

Alabama

7135

Aurora Road

Aurora

Ohio

4784

Windsor Commons Court

Jacksonville

Florida

113

Walker Street

Gadsden

Alabama

2239

Madison Street

Clarksville

Tennessee

3250

Electric Road

Cave Spring

Virginia

167

Steven B Tanger Boulevard

Commerce

Georgia

1870

Owen Drive

Fayetteville

North Carolina

2612

East Malone Avenue

Miner

Missouri

101

Troy Plaza Loop

Troy

Alabama

3995

West Tilghman Street

Allentown

Pennsylvania

210

Turnersburg Highway

Statesville

North Carolina

245

Southwest Commerce Drive

Lake City

Florida

5350

Alexandria Pike

Cold Spring

Kentucky

1444

Farmington Avenue

Bristol

Connecticut

706

South Van Buren Road

Eden

North Carolina

281

Hogan Boulevard

Mill Hall

Pennsylvania

3991

Paxton Street

Swatara

Pennsylvania

3725

West Vernon Avenue

Kinston

North Carolina

950

International Drive

Linthicum

Maryland

9680

Lottsford Court

Upper Marlboro

Maryland

798

East Interstate 10 Service Road

Slidell

Louisiana

312

East Pulaski Highway

Elkton

Maryland

17050

Jefferson Davis Highway

Dumfries

Virginia

1940

East Third Street

Williamsport

Pennsylvania

545

North Navy Boulevard

Pensacola

Florida

47

Highland Crossing

East Ellijay

Georgia

3901

Grandview Drive

Simpsonville

South Carolina

1790

West Main Street

Troy

Ohio

3390

Camp Creek Parkway

East Point

Georgia

12037

Indian River Road

D'Iberville

Mississippi

15

Radcliffe Drive

Moosic

Pennsylvania

796

Highway 400 South

Dawsonville

Georgia

1341

James Way

Belcamp

Maryland

2139

Rockford Street

Mount Airy

North Carolina

1512

Winkler Mill Extension

Wilkesboro

North Carolina

2925

Scottsville Road

Bowling Green

Kentucky

1020

Far Hills Drive

Hopewell

Pennsylvania

100

Dorman Commerce Drive

Spartanburg

South Carolina

1830

Holiday Drive

Athens

Tennessee

2235

East Sharon Road

Sharonville

Ohio

905

Hartford Turnpike

Waterford

Connecticut

109

Furrow Way

Alcoa

Tennessee

1113

Woodruff Road

Greenville

South Carolina

710

Colonial Promenade Parkway

Alabaster

Alabama

1807

South Main Street

Farmville

Virginia

4066

Victory Boulevard

Portsmouth

Virginia

7406

Chapman Highway

Knoxville

Tennessee

7780

Lyles Lane

Concord

North Carolina

5

Ricky Avenue

Bloomsburg

Pennsylvania

5595

Highway 153

Hixson

Tennessee

7385

Guilford Drive

Frederick

Maryland

6412

Sessions Court

Clemmons

North Carolina

508

East Emory Road

Powell

Tennessee

2675

Highwood Boulevard

Smyrna

Tennessee

201

Commerce Drive

Elizabethtown

Kentucky

6425

Miller Lane

Dayton

Ohio

2757

Godwin Boulevard

Suffolk

Virginia

6080

Daybreak Circle

Clarksville

Maryland

30500

Highway 181

Spanish Fort

Alabama

6970

Eastchase Loop

Montgomery

Alabama

1936

Cedar Creek Road

Fayetteville

North Carolina

2813

Highway 14

New Iberia

Louisiana

413

North Fruitland Boulevard

Salisbury

Maryland

21366

Athens-Limestone Lane

Athens

Alabama

145

Newtowne Boulevard

Pocomoke City

Maryland

511

Bush River Road

Columbia

South Carolina

4097

U.S. Highway 280

Alexander City

Alabama

5310

West Broad Street

Richmond

Virginia

523

Patriot Drive

Dandridge

Tennessee

4411

New Bern Avenue

Raleigh

North Carolina

6405

Yorktown Circle

DeWitt

New York

1685

Highway 27 South

Carrollton

Georgia

731

Highway 53 East

Calhoun

Georgia

101

Thomas B Murphy Drive

Dallas

Georgia

11473

Tara Boulevard

Lovejoy

Georgia

111

Northside Circle

Shelbyville

Tennessee

102

Lonnie Lane

Americus

Georgia

25

South Broad Street

Winder

Georgia

4330

St. Michael Drive

Texarkana

Texas

1004

East U.S. 70 Highway

New Bern

North Carolina

223

South Bragg Boulevard

Spring Lake

North Carolina

2950

West 5th Street

Lumberton

North Carolina

2380

Roanoke Street

Christiansburg

Virginia

1355

Boxwood Terrace

Bedford

Virginia

5107

Oaklawn Boulevard

Hopewell

Virginia

10843

West Park Place

Milwaukee

Wisconsin

2571

South Market Street

Gilbert

Arizona

1035

North Avondale Boulevard

Avondale

Arizona

5995

Cypress Gardens Boulevard

Winter Haven

Florida

2235

East Gulf to Lake Highway

Inverness

Florida

11594

Memorial Parkway South

Huntsville

Alabama

499

Dickerson Road

Gaylord

Michigan

8711

East 34 Road

Cadillac

Michigan

1023

East Pickard Street

Mount Pleasant

Michigan

6898

Sashabaw Road

Clarkston

Michigan

51295

Gratiot Avenue

Chesterfield

Michigan

15397

Waldron Way

Big Rapids

Michigan

20

Waterville Commons Drive

Waterville

Maine

13675

U.S. Highway 1

Sebastian

Florida

3290

SW Martin Downs Boulevard

Palm City

Florida

1271

North State Road 7

Royal Palm Beach

Florida

8512

Ridge Road

New Port Richey

Florida

13095

Cortez Boulevard

Spring Hill

Florida

1812

East State Road 60

Valrico

Florida

3780

South Fiske Boulevard

Rockledge

Florida

7909

Gall Boulevard

Zephyrhills

Florida

9001

Park Royal Drive

Fort Myers

Florida

10509

Gibsonton Drive

Riverview

Florida

6741

Tower Road

Denver

Colorado

2008

Cornhusker Road

Bellevue

Nebraska

3150

24th Avenue

Council Bluffs

Iowa

2700

North Hill Road

Lincoln

Nebraska

2320

South Jeffers Street

North Platte

Nebraska

108

First Avenue Place

Kearney

Nebraska

3429

West 13th Street

Grand Island

Nebraska

2909

Burlington Street

North Kansas City

Missouri

5

Walton Drive

Brewer

Maine

9051

Buchanon Trail

Inver Grove Heights

Minnesota

3308

East Center Street

Warsaw

Indiana

4135

Dean Lakes Boulevard

Shakopee

Minnesota

1120

Shapiro Drive

Festus

Missouri

3606

West Outer Road

Arnold

Missouri

604

North Bluff Road

Collinsville

Illinois

2071

North Telegraph Road

Monroe

Michigan

1375

East Michigan Avenue

Saline

Michigan

39581

Twelve Mile Road

Novi

Michigan

8133

East 96th Street

Indianapolis

Indiana

3715

West Market Place Drive

Edinburgh

Indiana

7940

South U.S. 31

Indianapolis

Indiana

3451

South U.S. Highway 41

Terre Haute

Indiana

9106

Wesleyan Road

Indianapolis

Indiana

1300

North Avenue

Belton

Missouri

60

Garden Street South

Palm Coast

Florida

7

Corvette Drive

Litchfield

Illinois

3231

South Range Line Road

Joplin

Missouri

3316

West State Highway 76

Branson

Missouri

2725

North Glenstone Avenue

Springfield

Missouri

135

Saint Robert Boulevard

Saint Robert

Missouri

2510

North Baltimore Street

Kirksville

Missouri

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.14

Subsidiaries

 

Subsidiary

State of
Formation

Number of Shares of each class of
Equity
Interests

Number of Shares
Owned or Percentage of
Membership/Partnership
Interests Held

Number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and other similar rights

RTBD, Inc. (A)

Delaware

1000 shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Finance, Inc. (A)

Delaware

1000 shares
$.01 par common

100 shares – RTBD, Inc.

None

Ruby Tuesday GC Cards, Inc. (A)

Colorado

1000 shares
$.01 par common

100 shares – RTGC, LLC

None

RT Tampa Franchise, L.P. (A)

Delaware

N/A

1% - RT Tampa, Inc.
(General Partner)
99%-RT Florida Equity, LLC

N/A

RT Orlando Franchise, L.P. (A)

Delaware

N/A

1% - RT Orlando, Inc.
(General Partner)
99% - RT Florida Equity, LLC

N/A

RT South Florida Franchise, L.P. (A)

Delaware

N/A

1% - RT South Florida, Inc.
(Gen. Partner)
99% - RT Florida Equity, LLC

N/A

RT New York Franchise, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT Southwest Franchise, LLC (A)

Delaware

N/A

1% - RT One Percent Holdings, Inc.
99%- RT Franchise Acquisition, LLC

N/A

RT Michiana Franchise, LLC (A)

Delaware

N/A

1% - RT One Percent Holdings, LLC
99% -Ruby Tuesday, Inc.

N/A

RT Franchise Acquisition, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Kentucky Restaurant Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Florida Equity, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RTGC, LLC (A)

Colorado

N/A

100% - Ruby Tuesday, Inc.

N/A

RT West Palm Beach  Franchise, L.P. (A)

Delaware

N/A

1% - RT West Palm Beach, Inc. (Gen. Partner)
99% - RT Florida Equity, LLC

N/A

RT Michigan Franchise, LLC (A)

Delaware

N/A

100% - RT Franchise Acquisition, LLC

N/A

RT Detroit Franchise,  LLC (A)

Delaware

N/A

100% - RT Franchise Acquisition, LLC

N/A

Ruby Tuesday, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT Long Island Franchise, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT New England Franchise, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT Airport, Inc. (A)

Delaware

1000 shares
$.01 par common

100 shares subscribed to Ruby Tuesday, Inc. per Share Subscription Agt

None

RT Louisville Franchise, LLC (A)

Delaware

N/A

99% - RT Franchise Acquisition, LLC
1%  -RT Louisville, Inc.

N/A

RT McGhee-Tyson, LLC (A)

Delaware

N/A

99% - Ruby Tuesday, Inc.
1% - RT Airport, Inc.

N/A

RT One Percent Holdings, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT One Percent Holdings, Inc. (A)

Delaware

1000 shares
$.01 par common

100 Shares - Ruby Tuesday, Inc.

None

RT Minneapolis Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Omaha Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Denver, Inc. (A)

Georgia

1000 shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Louisville, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Orlando, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT South Florida, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Tampa, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT West Palm Beach, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday ,Inc.

None

RT New Hampshire Restaurant Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Restaurant Services, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RTTA, LP (A)

Texas

N/A

1% - RTBD, Inc. (Gen. Partner)
99% - RT Franchise Acquisition, LLC

N/A

RT Distributing, LLC (A)

Tennessee

N/A

100% - Ruby Tuesday, Inc.

N/A

RTT Texas, Inc. (A)

Texas

100,000 Shares
$.01 par common

100 Shares – RTTT, LLC

N/A

RTTT, LLC (A)

Texas

N/A

100% - RT Franchise Acquisition, LLC

N/A

RT Western Missouri Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc.
50% - RT One Percent Holdings, LLC

N/A

RT Indianapolis Franchise, LLC (A)

Delaware

N/A

99% - RT One Percent Holdings, Inc.
1% - RT One Percent Holdings, LLC

N/A

RT Omaha Franchise, LLC (A)

Delaware

N/A

50% - Ruby Tuesday, Inc.
50% - RT Omaha Holdings, LLC

N/A

RT KCMO Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc
50% - Ruby Tuesday, Inc.

N/A

RT Portland Franchise, LLC (A)

Delaware

N/A

99% - RT One Percent Holdings, Inc
1% - Ruby Tuesday, Inc.

N/A

RT St. Louis Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc.
50% - RT One Percent Holdings, LLC

N/A

RT Denver Franchise, L.P. (A)

Delaware

N/A

99.9% - Ruby Tuesday, Inc., GP
0.10% - RT Denver, Inc.

N/A

RT Minneapolis Franchise, LLC (A)

Delaware

N/A

50% - Ruby Tuesday, Inc
50% - RT Minneapolis Holdings, LLC

N/A

RT Las Vegas Franchise, LLC (A)

Delaware

N/A

1% - Ruby Tuesday, Inc.
99% - RT One Percent Holdings, Inc.

N/A

RT O’Toole, LLC (A)

Delaware

N/A

100% - RT Michigan Franchise, LLC

N/A

RT Smith, LLC (A)

Delaware

N/A

100% - RT Michiana Franchise, LLC

N/A

RT Millington, LLC (A)

Delaware

N/A

100% - RT Detroit Franchise, LLC

N/A

RT Jonesboro Club (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

Ruby Tuesday of Russellville, Inc. (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

Ruby Tuesday of Bryant, Inc. (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

RT FL Gift Cards, Inc. (A)

Florida

100 Shares

$0.01 par common

100 Shares – Ruby Tuesday, Inc.

None

_____________________

(A)          Material Subsidiary

 

2.             The following “liquor clubs/corporations” are owned by the
members thereof and controlled by a Board of Directors, who are typically
employees of Borrower or its Subsidiaries and Affiliates.  These “clubs” enter
into service agreements with Borrower to provide the services necessary to
conduct alcoholic beverage sales and related service at Borrower’s restaurants
located in the relevant states.  

 

Name

State of Organization

Orpah, Inc.

Maryland

RT Hospitality – York JV

Pennsylvania

Ruby Tuesday of St. Mary’s, Inc.

Maryland

Ruby Tuesday of Allegany County, Inc.

Maryland

Ruby Tuesday of Columbia, Inc.

Maryland

Ruby Tuesday of Linthicum, Inc.

Maryland

Ruby Tuesday of Salisbury, Inc.

Maryland

Ruby Tuesday of Frederick, Inc.

Maryland

RT of Cecil County, Inc.

Maryland

RT of Clarksville, Inc.

Maryland

RT of Riverside, Inc.

Maryland

Ruby Tuesday of Pocomoke City, Inc.

Maryland

RT of Fruitland, Inc.

Maryland

RTMB Lodging Joint Venture

Pennsylvania

RT Stonebridge Joint Venture

Pennsylvania

RT of Annapolis, Inc.

Maryland

Ruby Tuesday of Marley Station, Inc.

Maryland

RT/Sayosha Chambersburg Joint Venture

Pennsylvania

3.             The following entities will be dissolved:

 

4721 RT of Pennsylvania, Inc.

 

Ruby Tuesday Sunday Club, Inc.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13(A)(1)

Equity Interests

 

RT O’Toole, LLC, a Delaware limited liability company

RT Smith, LLC, a Delaware limited liability company

RT Millington, LLC, a Delaware limited liability company

RT KCMO Franchise, LLC, a Delaware limited liability company

RT Western Missouri Franchise, LLC, a Delaware limited liability company

RT Indianapolis Franchise, LLC, a Delaware limited liability company

RT Jonesboro Club, an Arkansas corporation

Ruby Tuesday of Bryant, Inc., an Arkansas corporation

Ruby Tuesday of Russellville, Inc., an Arkansas corporation

RT Denver Franchise, L.P., a Delaware limited partnership

RT Detroit Franchise, LLC, a Delaware limited liability company

RT Long Island Franchise, LLC, a Delaware limited liability company

RT Michiana Franchise, LLC, a Delaware limited liability company

RT Michigan Franchise, LLC, a Delaware limited liability company

RT New England Franchise, LLC, a Delaware limited liability company

RT Omaha Franchise, LLC, a Delaware limited liability company

RT Orlando Franchise, L.P., a Delaware limited partnership

RT South Florida Franchise, L.P., a Delaware limited partnership

RT St Louis Franchise, LLC, a Delaware limited liability company

RT Tampa Franchise, L.P., a Delaware limited partnership

RT West Palm Beach Franchise, L.P., a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.13(A)(2)

Liquor Clubs/Corporations

 

Name

State of Organization

Orpah, Inc.

Maryland

RT Hospitality – York JV

Pennsylvania

Ruby Tuesday of St. Mary’s, Inc.

Maryland

Ruby Tuesday of Allegany County, Inc.

Maryland

Ruby Tuesday of Columbia, Inc.

Maryland

Ruby Tuesday of Linthicum, Inc.

Maryland

Ruby Tuesday of Salisbury, Inc.

Maryland

Ruby Tuesday of Frederick, Inc.

Maryland

RT of Cecil County, Inc.

Maryland

RT of Clarksville, Inc.

Maryland

RT of Riverside, Inc.

Maryland

Ruby Tuesday of Pocomoke City, Inc.

Maryland

RT of Fruitland, Inc.

Maryland

RTMB Lodging Joint Venture

Pennsylvania

RT Stonebridge Joint Venture

Pennsylvania

RT of Annapolis, Inc.

Maryland

Ruby Tuesday of Marley Station, Inc.

Maryland

RT/Sayosha Chambersburg Joint Venture

Pennsylvania

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13(C)

Mortgaged Properties

 

1)

5205 Service Road, Mobile, AL

2)

827 S James Campbell Blvd., Columbia TN

3)

2626 Dawson Rd., Albany, GA

4)

2110 US-72, Corinth, MS

5)

2171 Post Oak Lane, Marianna, FL

6)

1812 W Lucas St., Florence, SC

7)

1521 County Rd 220, Orange Park, FL

8)

110 Loblolly Ln, Pensacola, FL

9)

399 Armco Rd, Ashland, KY

10)

320 S Pearson Rd., Pearl, MS

11)

113 Walker St., Gadsden, AL

12)

101 Troy Plaza Loop, Troy, AL

13)

3991 Paxton St., Harrisburg, PA

14)

3901 Grandview Dr., Simpsonville, SC

15)

7406 Chapman Hwy, Knoxville, TN

16)

2757 Godwin Blvd., Suffolk, VA

17)

4097 US-280, Alexander, AL

18)

4411 New Bern Ave., Raleigh, NC

19)

1685 US-27, Carrollton, GA

20)

101 Thomas B Murphy Dr., Dallas, GA

21)

15397 Waldron Way, Big Rapids, MI

22)

5 Walton Dr., Brewer, ME

                   

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 8.1

Existing Liens[1]

 

1.             Liens on assets or other property of RT Tampa Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 7157[2] arising from or related to
indebtedness incurred by RT Tampa Franchise, L.P. in favor of First Tennessee
Bank, N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4
for a list of such Debt).

 

2.             Liens on assets or other property of RT Michiana Franchise, LLC
and/or RT Smith, LLC (a Subsidiary (see Schedule 5.14)) in all of the estate,
right, title and interest in, to and under the land located at House Codes 7310,
7346, 7368, 3015 and 7350, arising from or related to indebtedness incurred by
RT Michiana Franchise, LLC and/or RT Smith, LLC in favor of First Tennessee
Bank, N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4
for a list of such Debt).

 

3.             Liens on assets or other property of RT Orlando Franchise, L.P.
(a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7719, 7119 and 7123, arising
from or related to indebtedness incurred by RT Orlando Franchise, L.P. in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

4.             Liens on assets or other property of RT South Florida Franchise,
L.P. (a Subsidiary (see Schedule 5.14)) located on or in and the personal
property relating to the land located at House Codes 2205 and 7717, arising from
or related to indebtedness incurred by RT South Florida Franchise, L.P. in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

5.             Liens on assets or other property of RT West Palm Beach
Franchise, L.P. (a Subsidiary (see Schedule 5.14)) located on or in and the
personal property relating to the land located at House Codes 7121, 7124, 2146,
2148, 2149 and 2153, arising from or related to indebtedness incurred by RT West
Palm Beach Franchise, L.P. in favor of First Tennessee Bank, N.A. or its
affiliates, successors or assigns (see Schedule 8.12, Item 4 for a list of such
Debt).

 

6.             Liens on assets or other property of RT Detroit Franchise, LLC
and RT Millington, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in
each case, attached to, located in or used in connection with the land located
at House Codes 7613, 7632, 7629, 7556, 7574, 7581, 7594, 7599 and 7606, arising
from or related to indebtedness incurred by RT Detroit Franchise, LLC and/or RT
Millington, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

7.             Liens on assets or other property of RT Michigan Franchise, LLC
and/or RT O’Toole, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in
each case, located in, or on, or used, or intended to be used in connection with
the land located at House Codes 7044, 7087, 7043, 7041, 7046, 7058, 7063, 7089,
7084, 7075 and 7045, arising from or related to indebtedness incurred by RT
Michigan Franchise, LLC and/or RT O’Toole, LLC in favor of First Tennessee Bank,
N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4 for a
list of such Debt).

 

8.             Liens on assets or other property of RT New England Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each
case, in connection with the land located at House Codes 7114, 7156 and 7273,
arising from or related to indebtedness incurred by RT New England Franchise,
LLC in favor of First Tennessee Bank, N.A. or its affiliates, successors or
assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

9.             Liens on assets or other property of RT Long Island Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in each case, located
in, or on, or used, or intended to be used in connection with the land located
at House Codes 2224, 2227, 2228, 2229, and 2230, arising from or related to
indebtedness incurred by RT Long Island Franchise, LLC in favor of First
Tennessee Bank, N.A. or its affiliates, successors or assigns  (see Schedule
8.12, Item 4 for a list of such Debt).

 

10.          Liens on assets or other property of RT Denver Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) now owned or hereafter acquired, in each case,
attached to or affixed to the land located at House Codes 2163, 2166, 2158,
2164, 2341, and 2182, arising from or related to indebtedness incurred by RT
Denver Franchise, L.P. in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

11.          Liens on assets or other property of RT Indianapolis Franchise, LLC
(a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7654, 7670, 7652, 7653, and
7672, arising from or related to indebtedness incurred by RT Indianapolis
Franchise, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

12.          Liens on assets or other property of RT KCMO Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now or later, in each case, located on the land
located at House Codes 7277 and 7685, arising from or related to indebtedness
incurred by RT KCMO Franchise, LLC in favor of First Tennessee Bank, N.A. or its
affiliates, successors or assigns (see Schedule 8.12, Item 4 for a list of such
Debt).

 

13.          Liens on assets or other property of RT Omaha Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7234 and 7244, arising from or
related to indebtedness incurred by RT Omaha Franchise, LLC in favor of First
Tennessee Bank, N.A. or its affiliates, successors or assigns (see Schedule
8.12, Item 4 for a list of such Debt).

 

14.          Liens on assets or other property of RT St. Louis Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7461, 7466, 7467, 7743, 7458,
and 7464, arising from or related to indebtedness incurred by RT St. Louis
Franchise, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

16.          Liens on assets or other property of RT Western Missouri Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each
case, held or used in connection with the land located at House Codes 4331,
4409, 4459, 7883, 7884, 7885, 7886, 7887, 7888, and 7890, , arising from or
related to indebtedness incurred by RT Western Missouri Franchise, LLC in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

17.          Liens on assets or other property of Ruby Tuesday, Inc. located on
or in and the personal property relating to the land located at House Code 4644
arising from or related to indebtedness and/or lease obligations incurred by
Ruby Tuesday, Inc. (as lessee) in favor of SunTrust Bank or its affiliates,
successors or assigns and/or Atlantic Financial Group, Ltd or its affiliates,
successors or assigns (as lessor).

 

18.          Liens on assets or other property of RT Southwest Franchise, LLC (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Code 5422 arising from or related to
indebtedness and/or lease obligations incurred by RT Southwest Franchise, LLC
(as lessee) in favor of Vestar CPT Tempe Marketplace, LLC (as lessor) or its
affiliates, successors or assigns.

 

19.          Liens on assets or other property of RT Minneapolis Franchise, LLC
(a Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 2197, and 2199 arising from or
related to indebtedness incurred by RT Minneapolis Franchise, LLC in favor of
Irwin Franchise Capital LLC or its affiliates, successors or assigns and/or
Ascentium Capital LLC or its affiliates, successors or assigns.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO SCHEDULE 8.1

House code

Lender

Borrower

Loan Number

Property Address

City

State

Zip

Debt Balance 5/01/17

2158

1st TN

RT DENVER FRANCHISE, LP

000430874

8025 West Bowles Ave Bowles Crossing

Littleton

CO

80123

 $                        -   

2163

1st TN

RT DENVER FRANCHISE, LP

000430874 / 000430876

5525 Wadsworth Bypass

Arvada

CO

80002

 $                        -   

2164

1st TN

RT DENVER FRANCHISE, LP

000430874

4150 N Freeway

Pueblo

CO

81008-2064

 $                        -   

2166

1st TN

RT DENVER FRANCHISE, LP

000430874 / 000430878

14100 East Iliff Avenue

Aurora

CO

80014

 $                        -   

2182

1st TN

RT DENVER FRANCHISE, LP

000430874

1710 Briar Gate Blvd Chapel Hills Mall

Colorado Springs

CO

80920

 $                        -   

2341

1st TN

RT DENVER FRANCHISE, LP

000430874

270 Dillion Ridge Way 270 US Highway 6

Dillion

CO

80435

 $                        -   

7556

1st TN

RT Detroit Franchise, LLC

427857

27736 NOVI RD

NOVI

MI

48377

 $                        -   

7574

1st TN

RT Detroit Franchise, LLC

427857

31066 W TWELVE MILE RD

FARMINGTON HILLS

MI

48334

 $                        -   

7581

1st TN

RT Detroit Franchise, LLC

427857

35500 VAN DYKE AVENUE

STERLING HEIGHTS

MI

48312

 $                        -   

7594

1st TN

RT Detroit Franchise, LLC

427857

2071 N TELEGRAPH RD (US 24) #C-101

Township

MI

48162

 $                        -   

7599

1st TN

RT Detroit Franchise, LLC

427857

23000 EUREKA RD

TAYLOR

MI

48180

 $                        -   

7606

1st TN

RT Detroit Franchise, LLC

427857

30901 GRATIOT AVENUE

ROSEVILLE

MI

48066

 $                        -   

7613

1st TN

RT Detroit Franchise, LLC

000429492

1375 Michigan Ave

Saline

MI

48176

 $                        -   

7629

1st TN

RT Detroit Franchise, LLC

000430272

45660 Michigan Avenue

Canton

MI

48188

 $                        -   

7632

1st TN

RT Detroit Franchise, LLC

000430270

39581 W 12 Mile Road

Novi

MI

48377

 $                        -   

7652

1st TN

RT Indianapolis Franchise, LLC

111234

515 E SOUTHWAY BLVD

KOKOMO

IN

46902

 $       910,816.61

7653

1st TN

RT Indianapolis Franchise, LLC

111234

5530 SCATTERFIELD RD

ANDERSON

IN

46013

 $       910,816.61

7654

1st TN

RT Indianapolis Franchise, LLC

111234

8133 EAST 96TH STREET

INDIANAPOLIS

IN

46256

 $       910,816.61

7670

1st TN

RT Indianapolis Franchise, LLC

111234

3715 West Market Place Drive Edinburgh Outlet Center

Taylorsville

IN

46124

 $       910,816.61

7672

1st TN

RT Indianapolis Franchise, LLC

000432116 / 000432117

1901 West McGalliard Road Northwest Plaza Shopping Center

Muncie

IN

47304

 $                        -   

7277

1st TN

RT KCMO FRANCHISE, LLC

000429746

2909 Burlington

Kansas City

MO

64116

 $                        -   

7685

1st TN

RT KCMO FRANCHISE, LLC

000427903

1300 East North Avenue

Belton

MO

64012

 $                        -   

2224

1st TN

RT Long Island Franchise, LLC

434854

313 Smith Haven Mall Space C-26

Lake Grove

NY

11755

 $                        -   

2227

1st TN

RT Long Island Franchise, LLC

434854

289 Middle Country Road Selden Plaza

Selden

NY

11784

 $                        -   

2228

1st TN

RT Long Island Franchise, LLC

434854

1226 Old Country Road

Westbury

NY

11590

 $                        -   

2229

1st TN

RT Long Island Franchise, LLC

434854

363 Broadway Broadway Mall

Hicksville

NY

11801

 $                        -   

2230

1st TN

RT Long Island Franchise, LLC

434854

252 Sunrise Mall

Massapequa

NY

11758

 $                        -   

3015

1st TN

RT Michiana Franchise, LLC

111235

2705 E 1st Street

Vidalia

GA

30474

 $       585,485.45

7310

1st TN

RT Michiana Franchise, LLC

111236

2120 Southlake Mall

Merrillville

IN

46410

 $       714,708.65

7346

1st TN

RT Michiana Franchise, LLC

111236

1050 E Coliseum Blvd

Fort Wayne

IN

46805

 $       714,708.65

7350

1st TN

RT Michiana Franchise, LLC

000427904

6083 B Dr N

Battle Creek

MI

49014

 $                        -   

7368

1st TN

RT Michiana Franchise, LLC

111236

3308 East Center Street

Warsaw

IN

46582

 $       714,708.65

7041

1st TN

RT Michigan Franchise, LLC

000430713

14600 Lakeside Circle

Sterling Heights

MI

48313

 $                        -   

7043

1st TN

RT Michigan Franchise, LLC

111237

499 Dickerson Road

Gaylord

MI

49735

 $       690,406.90

7044

1st TN

RT Michigan Franchise, LLC

111238

8711 East 34 Road

Cadillac

MI

49601

 $       613,095.57

7045

1st TN

RT Michigan Franchise, LLC

000428984

1764 NORTH US HWY 31

TRAVERSE CITY

MI

49686

 $                        -   

7046

1st TN

RT Michigan Franchise, LLC

000430714

6800 Eastman Avenue

Midland

MI

48642

 $                        -   

7058

1st TN

RT Michigan Franchise, LLC

000430712

3417 S Linden Road #110

Flint

MI

48507

 $                        -   

7063

1st TN

RT Michigan Franchise, LLC

000430714

405 A-North Telegraph Road

Waterford

MI

48328

 $                        -   

7075

1st TN

RT Michigan Franchise, LLC

000429971

4280 24th Avenue

Fort Gratiot

MI

48059

 $                        -   

7084

1st TN

RT Michigan Franchise, LLC

000428982

1023 EAST PICKARD STREET

MOUNT PLEASANT

MI

48858

 $                        -   

7087

1st TN

RT Michigan Franchise, LLC

000429912

6898 Sashabaw Rd

Clarkston

MI

48348

 $                        -   

7089

1st TN

RT Michigan Franchise, LLC

000430714

51295 Gratiot Avenue

Township

MI

48051

 $                        -   

7114

1st TN

RT New England Franchise, LLC

000429199

20 Waterville Commons Dr

Waterville

ME

04901

 $                        -   

7156

1st TN

RT New England Franchise, LLC

000428127

830 Main Street Space D-12 Aroostock Center

Presque Isle

ME

04769

 $                        -   

7273

1st TN

RT New England Franchise, LLC

000428127

663 Stillwater Avenue Bangor Mall

Bangor

ME

04401

 $                        -   

7234

1st TN

RT OMAHA FRANCHISE, LLC

000427931

2008 Cornhusker Hwy

Bellevue

NE

68123

 $                        -   

7244

1st TN

RT OMAHA FRANCHISE, LLC

000428731

2700 NORTH HILL ROAD

LINCOLN

NE

68504

 $                        -   

7119

1st TN

RT Orlando Franchise, L.P.

000430663

2695 N Atlantic Avenue Bellaire Shopping Center

Daytona Beach

FL

32118

 $                        -   

7123

1st TN

RT Orlando Franchise, L.P.

000430693

9616 US Hwy 441

Leesburg

FL

34788

 $                        -   

7719

1st TN

RT Orlando Franchise, L.P.

111239

60 Garden Street South

Palm Coast

FL

32137

 $       495,798.13

2205

1st TN

RT South Florida Franchise, LP

000430622

3887 West Hillsborough

Deerfield Beach

FL

33442-9481

 $                        -   

7717

1st TN

RT South Florida Franchise, LP

000428688

299 SW 26th Avenue

Pompano Beach

FL

33069

 $                        -   

7458

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429043

90 MID-RIVERS MALL DRIVE

SAINT PETERS

MO

63376

 $                        -   

7461

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429044

1120 SHAPIRO DRIVE

FESTUS

MO

63028

 $                        -   

7464

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429043

6565 NORTH ILLINOIS AVENUE

FAIRVIEW HEIGHTS

IL

62208

 $                        -   

7466

1st TN

RT ST. LOUIS FRANCHISE, LLC

000430217

3606 West Outer Road

Arnold

MO

63010

 $                        -   

7467

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429632

604 N Bluff

Collinsville

IL

62234

 $                        -   

7743

1st TN

RT ST. LOUIS FRANCHISE, LLC

000428085

7 Corvette Drive

Litchfield

IL

62056

 $                        -   

7157

1st TN

RT Tampa Franchise, L.P.

000428733

8306 TOURIST CENTER DRIVE

BRADENTON

FL

34201

 $                        -   

2146

1st TN

RT West Palm Beach Franchise, L.P.

434856

409 Plaza Road Mizner Park

Boca Raton

FL

33432

 $                        -   

2148

1st TN

RT West Palm Beach Franchise, L.P.

434856

3101 PGA Boulevard Space C-129

Palm Beach Gardens

FL

33410

 $                        -   

2149

1st TN

RT West Palm Beach Franchise, L.P.

434856

3000 NW Federal Highway Treasure Coast Square

Jensen Beach

FL

34957

 $                        -   

2153

1st TN

RT West Palm Beach Franchise, L.P.

434856

801 North Congress Avenue Boynton Beach Mall

Boynton Beach

FL

33435

 $                        -   

7121

1st TN

RT West Palm Beach Franchise, L.P.

111240

13675 US Highway 1

Sebastian

FL

32958

 $       763,426.33

7124

1st TN

RT West Palm Beach Franchise, L.P.

000428851

1271 N STATE ROAD 7

ROYAL PALM BEACH

FL

33411

 $                        -   

4331

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

115 E Harrell Drive

Russellville

AR

72802

 $                        -   

4409

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

23236 I-30

Bryant

AR

72022

 $                        -   

4459

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

2915 Kazi Street

Jonesboro

AR

72401

 $                        -   

7883

1st TN

RT Western Missouri Franchise, LLC

000431892

2010 Bernadette Drive

Columbia

MO

65203

 $                        -   

7884

1st TN

RT Western Missouri Franchise, LLC

000431892

2300 Missouri Blvd

Jefferson City

MO

65109

 $                        -   

7885

1st TN

RT Western Missouri Franchise, LLC

000431892

2825 SOUTH GLENSTONE

SPRINGFIELD

MO

65804

 $                        -   

7886

1st TN

RT Western Missouri Franchise, LLC

000431892

3231 Rangeline Road

Joplin

MO

64804

 $                        -   

7887

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

3316 WEST HIGHWAY 76

BRANSON

MO

65616

 $                        -   

7888

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

2725 NORTH GLENSTONE (North Springfield)

SPRINGFIELD

MO

65803

 $                        -   

7890

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

135 ST ROBERTS BLVD

SAINT ROBERT

MO

65584

 $                        -   

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.3

Existing Investments

 

See Schedule 5.14 for a list of direct and indirect Subsidiaries of Borrower in
which Borrower has made an Investment.

 

Company-owned life insurance policies totaling $29,628,230 held for the purposes
of funding pension benefits due under two of the Company’s defined benefit
pension plans.

 

Split dollar life insurance policies totaling $1,689,798 held as an executive
benefit for a group of former employees.

 

Mutual funds, cash and Ruby Tuesday common stock totaling $8,663,024 held within
a rabbi trust to fund our Deferred Compensation Plans.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.7

Restrictive Agreements

 

1.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
incur additional liens on any of the assets pledged as security under such
agreements.

 

2.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
transfer or dispose of any of the assets pledged as security under such
agreements.

 

3.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
make distributions or dividends to its members or partners.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.12

Existing Indebtedness

 

1.             Indebtedness totaling $10,947,514.00, evidenced pursuant to
various letters of credit issued primarily in connection with the Company’s
workers compensation and casualty insurance programs.

 

2.             Company’s covenants in favor of Metropolitan Knoxville Airport
Authority (the “Authority”) in connection with the Food and Beverage Concession
Agreement dated September 1, 1999, between the Authority and RT McGhee-Tyson,
LLC, a Subsidiary, wherein Company agrees to provide continuing working capital
to RT McGhee-Tyson, LLC during the term of the Concession Agreement.

 

3.             The Company has entered into a Distribution Agreement and an
Agreement Respecting Employee Benefit Matters (collectively referred to as
sharing agreements) with Morrison Fresh Cooking, Inc. (acquired by Piccadilly
Cafeterias, Inc.) and Morrison Management Specialists, Inc. (formerly Morrison
Health Care, Inc. and acquired by Compass Group, PLC) providing for the
assumption of liabilities and cross-indemnities designed to allocate, generally,
among these three companies, financial responsibility for liabilities arising
out of or in connection with business activities prior to the March, 1996
“spin-off” transaction.

 

4.             The Company is the guarantor of nine leases which have either
been assigned or subleased to a third-party.  The leases are primarily
associated with our former Lime Fresh Mexican Grill concept and were assigned
upon the sale of the concept during the Company’s fiscal year 2016.  While the
Company believes that the likelihood of being required to make payments
associated with the lease guarantees is remote, the Company has a guarantee
liability of approximately $0.4 million as of May 2, 2017.

 

5.             Former franchise partner Indebtedness described in the attached
spreadsheet and as further described in Schedule 8.1:

 

[see attached]

RUBY TUESDAY, INC.

Franchise Partner Debt

     

Schedule 8.12

     

May 1, 2017

     

                   (000's)

             

 

MORTGAGE

TOTAL

 

Michiana Debt:

     

First Tn - Acquisition

585

   

First Tn - Acquisition

715

 

Orlando Debt:

     

First Tn - Palm Coast Construction

496

 

West Palm Beach Debt:

     

First Tn - Sebastian

763

 

Michigan Debt:

     

First Tn - Cadillac Construction

613

   

First Tn - Gaylord Construction

690

 

Indianapolis Debt:

     

First Tn - Construction refinance

911

Total Mortgage loan obligations

   

4,773

                         

  TOTAL  RUBY TUESDAY, INC.

$4,771

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 8.14

Certain Subsidiaries

 

RT Millington, LLC

RT O’Toole, LLC

RT Indianapolis Franchise, LLC

RT St. Louis Franchise, LLC

RT Tampa Franchise, L.P.

RT Orlando Franchise, L.P.

RT South Florida Franchise, L.P.

RT West Palm Beach Franchise, L.P.

RT Smith, LLC

RT Long Island Franchise, LLC

RT New England Franchise, LLC

RT Omaha Franchise, LLC

RT Portland Franchise, LLC

RT Denver Franchise, L.P.

SCHEDULE 1.1(E)

 

Non-Grantor Guarantors

RT Millington, LLC

RT O’Toole, LLC

RT Indianapolis Franchise, LLC

RT St. Louis Franchise, LLC

RT Tampa Franchise, L.P.

RT Orlando Franchise, L.P.

RT South Florida Franchise, L.P.

RT West Palm Beach Franchise, L.P.

RT Smith, LLC

RT Long Island Franchise, LLC

RT New England Franchise, LLC

RT Omaha Franchise, LLC

RT Portland Franchise, LLC

RT Denver Franchise, L.P.

RT Minneapolis Franchise, LLC

RT KCMO Franchise, LLC

RT Western Missouri Franchise, LLC

RT Michiana Franchise, LLC

RT Detroit Franchise, LLC

RT Michigan Franchise, LLC

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.2

Revolving Commitments

 

Lenders

Revolving Commitment

Pro Rata Share

UBS AG, Stamford Branch

$20,000,000.00

100.000000000%

Total:

$20,000,000.00

100.000000000%

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.3

 

Appraised Values of Initial Eligible Restaurants

 

Street No.

Street Name

City

State

Go Dark Value

8777

Tamiami Trail North

Naples

Florida

$1,950,000

5525

Wadsworth Bypass

Arvada

Colorado

$1,440,000

14100

East Iliff Avenue

Aurora

Colorado

$1,250,000

12075

Southwest 152 Street

Miami

Florida

$1,950,000

17520

Bruce B. Downs Drive

Tampa

Florida

$2,150,000

3197

South Cobb Drive

Smyrna

Georgia

$1,200,000

1714

State Highway 138

Conyers

Georgia

$1,650,000

1925

Sullivan Road

College Park

Georgia

$2,700,000

16451

Excalibur Road

Bowie

Maryland

$800,000

9490

Highway 92

Woodstock

Georgia

$1,720,000

2711

East 1st Street

Vidalia

Georgia

$1,040,000

815

Prince Frederick Boulevard

Prince Frederick

Maryland

$1,060,000

8811

Greenbelt Road

Lanham

Maryland

$1,340,000

2500

South McKenzie Street

Foley

Alabama

$960,000

1826

Fort Campbell Boulevard

Clarksville

Tennessee

$1,280,000

1101

Carmia Way

Richmond

Virginia

$1,440,000

2316

North Main Street

Crossville

Tennessee

$1,510,000

431

Southpark Circle

Colonial Heights

Virginia

$1,330,000

5005

Fayetteville Road

Lumberton

North Carolina

$1,530,000

5205

Service Road

Mobile

Alabama

$1,350,000

1001

North Court Street

Medina

Ohio

$960,000

2003

East Dixon Boulevard

Shelby

North Carolina

$1,460,000

1821

U.S. Highway 70 Southeast

Hickory

North Carolina

$1,290,000

1206

Shelton Beach Road

Saraland

Alabama

$1,960,000

1704

Woodward Avenue

Muscle Shoals

Alabama

$1,090,000

2023

Village Drive

Moody

Alabama

$1,090,000

140

Suzanne Drive

Dickson

Tennessee

$1,000,000

7814

Highway 72 West

Madison

Alabama

$1,260,000

1414

Indian Springs Road

Indiana

Pennsylvania

$1,420,000

101

Rigby Drive

Warner Robins

Georgia

$1,210,000

960

Foxcroft Avenue

Martinsburg

West Virginia

$1,240,000

1653

Sycamore View Road

Memphis

Tennessee

$990,000

258

Highway 78 West

Jasper

Alabama

$1,150,000

15047

US Highway 19 South

Thomasville

Georgia

$930,000

2491

Care Drive

Tallahassee

Florida

$1,970,000

305

North Morgan Street

LaGrange

Georgia

$890,000

2504

Augusta Road

West Columbia

South Carolina

$1,230,000

543

West Oglethorpe Highway

Hinesville

Georgia

$1,630,000

45138

First Colony Way

California

Maryland

$1,070,000

2

Ravine Street

Dickson City

Pennsylvania

$1,060,000

642

Thornton Road

Douglasville

Georgia

$1,860,000

120

Columbiana Circle

Columbia

South Carolina

$1,160,000

5957

Chalkville Mountain Road

Trussville

Alabama

$1,040,000

3454

McKinley Parkway

Blasdell

New York

$900,000

4600

Devine Street

Columbia

South Carolina

$990,000

1936

North Jackson Street

Tullahoma

Tennessee

$1,280,000

1067

Western Boulevard

Jacksonville

North Carolina

$1,050,000

3417

Ross Clark Circle

Dothan

Alabama

$1,010,000

625

Boll Weevil Circle

Enterprise

Alabama

$1,840,000

210

Malcom Drive

Westminster

Maryland

$900,000

3730

West Dublin Granville Road

Columbus

Ohio

$910,000

712

South Quintard Avenue

Anniston

Alabama

$830,000

4218

West Wendover Avenue

Greensboro

North Carolina

$1,590,000

9830

West Broad Street

Glen Allen

Virginia

$1,770,000

827

South James M. Campbell Boulevard

Columbia

Tennessee

$1,330,000

2626

Dawson Road

Albany

Georgia

$1,010,000

9071

Northeast Robert Fulton Drive

Columbia

Maryland

$1,000,000

2285

Whiskey Road

Aiken

South Carolina

$1,230,000

724

Citadel Road

Orangeburg

South Carolina

$2,160,000

120

International Boulevard

Elizabeth

New Jersey

$3,130,000

2110

Highway 72 West

Corinth

Mississippi

$1,310,000

2190

Highway 441 South

Dublin

Georgia

$1,580,000

1238

National Highway

LaVale

Maryland

$1,800,000

8680

Bartram Avenue

Philadelphia

Pennsylvania

$3,540,000

509

Emily Drive

Clarksburg

West Virginia

$1,530,000

255

Saint Charles Way

York

Pennsylvania

$990,000

1812

Julian R Allsbrook Highway

Roanoke Rapids

North Carolina

$1,590,000

252

Micah Way

Scottsboro

Alabama

$1,240,000

119

Industrial Park Drive

Smithfield

North Carolina

$1,300,000

900

Tiger Boulevard

Clemson

South Carolina

$1,250,000

5274

Abbe Road

Elyria

Ohio

$1,060,000

1405

Highway 85 North

Fayetteville

Georgia

$1,410,000

1640

South Roane Street

Harriman

Tennessee

$810,000

101

North Strand Parkway

Myrtle Beach

South Carolina

$1,190,000

1055

North 9th Street

Stroudsburg

Pennsylvania

$1,000,000

3510

South Memorial Drive

Greenville

North Carolina

$1,500,000

1025

Magnolia Bluff Way

Darien

Georgia

$590,000

1168

Highway 20

McDonough

Georgia

$1,260,000

115

East Harrell Drive

Russellville

Arkansas

$1,470,000

120

Highway 321 N

Lenoir City

Tennessee

$840,000

2250

Southgate Parkway

Cambridge

Ohio

$1,030,000

6421

Interstate Drive

Cottondale

Alabama

$930,000

6736

Highway 63

Moss Point

Mississippi

$1,750,000

315

Rivers Edge Drive

Milford

Ohio

$1,190,000

2435

Delk Road

Marietta

Georgia

$1,460,000

1360

Airport Road

Jacksonville

Florida

$1,710,000

1055

Coshocton Avenue

Mount Vernon

Ohio

$890,000

494

Crockett Trace Drive

Morristown

Tennessee

$1,150,000

25

Westage Drive

Fishkill

New York

$1,180,000

110-A

Highway 12 West

Starkville

Mississippi

$1,030,000

23236

Interstate 30 North

Bryant

Arkansas

$840,000

2171

Post Oak Lane

Marianna

Florida

$1,270,000

701

Willow Spring Drive

Charles Town

West Virginia

$1,090,000

1812

W Lucas Street

Florence

South Carolina

$1,410,000

9687

State Route 14

Streetsboro

Ohio

$1,040,000

301

Ruby Tuesday Lane

Fort Payne

Alabama

$1,260,000

12330

Johnston Road

Charlotte

North Carolina

$950,000

8905

Red Oak Boulevard

Charlotte

North Carolina

$1,310,000

2935

Raleigh Road Parkway

Wilson

North Carolina

$1,330,000

7490

Garners Ferry Road

Columbia

South Carolina

$1,330,000

2443

State Road 16

St. Augustine

Florida

$2,460,000

8753

Owenfield Drive

Powell

Ohio

$970,000

1521

County Road 220

Fleming Island

Florida

$1,620,000

2915

Kazi Street

Jonesboro

Arkansas

$1,200,000

1480

Sniders Highway

Walterboro

South Carolina

$1,460,000

7333

Broadview Road

Seven Hills

Ohio

$990,000

6076

Alabama Highway 157

Cullman

Alabama

$1,420,000

1317

West Main Street

Lebanon

Tennessee

$910,000

2461

Wonder Drive

Kannapolis

North Carolina

$1,180,000

5464

Sunset Boulevard

Lexington

South Carolina

$1,270,000

110

Loblolly Lane

Pensacola

Florida

$1,510,000

399

Armco Road

Ashland

Kentucky

$1,530,000

100

Crown Pointe Parkway

Kingsland

Georgia

$1,550,000

327

Loudon Road

Concord

New Hampshire

$1,230,000

425

Blowing Rock Boulevard

Lenoir

North Carolina

$1,150,000

4121

Atlanta Highway

Loganville

Georgia

$1,570,000

806

McMeans Avenue

Bay Minette

Alabama

$900,000

4917

Highway 90

Pace

Florida

$1,160,000

1118

Sunset Avenue

Clinton

North Carolina

$1,150,000

1208

West Harris Drive

Johnson

Tennessee

$960,000

320

South Pearson Road

Pearl

Mississippi

$1,390,000

615

Cahaba Valley Road

Pelham

Alabama

$850,000

1260

North Main Street

Fuquay-Varina

North Carolina

$1,410,000

3805

Gulf Breeze Parkway

Gulf Breeze

Florida

$1,800,000

1360

Interstate Drive

Cookeville

Tennessee

$840,000

55

Seargent Prentiss Drive

Natchez

Mississippi

$900,000

630

Winfield Dunn Parkway

Sevierville

Tennessee

$770,000

5555

Mahoning Avenue

Austintown

Ohio

$1,270,000

2543

West State Street

New Castle, Union Twp

Pennsylvania

$1,340,000

114

Spirit Drive

Auburn

Alabama

$870,000

7135

Aurora Road

Aurora

Ohio

$1,200,000

4784

Windsor Commons Court

Jacksonville

Florida

$1,360,000

113

Walker Street

Gadsden

Alabama

$1,710,000

2239

Madison Street

Clarksville

Tennessee

$1,260,000

3250

Electric Road

Cave Spring

Virginia

$1,560,000

167

Steven B Tanger Boulevard

Commerce

Georgia

$1,440,000

1870

Owen Drive

Fayetteville

North Carolina

$1,050,000

2612

East Malone Avenue

Miner

Missouri

$1,200,000

101

Troy Plaza Loop

Troy

Alabama

$1,250,000

3995

West Tilghman Street

Allentown

Pennsylvania

$1,110,000

210

Turnersburg Highway

Statesville

North Carolina

$1,000,000

245

Southwest Commerce Drive

Lake City

Florida

$1,280,000

5350

Alexandria Pike

Cold Spring

Kentucky

$1,110,000

1444

Farmington Avenue

Bristol

Connecticut

$1,430,000

706

South Van Buren Road

Eden

North Carolina

$1,260,000

281

Hogan Boulevard

Mill Hall

Pennsylvania

$1,120,000

3991

Paxton Street

Swatara

Pennsylvania

$1,560,000

3725

West Vernon Avenue

Kinston

North Carolina

$1,070,000

950

International Drive

Linthicum

Maryland

$3,600,000

9680

Lottsford Court

Upper Marlboro

Maryland

$1,440,000

798

East Interstate 10 Service Road

Slidell

Louisiana

$950,000

312

East Pulaski Highway

Elkton

Maryland

$700,000

17050

Jefferson Davis Highway

Dumfries

Virginia

$990,000

1940

East Third Street

Williamsport

Pennsylvania

$1,000,000

545

North Navy Boulevard

Pensacola

Florida

$1,780,000

47

Highland Crossing

East Ellijay

Georgia

$1,530,000

3901

Grandview Drive

Simpsonville

South Carolina

$1,220,000

1790

West Main Street

Troy

Ohio

$1,350,000

3390

Camp Creek Parkway

East Point

Georgia

$2,310,000

12037

Indian River Road

D'Iberville

Mississippi

$1,270,000

15

Radcliffe Drive

Moosic

Pennsylvania

$1,350,000

796

Highway 400 South

Dawsonville

Georgia

$2,300,000

1341

James Way

Belcamp

Maryland

$900,000

2139

Rockford Street

Mount Airy

North Carolina

$1,090,000

1512

Winkler Mill Extension

Wilkesboro

North Carolina

$1,050,000

2925

Scottsville Road

Bowling Green

Kentucky

$1,320,000

1020

Far Hills Drive

Hopewell

Pennsylvania

$1,390,000

100

Dorman Commerce Drive

Spartanburg

South Carolina

$990,000

1830

Holiday Drive

Athens

Tennessee

$1,700,000

2235

East Sharon Road

Sharonville

Ohio

$1,520,000

905

Hartford Turnpike

Waterford

Connecticut

$2,180,000

109

Furrow Way

Alcoa

Tennessee

$1,160,000

1113

Woodruff Road

Greenville

South Carolina

$1,250,000

710

Colonial Promenade Parkway

Alabaster

Alabama

$980,000

1807

South Main Street

Farmville

Virginia

$1,770,000

4066

Victory Boulevard

Portsmouth

Virginia

$1,480,000

7406

Chapman Highway

Knoxville

Tennessee

$1,300,000

7780

Lyles Lane

Concord

North Carolina

$1,190,000

5

Ricky Avenue

Bloomsburg

Pennsylvania

$1,160,000

5595

Highway 153

Hixson

Tennessee

$1,590,000

7385

Guilford Drive

Frederick

Maryland

$1,220,000

6412

Sessions Court

Clemmons

North Carolina

$1,180,000

508

East Emory Road

Powell

Tennessee

$960,000

2675

Highwood Boulevard

Smyrna

Tennessee

$950,000

201

Commerce Drive

Elizabethtown

Kentucky

$1,630,000

6425

Miller Lane

Dayton

Ohio

$1,510,000

2757

Godwin Boulevard

Suffolk

Virginia

$1,880,000

6080

Daybreak Circle

Clarksville

Maryland

$800,000

30500

Highway 181

Spanish Fort

Alabama

$1,090,000

6970

Eastchase Loop

Montgomery

Alabama

$1,190,000

1936

Cedar Creek Road

Fayetteville

North Carolina

$1,900,000

2813

Highway 14

New Iberia

Louisiana

$1,610,000

413

North Fruitland Boulevard

Salisbury

Maryland

$800,000

21366

Athens-Limestone Lane

Athens

Alabama

$1,090,000

145

Newtowne Boulevard

Pocomoke City

Maryland

$1,200,000

511

Bush River Road

Columbia

South Carolina

$1,210,000

4097

U.S. Highway 280

Alexander City

Alabama

$1,460,000

5310

West Broad Street

Richmond

Virginia

$1,500,000

523

Patriot Drive

Dandridge

Tennessee

$1,270,000

4411

New Bern Avenue

Raleigh

North Carolina

$1,410,000

6405

Yorktown Circle

DeWitt

New York

$890,000

1685

Highway 27 South

Carrollton

Georgia

$1,470,000

731

Highway 53 East

Calhoun

Georgia

$1,660,000

101

Thomas B Murphy Drive

Dallas

Georgia

$1,680,000

11473

Tara Boulevard

Lovejoy

Georgia

$1,050,000

111

Northside Circle

Shelbyville

Tennessee

$660,000

102

Lonnie Lane

Americus

Georgia

$720,000

25

South Broad Street

Winder

Georgia

$1,260,000

4330

St. Michael Drive

Texarkana

Texas

$930,000

1004

East U.S. 70 Highway

New Bern

North Carolina

$1,430,000

223

South Bragg Boulevard

Spring Lake

North Carolina

$1,290,000

2950

West 5th Street

Lumberton

North Carolina

$1,150,000

2380

Roanoke Street

Christiansburg

Virginia

$1,750,000

1355

Boxwood Terrace

Bedford

Virginia

$1,750,000

5107

Oaklawn Boulevard

Hopewell

Virginia

$1,730,000

10843

West Park Place

Milwaukee

Wisconsin

$1,400,000

2571

South Market Street

Gilbert

Arizona

$1,250,000

1035

North Avondale Boulevard

Avondale

Arizona

$1,220,000

5995

Cypress Gardens Boulevard

Winter Haven

Florida

$1,980,000

2235

East Gulf to Lake Highway

Inverness

Florida

$1,430,000

11594

Memorial Parkway South

Huntsville

Alabama

$1,250,000

499

Dickerson Road

Gaylord

Michigan

$1,200,000

8711

East 34 Road

Cadillac

Michigan

$1,410,000

1023

East Pickard Street

Mount Pleasant

Michigan

$1,240,000

6898

Sashabaw Road

Clarkston

Michigan

$1,110,000

51295

Gratiot Avenue

Chesterfield

Michigan

$1,170,000

15397

Waldron Way

Big Rapids

Michigan

$1,350,000

20

Waterville Commons Drive

Waterville

Maine

$1,540,000

13675

U.S. Highway 1

Sebastian

Florida

$1,620,000

3290

SW Martin Downs Boulevard

Palm City

Florida

$1,790,000

1271

North State Road 7

Royal Palm Beach

Florida

$1,940,000

8512

Ridge Road

New Port Richey

Florida

$1,570,000

13095

Cortez Boulevard

Spring Hill

Florida

$1,860,000

1812

East State Road 60

Valrico

Florida

$2,240,000

3780

South Fiske Boulevard

Rockledge

Florida

$1,440,000

7909

Gall Boulevard

Zephyrhills

Florida

$1,480,000

9001

Park Royal Drive

Fort Myers

Florida

$1,880,000

10509

Gibsonton Drive

Riverview

Florida

$1,720,000

6741

Tower Road

Denver

Colorado

$3,320,000

2008

Cornhusker Road

Bellevue

Nebraska

$1,080,000

3150

24th Avenue

Council Bluffs

Iowa

$980,000

2700

North Hill Road

Lincoln

Nebraska

$1,770,000

2320

South Jeffers Street

North Platte

Nebraska

$1,680,000

108

First Avenue Place

Kearney

Nebraska

$1,610,000

3429

West 13th Street

Grand Island

Nebraska

$760,000

2909

Burlington Street

North Kansas City

Missouri

$950,000

5

Walton Drive

Brewer

Maine

$960,000

9051

Buchanon Trail

Inver Grove Heights

Minnesota

$1,160,000

3308

East Center Street

Warsaw

Indiana

$1,700,000

4135

Dean Lakes Boulevard

Shakopee

Minnesota

$1,290,000

1120

Shapiro Drive

Festus

Missouri

$1,710,000

3606

West Outer Road

Arnold

Missouri

$790,000

604

North Bluff Road

Collinsville

Illinois

$1,290,000

2071

North Telegraph Road

Monroe

Michigan

$1,060,000

1375

East Michigan Avenue

Saline

Michigan

$950,000

39581

Twelve Mile Road

Novi

Michigan

$1,150,000

8133

East 96th Street

Indianapolis

Indiana

$1,400,000

3715

West Market Place Drive

Edinburgh

Indiana

$1,610,000

7940

South U.S. 31

Indianapolis

Indiana

$1,100,000

3451

South U.S. Highway 41

Terre Haute

Indiana

$1,160,000

9106

Wesleyan Road

Indianapolis

Indiana

$980,000

1300

North Avenue

Belton

Missouri

$990,000

60

Garden Street South

Palm Coast

Florida

$1,780,000

7

Corvette Drive

Litchfield

Illinois

$1,270,000

3231

South Range Line Road

Joplin

Missouri

$870,000

3316

West State Highway 76

Branson

Missouri

$1,710,000

2725

North Glenstone Avenue

Springfield

Missouri

$1,130,000

135

Saint Robert Boulevard

Saint Robert

Missouri

$1,270,000

2510

North Baltimore Street

Kirksville

Missouri

$1,010,000

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.4

 

Initial Eligible Restaurants

 

Street No.

Street Name

City

State

8777

Tamiami Trail North

Naples

Florida

5525

Wadsworth Bypass

Arvada

Colorado

14100

East Iliff Avenue

Aurora

Colorado

12075

Southwest 152 Street

Miami

Florida

17520

Bruce B. Downs Drive

Tampa

Florida

3197

South Cobb Drive

Smyrna

Georgia

1714

State Highway 138

Conyers

Georgia

1925

Sullivan Road

College Park

Georgia

16451

Excalibur Road

Bowie

Maryland

9490

Highway 92

Woodstock

Georgia

2711

East 1st Street

Vidalia

Georgia

815

Prince Frederick Boulevard

Prince Frederick

Maryland

8811

Greenbelt Road

Lanham

Maryland

2500

South McKenzie Street

Foley

Alabama

1826

Fort Campbell Boulevard

Clarksville

Tennessee

1101

Carmia Way

Richmond

Virginia

2316

North Main Street

Crossville

Tennessee

431

Southpark Circle

Colonial Heights

Virginia

5005

Fayetteville Road

Lumberton

North Carolina

5205

Service Road

Mobile

Alabama

1001

North Court Street

Medina

Ohio

2003

East Dixon Boulevard

Shelby

North Carolina

1821

U.S. Highway 70 Southeast

Hickory

North Carolina

1206

Shelton Beach Road

Saraland

Alabama

1704

Woodward Avenue

Muscle Shoals

Alabama

2023

Village Drive

Moody

Alabama

140

Suzanne Drive

Dickson

Tennessee

7814

Highway 72 West

Madison

Alabama

1414

Indian Springs Road

Indiana

Pennsylvania

101

Rigby Drive

Warner Robins

Georgia

960

Foxcroft Avenue

Martinsburg

West Virginia

1653

Sycamore View Road

Memphis

Tennessee

258

Highway 78 West

Jasper

Alabama

15047

US Highway 19 South

Thomasville

Georgia

2491

Care Drive

Tallahassee

Florida

305

North Morgan Street

LaGrange

Georgia

2504

Augusta Road

West Columbia

South Carolina

543

West Oglethorpe Highway

Hinesville

Georgia

45138

First Colony Way

California

Maryland

2

Ravine Street

Dickson City

Pennsylvania

642

Thornton Road

Douglasville

Georgia

120

Columbiana Circle

Columbia

South Carolina

5957

Chalkville Mountain Road

Trussville

Alabama

3454

McKinley Parkway

Blasdell

New York

4600

Devine Street

Columbia

South Carolina

1936

North Jackson Street

Tullahoma

Tennessee

1067

Western Boulevard

Jacksonville

North Carolina

3417

Ross Clark Circle

Dothan

Alabama

625

Boll Weevil Circle

Enterprise

Alabama

210

Malcom Drive

Westminster

Maryland

3730

West Dublin Granville Road

Columbus

Ohio

712

South Quintard Avenue

Anniston

Alabama

4218

West Wendover Avenue

Greensboro

North Carolina

9830

West Broad Street

Glen Allen

Virginia

827

South James M. Campbell Boulevard

Columbia

Tennessee

2626

Dawson Road

Albany

Georgia

9071

Northeast Robert Fulton Drive

Columbia

Maryland

2285

Whiskey Road

Aiken

South Carolina

724

Citadel Road

Orangeburg

South Carolina

120

International Boulevard

Elizabeth

New Jersey

2110

Highway 72 West

Corinth

Mississippi

2190

Highway 441 South

Dublin

Georgia

1238

National Highway

LaVale

Maryland

8680

Bartram Avenue

Philadelphia

Pennsylvania

509

Emily Drive

Clarksburg

West Virginia

255

Saint Charles Way

York

Pennsylvania

1812

Julian R Allsbrook Highway

Roanoke Rapids

North Carolina

252

Micah Way

Scottsboro

Alabama

119

Industrial Park Drive

Smithfield

North Carolina

900

Tiger Boulevard

Clemson

South Carolina

5274

Abbe Road

Elyria

Ohio

1405

Highway 85 North

Fayetteville

Georgia

1640

South Roane Street

Harriman

Tennessee

101

North Strand Parkway

Myrtle Beach

South Carolina

1055

North 9th Street

Stroudsburg

Pennsylvania

3510

South Memorial Drive

Greenville

North Carolina

1025

Magnolia Bluff Way

Darien

Georgia

1168

Highway 20

McDonough

Georgia

115

East Harrell Drive

Russellville

Arkansas

120

Highway 321 N

Lenoir City

Tennessee

2250

Southgate Parkway

Cambridge

Ohio

6421

Interstate Drive

Cottondale

Alabama

6736

Highway 63

Moss Point

Mississippi

315

Rivers Edge Drive

Milford

Ohio

2435

Delk Road

Marietta

Georgia

1360

Airport Road

Jacksonville

Florida

1055

Coshocton Avenue

Mount Vernon

Ohio

494

Crockett Trace Drive

Morristown

Tennessee

25

Westage Drive

Fishkill

New York

110-A

Highway 12 West

Starkville

Mississippi

23236

Interstate 30 North

Bryant

Arkansas

2171

Post Oak Lane

Marianna

Florida

701

Willow Spring Drive

Charles Town

West Virginia

1812

W Lucas Street

Florence

South Carolina

9687

State Route 14

Streetsboro

Ohio

301

Ruby Tuesday Lane

Fort Payne

Alabama

12330

Johnston Road

Charlotte

North Carolina

8905

Red Oak Boulevard

Charlotte

North Carolina

2935

Raleigh Road Parkway

Wilson

North Carolina

7490

Garners Ferry Road

Columbia

South Carolina

2443

State Road 16

St. Augustine

Florida

8753

Owenfield Drive

Powell

Ohio

1521

County Road 220

Fleming Island

Florida

2915

Kazi Street

Jonesboro

Arkansas

1480

Sniders Highway

Walterboro

South Carolina

7333

Broadview Road

Seven Hills

Ohio

6076

Alabama Highway 157

Cullman

Alabama

1317

West Main Street

Lebanon

Tennessee

2461

Wonder Drive

Kannapolis

North Carolina

5464

Sunset Boulevard

Lexington

South Carolina

110

Loblolly Lane

Pensacola

Florida

399

Armco Road

Ashland

Kentucky

100

Crown Pointe Parkway

Kingsland

Georgia

327

Loudon Road

Concord

New Hampshire

425

Blowing Rock Boulevard

Lenoir

North Carolina

4121

Atlanta Highway

Loganville

Georgia

806

McMeans Avenue

Bay Minette

Alabama

4917

Highway 90

Pace

Florida

1118

Sunset Avenue

Clinton

North Carolina

1208

West Harris Drive

Johnson

Tennessee

320

South Pearson Road

Pearl

Mississippi

615

Cahaba Valley Road

Pelham

Alabama

1260

North Main Street

Fuquay-Varina

North Carolina

3805

Gulf Breeze Parkway

Gulf Breeze

Florida

1360

Interstate Drive

Cookeville

Tennessee

55

Seargent Prentiss Drive

Natchez

Mississippi

630

Winfield Dunn Parkway

Sevierville

Tennessee

5555

Mahoning Avenue

Austintown

Ohio

2543

West State Street

New Castle, Union Twp

Pennsylvania

114

Spirit Drive

Auburn

Alabama

7135

Aurora Road

Aurora

Ohio

4784

Windsor Commons Court

Jacksonville

Florida

113

Walker Street

Gadsden

Alabama

2239

Madison Street

Clarksville

Tennessee

3250

Electric Road

Cave Spring

Virginia

167

Steven B Tanger Boulevard

Commerce

Georgia

1870

Owen Drive

Fayetteville

North Carolina

2612

East Malone Avenue

Miner

Missouri

101

Troy Plaza Loop

Troy

Alabama

3995

West Tilghman Street

Allentown

Pennsylvania

210

Turnersburg Highway

Statesville

North Carolina

245

Southwest Commerce Drive

Lake City

Florida

5350

Alexandria Pike

Cold Spring

Kentucky

1444

Farmington Avenue

Bristol

Connecticut

706

South Van Buren Road

Eden

North Carolina

281

Hogan Boulevard

Mill Hall

Pennsylvania

3991

Paxton Street

Swatara

Pennsylvania

3725

West Vernon Avenue

Kinston

North Carolina

950

International Drive

Linthicum

Maryland

9680

Lottsford Court

Upper Marlboro

Maryland

798

East Interstate 10 Service Road

Slidell

Louisiana

312

East Pulaski Highway

Elkton

Maryland

17050

Jefferson Davis Highway

Dumfries

Virginia

1940

East Third Street

Williamsport

Pennsylvania

545

North Navy Boulevard

Pensacola

Florida

47

Highland Crossing

East Ellijay

Georgia

3901

Grandview Drive

Simpsonville

South Carolina

1790

West Main Street

Troy

Ohio

3390

Camp Creek Parkway

East Point

Georgia

12037

Indian River Road

D'Iberville

Mississippi

15

Radcliffe Drive

Moosic

Pennsylvania

796

Highway 400 South

Dawsonville

Georgia

1341

James Way

Belcamp

Maryland

2139

Rockford Street

Mount Airy

North Carolina

1512

Winkler Mill Extension

Wilkesboro

North Carolina

2925

Scottsville Road

Bowling Green

Kentucky

1020

Far Hills Drive

Hopewell

Pennsylvania

100

Dorman Commerce Drive

Spartanburg

South Carolina

1830

Holiday Drive

Athens

Tennessee

2235

East Sharon Road

Sharonville

Ohio

905

Hartford Turnpike

Waterford

Connecticut

109

Furrow Way

Alcoa

Tennessee

1113

Woodruff Road

Greenville

South Carolina

710

Colonial Promenade Parkway

Alabaster

Alabama

1807

South Main Street

Farmville

Virginia

4066

Victory Boulevard

Portsmouth

Virginia

7406

Chapman Highway

Knoxville

Tennessee

7780

Lyles Lane

Concord

North Carolina

5

Ricky Avenue

Bloomsburg

Pennsylvania

5595

Highway 153

Hixson

Tennessee

7385

Guilford Drive

Frederick

Maryland

6412

Sessions Court

Clemmons

North Carolina

508

East Emory Road

Powell

Tennessee

2675

Highwood Boulevard

Smyrna

Tennessee

201

Commerce Drive

Elizabethtown

Kentucky

6425

Miller Lane

Dayton

Ohio

2757

Godwin Boulevard

Suffolk

Virginia

6080

Daybreak Circle

Clarksville

Maryland

30500

Highway 181

Spanish Fort

Alabama

6970

Eastchase Loop

Montgomery

Alabama

1936

Cedar Creek Road

Fayetteville

North Carolina

2813

Highway 14

New Iberia

Louisiana

413

North Fruitland Boulevard

Salisbury

Maryland

21366

Athens-Limestone Lane

Athens

Alabama

145

Newtowne Boulevard

Pocomoke City

Maryland

511

Bush River Road

Columbia

South Carolina

4097

U.S. Highway 280

Alexander City

Alabama

5310

West Broad Street

Richmond

Virginia

523

Patriot Drive

Dandridge

Tennessee

4411

New Bern Avenue

Raleigh

North Carolina

6405

Yorktown Circle

DeWitt

New York

1685

Highway 27 South

Carrollton

Georgia

731

Highway 53 East

Calhoun

Georgia

101

Thomas B Murphy Drive

Dallas

Georgia

11473

Tara Boulevard

Lovejoy

Georgia

111

Northside Circle

Shelbyville

Tennessee

102

Lonnie Lane

Americus

Georgia

25

South Broad Street

Winder

Georgia

4330

St. Michael Drive

Texarkana

Texas

1004

East U.S. 70 Highway

New Bern

North Carolina

223

South Bragg Boulevard

Spring Lake

North Carolina

2950

West 5th Street

Lumberton

North Carolina

2380

Roanoke Street

Christiansburg

Virginia

1355

Boxwood Terrace

Bedford

Virginia

5107

Oaklawn Boulevard

Hopewell

Virginia

10843

West Park Place

Milwaukee

Wisconsin

2571

South Market Street

Gilbert

Arizona

1035

North Avondale Boulevard

Avondale

Arizona

5995

Cypress Gardens Boulevard

Winter Haven

Florida

2235

East Gulf to Lake Highway

Inverness

Florida

11594

Memorial Parkway South

Huntsville

Alabama

499

Dickerson Road

Gaylord

Michigan

8711

East 34 Road

Cadillac

Michigan

1023

East Pickard Street

Mount Pleasant

Michigan

6898

Sashabaw Road

Clarkston

Michigan

51295

Gratiot Avenue

Chesterfield

Michigan

15397

Waldron Way

Big Rapids

Michigan

20

Waterville Commons Drive

Waterville

Maine

13675

U.S. Highway 1

Sebastian

Florida

3290

SW Martin Downs Boulevard

Palm City

Florida

1271

North State Road 7

Royal Palm Beach

Florida

8512

Ridge Road

New Port Richey

Florida

13095

Cortez Boulevard

Spring Hill

Florida

1812

East State Road 60

Valrico

Florida

3780

South Fiske Boulevard

Rockledge

Florida

7909

Gall Boulevard

Zephyrhills

Florida

9001

Park Royal Drive

Fort Myers

Florida

10509

Gibsonton Drive

Riverview

Florida

6741

Tower Road

Denver

Colorado

2008

Cornhusker Road

Bellevue

Nebraska

3150

24th Avenue

Council Bluffs

Iowa

2700

North Hill Road

Lincoln

Nebraska

2320

South Jeffers Street

North Platte

Nebraska

108

First Avenue Place

Kearney

Nebraska

3429

West 13th Street

Grand Island

Nebraska

2909

Burlington Street

North Kansas City

Missouri

5

Walton Drive

Brewer

Maine

9051

Buchanon Trail

Inver Grove Heights

Minnesota

3308

East Center Street

Warsaw

Indiana

4135

Dean Lakes Boulevard

Shakopee

Minnesota

1120

Shapiro Drive

Festus

Missouri

3606

West Outer Road

Arnold

Missouri

604

North Bluff Road

Collinsville

Illinois

2071

North Telegraph Road

Monroe

Michigan

1375

East Michigan Avenue

Saline

Michigan

39581

Twelve Mile Road

Novi

Michigan

8133

East 96th Street

Indianapolis

Indiana

3715

West Market Place Drive

Edinburgh

Indiana

7940

South U.S. 31

Indianapolis

Indiana

3451

South U.S. Highway 41

Terre Haute

Indiana

9106

Wesleyan Road

Indianapolis

Indiana

1300

North Avenue

Belton

Missouri

60

Garden Street South

Palm Coast

Florida

7

Corvette Drive

Litchfield

Illinois

3231

South Range Line Road

Joplin

Missouri

3316

West State Highway 76

Branson

Missouri

2725

North Glenstone Avenue

Springfield

Missouri

135

Saint Robert Boulevard

Saint Robert

Missouri

2510

North Baltimore Street

Kirksville

Missouri

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.14

Subsidiaries

 

Subsidiary

State of
Formation

Number of Shares of each class of
Equity
Interests

Number of Shares
Owned or Percentage of
Membership/Partnership
Interests Held

Number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and other similar rights

RTBD, Inc. (A)

Delaware

1000 shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Finance, Inc. (A)

Delaware

1000 shares
$.01 par common

100 shares – RTBD, Inc.

None

Ruby Tuesday GC Cards, Inc. (A)

Colorado

1000 shares
$.01 par common

100 shares – RTGC, LLC

None

RT Tampa Franchise, L.P. (A)

Delaware

N/A

1% - RT Tampa, Inc.
(General Partner)
99%-RT Florida Equity, LLC

N/A

RT Orlando Franchise, L.P. (A)

Delaware

N/A

1% - RT Orlando, Inc.
(General Partner)
99% - RT Florida Equity, LLC

N/A

RT South Florida Franchise, L.P. (A)

Delaware

N/A

1% - RT South Florida, Inc.
(Gen. Partner)
99% - RT Florida Equity, LLC

N/A

RT New York Franchise, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT Southwest Franchise, LLC (A)

Delaware

N/A

1% - RT One Percent Holdings, Inc.
99%- RT Franchise Acquisition, LLC

N/A

RT Michiana Franchise, LLC (A)

Delaware

N/A

1% - RT One Percent Holdings, LLC
99% -Ruby Tuesday, Inc.

N/A

RT Franchise Acquisition, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Kentucky Restaurant Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Florida Equity, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RTGC, LLC (A)

Colorado

N/A

100% - Ruby Tuesday, Inc.

N/A

RT West Palm Beach  Franchise, L.P. (A)

Delaware

N/A

1% - RT West Palm Beach, Inc. (Gen. Partner)
99% - RT Florida Equity, LLC

N/A

RT Michigan Franchise, LLC (A)

Delaware

N/A

100% - RT Franchise Acquisition, LLC

N/A

RT Detroit Franchise,  LLC (A)

Delaware

N/A

100% - RT Franchise Acquisition, LLC

N/A

Ruby Tuesday, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT Long Island Franchise, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT New England Franchise, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT Airport, Inc. (A)

Delaware

1000 shares
$.01 par common

100 shares subscribed to Ruby Tuesday, Inc. per Share Subscription Agt

None

RT Louisville Franchise, LLC (A)

Delaware

N/A

99% - RT Franchise Acquisition, LLC
1%  -RT Louisville, Inc.

N/A

RT McGhee-Tyson, LLC (A)

Delaware

N/A

99% - Ruby Tuesday, Inc.
1% - RT Airport, Inc.

N/A

RT One Percent Holdings, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RT One Percent Holdings, Inc. (A)

Delaware

1000 shares
$.01 par common

100 Shares - Ruby Tuesday, Inc.

None

RT Minneapolis Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Omaha Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Denver, Inc. (A)

Georgia

1000 shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Louisville, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Orlando, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT South Florida, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Tampa, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT West Palm Beach, Inc. (A)

Georgia

1000 Shares
$.01 par common

100 Shares – Ruby Tuesday ,Inc.

None

RT New Hampshire Restaurant Holdings, LLC (A)

Delaware

N/A

100% - RTBD, Inc.

N/A

RT Restaurant Services, LLC (A)

Delaware

N/A

100% - Ruby Tuesday, Inc.

N/A

RTTA, LP (A)

Texas

N/A

1% - RTBD, Inc. (Gen. Partner)
99% - RT Franchise Acquisition, LLC

N/A

RT Distributing, LLC (A)

Tennessee

N/A

100% - Ruby Tuesday, Inc.

N/A

RTT Texas, Inc. (A)

Texas

100,000 Shares
$.01 par common

100 Shares – RTTT, LLC

N/A

RTTT, LLC (A)

Texas

N/A

100% - RT Franchise Acquisition, LLC

N/A

RT Western Missouri Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc.
50% - RT One Percent Holdings, LLC

N/A

RT Indianapolis Franchise, LLC (A)

Delaware

N/A

99% - RT One Percent Holdings, Inc.
1% - RT One Percent Holdings, LLC

N/A

RT Omaha Franchise, LLC (A)

Delaware

N/A

50% - Ruby Tuesday, Inc.
50% - RT Omaha Holdings, LLC

N/A

RT KCMO Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc
50% - Ruby Tuesday, Inc.

N/A

RT Portland Franchise, LLC (A)

Delaware

N/A

99% - RT One Percent Holdings, Inc
1% - Ruby Tuesday, Inc.

N/A

RT St. Louis Franchise, LLC (A)

Delaware

N/A

50% - RT One Percent Holdings, Inc.
50% - RT One Percent Holdings, LLC

N/A

RT Denver Franchise, L.P. (A)

Delaware

N/A

99.9% - Ruby Tuesday, Inc., GP
0.10% - RT Denver, Inc.

N/A

RT Minneapolis Franchise, LLC (A)

Delaware

N/A

50% - Ruby Tuesday, Inc
50% - RT Minneapolis Holdings, LLC

N/A

RT Las Vegas Franchise, LLC (A)

Delaware

N/A

1% - Ruby Tuesday, Inc.
99% - RT One Percent Holdings, Inc.

N/A

RT O’Toole, LLC (A)

Delaware

N/A

100% - RT Michigan Franchise, LLC

N/A

RT Smith, LLC (A)

Delaware

N/A

100% - RT Michiana Franchise, LLC

N/A

RT Millington, LLC (A)

Delaware

N/A

100% - RT Detroit Franchise, LLC

N/A

RT Jonesboro Club (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

Ruby Tuesday of Russellville, Inc. (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

Ruby Tuesday of Bryant, Inc. (A)

Arkansas

N/A

100% - RT Western Missouri Franchise, LLC

N/A

RT FL Gift Cards, Inc. (A)

Florida

100 Shares

$0.01 par common

100 Shares – Ruby Tuesday, Inc.

None

_____________________

(A)          Material Subsidiary

 

2.             The following “liquor clubs/corporations” are owned by the
members thereof and controlled by a Board of Directors, who are typically
employees of Borrower or its Subsidiaries and Affiliates.  These “clubs” enter
into service agreements with Borrower to provide the services necessary to
conduct alcoholic beverage sales and related service at Borrower’s restaurants
located in the relevant states.  

 

Name

State of Organization

Orpah, Inc.

Maryland

RT Hospitality – York JV

Pennsylvania

Ruby Tuesday of St. Mary’s, Inc.

Maryland

Ruby Tuesday of Allegany County, Inc.

Maryland

Ruby Tuesday of Columbia, Inc.

Maryland

Ruby Tuesday of Linthicum, Inc.

Maryland

Ruby Tuesday of Salisbury, Inc.

Maryland

Ruby Tuesday of Frederick, Inc.

Maryland

RT of Cecil County, Inc.

Maryland

RT of Clarksville, Inc.

Maryland

RT of Riverside, Inc.

Maryland

Ruby Tuesday of Pocomoke City, Inc.

Maryland

RT of Fruitland, Inc.

Maryland

RTMB Lodging Joint Venture

Pennsylvania

RT Stonebridge Joint Venture

Pennsylvania

RT of Annapolis, Inc.

Maryland

Ruby Tuesday of Marley Station, Inc.

Maryland

RT/Sayosha Chambersburg Joint Venture

Pennsylvania

3.             The following entities will be dissolved:

 

4721 RT of Pennsylvania, Inc.

 

Ruby Tuesday Sunday Club, Inc.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13(A)(1)

Equity Interests

 

RT O’Toole, LLC, a Delaware limited liability company

RT Smith, LLC, a Delaware limited liability company

RT Millington, LLC, a Delaware limited liability company

RT KCMO Franchise, LLC, a Delaware limited liability company

RT Western Missouri Franchise, LLC, a Delaware limited liability company

RT Indianapolis Franchise, LLC, a Delaware limited liability company

RT Jonesboro Club, an Arkansas corporation

Ruby Tuesday of Bryant, Inc., an Arkansas corporation

Ruby Tuesday of Russellville, Inc., an Arkansas corporation

RT Denver Franchise, L.P., a Delaware limited partnership

RT Detroit Franchise, LLC, a Delaware limited liability company

RT Long Island Franchise, LLC, a Delaware limited liability company

RT Michiana Franchise, LLC, a Delaware limited liability company

RT Michigan Franchise, LLC, a Delaware limited liability company

RT New England Franchise, LLC, a Delaware limited liability company

RT Omaha Franchise, LLC, a Delaware limited liability company

RT Orlando Franchise, L.P., a Delaware limited partnership

RT South Florida Franchise, L.P., a Delaware limited partnership

RT St Louis Franchise, LLC, a Delaware limited liability company

RT Tampa Franchise, L.P., a Delaware limited partnership

RT West Palm Beach Franchise, L.P., a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.13(A)(2)

Liquor Clubs/Corporations

 

Name

State of Organization

Orpah, Inc.

Maryland

RT Hospitality – York JV

Pennsylvania

Ruby Tuesday of St. Mary’s, Inc.

Maryland

Ruby Tuesday of Allegany County, Inc.

Maryland

Ruby Tuesday of Columbia, Inc.

Maryland

Ruby Tuesday of Linthicum, Inc.

Maryland

Ruby Tuesday of Salisbury, Inc.

Maryland

Ruby Tuesday of Frederick, Inc.

Maryland

RT of Cecil County, Inc.

Maryland

RT of Clarksville, Inc.

Maryland

RT of Riverside, Inc.

Maryland

Ruby Tuesday of Pocomoke City, Inc.

Maryland

RT of Fruitland, Inc.

Maryland

RTMB Lodging Joint Venture

Pennsylvania

RT Stonebridge Joint Venture

Pennsylvania

RT of Annapolis, Inc.

Maryland

Ruby Tuesday of Marley Station, Inc.

Maryland

RT/Sayosha Chambersburg Joint Venture

Pennsylvania

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13(C)

Mortgaged Properties

 

1)

5205 Service Road, Mobile, AL

2)

827 S James Campbell Blvd., Columbia TN

3)

2626 Dawson Rd., Albany, GA

4)

2110 US-72, Corinth, MS

5)

2171 Post Oak Lane, Marianna, FL

6)

1812 W Lucas St., Florence, SC

7)

1521 County Rd 220, Orange Park, FL

8)

110 Loblolly Ln, Pensacola, FL

9)

399 Armco Rd, Ashland, KY

10)

320 S Pearson Rd., Pearl, MS

11)

113 Walker St., Gadsden, AL

12)

101 Troy Plaza Loop, Troy, AL

13)

3991 Paxton St., Harrisburg, PA

14)

3901 Grandview Dr., Simpsonville, SC

15)

7406 Chapman Hwy, Knoxville, TN

16)

2757 Godwin Blvd., Suffolk, VA

17)

4097 US-280, Alexander, AL

18)

4411 New Bern Ave., Raleigh, NC

19)

1685 US-27, Carrollton, GA

20)

101 Thomas B Murphy Dr., Dallas, GA

21)

15397 Waldron Way, Big Rapids, MI

22)

5 Walton Dr., Brewer, ME

                   

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 8.1

Existing Liens[1]

 

1.             Liens on assets or other property of RT Tampa Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 7157[2] arising from or related to
indebtedness incurred by RT Tampa Franchise, L.P. in favor of First Tennessee
Bank, N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4
for a list of such Debt).

 

2.             Liens on assets or other property of RT Michiana Franchise, LLC
and/or RT Smith, LLC (a Subsidiary (see Schedule 5.14)) in all of the estate,
right, title and interest in, to and under the land located at House Codes 7310,
7346, 7368, 3015 and 7350, arising from or related to indebtedness incurred by
RT Michiana Franchise, LLC and/or RT Smith, LLC in favor of First Tennessee
Bank, N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4
for a list of such Debt).

 

3.             Liens on assets or other property of RT Orlando Franchise, L.P.
(a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7719, 7119 and 7123, arising
from or related to indebtedness incurred by RT Orlando Franchise, L.P. in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

4.             Liens on assets or other property of RT South Florida Franchise,
L.P. (a Subsidiary (see Schedule 5.14)) located on or in and the personal
property relating to the land located at House Codes 2205 and 7717, arising from
or related to indebtedness incurred by RT South Florida Franchise, L.P. in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

5.             Liens on assets or other property of RT West Palm Beach
Franchise, L.P. (a Subsidiary (see Schedule 5.14)) located on or in and the
personal property relating to the land located at House Codes 7121, 7124, 2146,
2148, 2149 and 2153, arising from or related to indebtedness incurred by RT West
Palm Beach Franchise, L.P. in favor of First Tennessee Bank, N.A. or its
affiliates, successors or assigns (see Schedule 8.12, Item 4 for a list of such
Debt).

 

6.             Liens on assets or other property of RT Detroit Franchise, LLC
and RT Millington, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in
each case, attached to, located in or used in connection with the land located
at House Codes 7613, 7632, 7629, 7556, 7574, 7581, 7594, 7599 and 7606, arising
from or related to indebtedness incurred by RT Detroit Franchise, LLC and/or RT
Millington, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

7.             Liens on assets or other property of RT Michigan Franchise, LLC
and/or RT O’Toole, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in
each case, located in, or on, or used, or intended to be used in connection with
the land located at House Codes 7044, 7087, 7043, 7041, 7046, 7058, 7063, 7089,
7084, 7075 and 7045, arising from or related to indebtedness incurred by RT
Michigan Franchise, LLC and/or RT O’Toole, LLC in favor of First Tennessee Bank,
N.A. or its affiliates, successors or assigns (see Schedule 8.12, Item 4 for a
list of such Debt).

 

8.             Liens on assets or other property of RT New England Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each
case, in connection with the land located at House Codes 7114, 7156 and 7273,
arising from or related to indebtedness incurred by RT New England Franchise,
LLC in favor of First Tennessee Bank, N.A. or its affiliates, successors or
assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

9.             Liens on assets or other property of RT Long Island Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in each case, located
in, or on, or used, or intended to be used in connection with the land located
at House Codes 2224, 2227, 2228, 2229, and 2230, arising from or related to
indebtedness incurred by RT Long Island Franchise, LLC in favor of First
Tennessee Bank, N.A. or its affiliates, successors or assigns  (see Schedule
8.12, Item 4 for a list of such Debt).

 

10.          Liens on assets or other property of RT Denver Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) now owned or hereafter acquired, in each case,
attached to or affixed to the land located at House Codes 2163, 2166, 2158,
2164, 2341, and 2182, arising from or related to indebtedness incurred by RT
Denver Franchise, L.P. in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

11.          Liens on assets or other property of RT Indianapolis Franchise, LLC
(a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7654, 7670, 7652, 7653, and
7672, arising from or related to indebtedness incurred by RT Indianapolis
Franchise, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

12.          Liens on assets or other property of RT KCMO Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now or later, in each case, located on the land
located at House Codes 7277 and 7685, arising from or related to indebtedness
incurred by RT KCMO Franchise, LLC in favor of First Tennessee Bank, N.A. or its
affiliates, successors or assigns (see Schedule 8.12, Item 4 for a list of such
Debt).

 

13.          Liens on assets or other property of RT Omaha Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7234 and 7244, arising from or
related to indebtedness incurred by RT Omaha Franchise, LLC in favor of First
Tennessee Bank, N.A. or its affiliates, successors or assigns (see Schedule
8.12, Item 4 for a list of such Debt).

 

14.          Liens on assets or other property of RT St. Louis Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7461, 7466, 7467, 7743, 7458,
and 7464, arising from or related to indebtedness incurred by RT St. Louis
Franchise, LLC in favor of First Tennessee Bank, N.A. or its affiliates,
successors or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 

16.          Liens on assets or other property of RT Western Missouri Franchise,
LLC (a Subsidiary (see Schedule 5.14)) now owned or later acquired, in each
case, held or used in connection with the land located at House Codes 4331,
4409, 4459, 7883, 7884, 7885, 7886, 7887, 7888, and 7890, , arising from or
related to indebtedness incurred by RT Western Missouri Franchise, LLC in favor
of First Tennessee Bank, N.A. or its affiliates, successors or assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 

17.          Liens on assets or other property of Ruby Tuesday, Inc. located on
or in and the personal property relating to the land located at House Code 4644
arising from or related to indebtedness and/or lease obligations incurred by
Ruby Tuesday, Inc. (as lessee) in favor of SunTrust Bank or its affiliates,
successors or assigns and/or Atlantic Financial Group, Ltd or its affiliates,
successors or assigns (as lessor).

 

18.          Liens on assets or other property of RT Southwest Franchise, LLC (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Code 5422 arising from or related to
indebtedness and/or lease obligations incurred by RT Southwest Franchise, LLC
(as lessee) in favor of Vestar CPT Tempe Marketplace, LLC (as lessor) or its
affiliates, successors or assigns.

 

19.          Liens on assets or other property of RT Minneapolis Franchise, LLC
(a Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 2197, and 2199 arising from or
related to indebtedness incurred by RT Minneapolis Franchise, LLC in favor of
Irwin Franchise Capital LLC or its affiliates, successors or assigns and/or
Ascentium Capital LLC or its affiliates, successors or assigns.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO SCHEDULE 8.1

House code

Lender

Borrower

Loan Number

Property Address

City

State

Zip

Debt Balance 5/01/17

2158

1st TN

RT DENVER FRANCHISE, LP

000430874

8025 West Bowles Ave Bowles Crossing

Littleton

CO

80123

 $                        -   

2163

1st TN

RT DENVER FRANCHISE, LP

000430874 / 000430876

5525 Wadsworth Bypass

Arvada

CO

80002

 $                        -   

2164

1st TN

RT DENVER FRANCHISE, LP

000430874

4150 N Freeway

Pueblo

CO

81008-2064

 $                        -   

2166

1st TN

RT DENVER FRANCHISE, LP

000430874 / 000430878

14100 East Iliff Avenue

Aurora

CO

80014

 $                        -   

2182

1st TN

RT DENVER FRANCHISE, LP

000430874

1710 Briar Gate Blvd Chapel Hills Mall

Colorado Springs

CO

80920

 $                        -   

2341

1st TN

RT DENVER FRANCHISE, LP

000430874

270 Dillion Ridge Way 270 US Highway 6

Dillion

CO

80435

 $                        -   

7556

1st TN

RT Detroit Franchise, LLC

427857

27736 NOVI RD

NOVI

MI

48377

 $                        -   

7574

1st TN

RT Detroit Franchise, LLC

427857

31066 W TWELVE MILE RD

FARMINGTON HILLS

MI

48334

 $                        -   

7581

1st TN

RT Detroit Franchise, LLC

427857

35500 VAN DYKE AVENUE

STERLING HEIGHTS

MI

48312

 $                        -   

7594

1st TN

RT Detroit Franchise, LLC

427857

2071 N TELEGRAPH RD (US 24) #C-101

Township

MI

48162

 $                        -   

7599

1st TN

RT Detroit Franchise, LLC

427857

23000 EUREKA RD

TAYLOR

MI

48180

 $                        -   

7606

1st TN

RT Detroit Franchise, LLC

427857

30901 GRATIOT AVENUE

ROSEVILLE

MI

48066

 $                        -   

7613

1st TN

RT Detroit Franchise, LLC

000429492

1375 Michigan Ave

Saline

MI

48176

 $                        -   

7629

1st TN

RT Detroit Franchise, LLC

000430272

45660 Michigan Avenue

Canton

MI

48188

 $                        -   

7632

1st TN

RT Detroit Franchise, LLC

000430270

39581 W 12 Mile Road

Novi

MI

48377

 $                        -   

7652

1st TN

RT Indianapolis Franchise, LLC

111234

515 E SOUTHWAY BLVD

KOKOMO

IN

46902

 $       910,816.61

7653

1st TN

RT Indianapolis Franchise, LLC

111234

5530 SCATTERFIELD RD

ANDERSON

IN

46013

 $       910,816.61

7654

1st TN

RT Indianapolis Franchise, LLC

111234

8133 EAST 96TH STREET

INDIANAPOLIS

IN

46256

 $       910,816.61

7670

1st TN

RT Indianapolis Franchise, LLC

111234

3715 West Market Place Drive Edinburgh Outlet Center

Taylorsville

IN

46124

 $       910,816.61

7672

1st TN

RT Indianapolis Franchise, LLC

000432116 / 000432117

1901 West McGalliard Road Northwest Plaza Shopping Center

Muncie

IN

47304

 $                        -   

7277

1st TN

RT KCMO FRANCHISE, LLC

000429746

2909 Burlington

Kansas City

MO

64116

 $                        -   

7685

1st TN

RT KCMO FRANCHISE, LLC

000427903

1300 East North Avenue

Belton

MO

64012

 $                        -   

2224

1st TN

RT Long Island Franchise, LLC

434854

313 Smith Haven Mall Space C-26

Lake Grove

NY

11755

 $                        -   

2227

1st TN

RT Long Island Franchise, LLC

434854

289 Middle Country Road Selden Plaza

Selden

NY

11784

 $                        -   

2228

1st TN

RT Long Island Franchise, LLC

434854

1226 Old Country Road

Westbury

NY

11590

 $                        -   

2229

1st TN

RT Long Island Franchise, LLC

434854

363 Broadway Broadway Mall

Hicksville

NY

11801

 $                        -   

2230

1st TN

RT Long Island Franchise, LLC

434854

252 Sunrise Mall

Massapequa

NY

11758

 $                        -   

3015

1st TN

RT Michiana Franchise, LLC

111235

2705 E 1st Street

Vidalia

GA

30474

 $       585,485.45

7310

1st TN

RT Michiana Franchise, LLC

111236

2120 Southlake Mall

Merrillville

IN

46410

 $       714,708.65

7346

1st TN

RT Michiana Franchise, LLC

111236

1050 E Coliseum Blvd

Fort Wayne

IN

46805

 $       714,708.65

7350

1st TN

RT Michiana Franchise, LLC

000427904

6083 B Dr N

Battle Creek

MI

49014

 $                        -   

7368

1st TN

RT Michiana Franchise, LLC

111236

3308 East Center Street

Warsaw

IN

46582

 $       714,708.65

7041

1st TN

RT Michigan Franchise, LLC

000430713

14600 Lakeside Circle

Sterling Heights

MI

48313

 $                        -   

7043

1st TN

RT Michigan Franchise, LLC

111237

499 Dickerson Road

Gaylord

MI

49735

 $       690,406.90

7044

1st TN

RT Michigan Franchise, LLC

111238

8711 East 34 Road

Cadillac

MI

49601

 $       613,095.57

7045

1st TN

RT Michigan Franchise, LLC

000428984

1764 NORTH US HWY 31

TRAVERSE CITY

MI

49686

 $                        -   

7046

1st TN

RT Michigan Franchise, LLC

000430714

6800 Eastman Avenue

Midland

MI

48642

 $                        -   

7058

1st TN

RT Michigan Franchise, LLC

000430712

3417 S Linden Road #110

Flint

MI

48507

 $                        -   

7063

1st TN

RT Michigan Franchise, LLC

000430714

405 A-North Telegraph Road

Waterford

MI

48328

 $                        -   

7075

1st TN

RT Michigan Franchise, LLC

000429971

4280 24th Avenue

Fort Gratiot

MI

48059

 $                        -   

7084

1st TN

RT Michigan Franchise, LLC

000428982

1023 EAST PICKARD STREET

MOUNT PLEASANT

MI

48858

 $                        -   

7087

1st TN

RT Michigan Franchise, LLC

000429912

6898 Sashabaw Rd

Clarkston

MI

48348

 $                        -   

7089

1st TN

RT Michigan Franchise, LLC

000430714

51295 Gratiot Avenue

Township

MI

48051

 $                        -   

7114

1st TN

RT New England Franchise, LLC

000429199

20 Waterville Commons Dr

Waterville

ME

04901

 $                        -   

7156

1st TN

RT New England Franchise, LLC

000428127

830 Main Street Space D-12 Aroostock Center

Presque Isle

ME

04769

 $                        -   

7273

1st TN

RT New England Franchise, LLC

000428127

663 Stillwater Avenue Bangor Mall

Bangor

ME

04401

 $                        -   

7234

1st TN

RT OMAHA FRANCHISE, LLC

000427931

2008 Cornhusker Hwy

Bellevue

NE

68123

 $                        -   

7244

1st TN

RT OMAHA FRANCHISE, LLC

000428731

2700 NORTH HILL ROAD

LINCOLN

NE

68504

 $                        -   

7119

1st TN

RT Orlando Franchise, L.P.

000430663

2695 N Atlantic Avenue Bellaire Shopping Center

Daytona Beach

FL

32118

 $                        -   

7123

1st TN

RT Orlando Franchise, L.P.

000430693

9616 US Hwy 441

Leesburg

FL

34788

 $                        -   

7719

1st TN

RT Orlando Franchise, L.P.

111239

60 Garden Street South

Palm Coast

FL

32137

 $       495,798.13

2205

1st TN

RT South Florida Franchise, LP

000430622

3887 West Hillsborough

Deerfield Beach

FL

33442-9481

 $                        -   

7717

1st TN

RT South Florida Franchise, LP

000428688

299 SW 26th Avenue

Pompano Beach

FL

33069

 $                        -   

7458

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429043

90 MID-RIVERS MALL DRIVE

SAINT PETERS

MO

63376

 $                        -   

7461

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429044

1120 SHAPIRO DRIVE

FESTUS

MO

63028

 $                        -   

7464

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429043

6565 NORTH ILLINOIS AVENUE

FAIRVIEW HEIGHTS

IL

62208

 $                        -   

7466

1st TN

RT ST. LOUIS FRANCHISE, LLC

000430217

3606 West Outer Road

Arnold

MO

63010

 $                        -   

7467

1st TN

RT ST. LOUIS FRANCHISE, LLC

000429632

604 N Bluff

Collinsville

IL

62234

 $                        -   

7743

1st TN

RT ST. LOUIS FRANCHISE, LLC

000428085

7 Corvette Drive

Litchfield

IL

62056

 $                        -   

7157

1st TN

RT Tampa Franchise, L.P.

000428733

8306 TOURIST CENTER DRIVE

BRADENTON

FL

34201

 $                        -   

2146

1st TN

RT West Palm Beach Franchise, L.P.

434856

409 Plaza Road Mizner Park

Boca Raton

FL

33432

 $                        -   

2148

1st TN

RT West Palm Beach Franchise, L.P.

434856

3101 PGA Boulevard Space C-129

Palm Beach Gardens

FL

33410

 $                        -   

2149

1st TN

RT West Palm Beach Franchise, L.P.

434856

3000 NW Federal Highway Treasure Coast Square

Jensen Beach

FL

34957

 $                        -   

2153

1st TN

RT West Palm Beach Franchise, L.P.

434856

801 North Congress Avenue Boynton Beach Mall

Boynton Beach

FL

33435

 $                        -   

7121

1st TN

RT West Palm Beach Franchise, L.P.

111240

13675 US Highway 1

Sebastian

FL

32958

 $       763,426.33

7124

1st TN

RT West Palm Beach Franchise, L.P.

000428851

1271 N STATE ROAD 7

ROYAL PALM BEACH

FL

33411

 $                        -   

4331

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

115 E Harrell Drive

Russellville

AR

72802

 $                        -   

4409

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

23236 I-30

Bryant

AR

72022

 $                        -   

4459

1st TN

RT Western Missouri Franchise, LLC

000431894 / 000431895

2915 Kazi Street

Jonesboro

AR

72401

 $                        -   

7883

1st TN

RT Western Missouri Franchise, LLC

000431892

2010 Bernadette Drive

Columbia

MO

65203

 $                        -   

7884

1st TN

RT Western Missouri Franchise, LLC

000431892

2300 Missouri Blvd

Jefferson City

MO

65109

 $                        -   

7885

1st TN

RT Western Missouri Franchise, LLC

000431892

2825 SOUTH GLENSTONE

SPRINGFIELD

MO

65804

 $                        -   

7886

1st TN

RT Western Missouri Franchise, LLC

000431892

3231 Rangeline Road

Joplin

MO

64804

 $                        -   

7887

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

3316 WEST HIGHWAY 76

BRANSON

MO

65616

 $                        -   

7888

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

2725 NORTH GLENSTONE (North Springfield)

SPRINGFIELD

MO

65803

 $                        -   

7890

1st TN

RT Western Missouri Franchise, LLC

000431892 / 000431893

135 ST ROBERTS BLVD

SAINT ROBERT

MO

65584

 $                        -   

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.3

Existing Investments

 

See Schedule 5.14 for a list of direct and indirect Subsidiaries of Borrower in
which Borrower has made an Investment.

 

Company-owned life insurance policies totaling $29,628,230 held for the purposes
of funding pension benefits due under two of the Company’s defined benefit
pension plans.

 

Split dollar life insurance policies totaling $1,689,798 held as an executive
benefit for a group of former employees.

 

Mutual funds, cash and Ruby Tuesday common stock totaling $8,663,024 held within
a rabbi trust to fund our Deferred Compensation Plans.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.7

Restrictive Agreements

 

1.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
incur additional liens on any of the assets pledged as security under such
agreements.

 

2.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
transfer or dispose of any of the assets pledged as security under such
agreements.

 

3.             Prohibitions and restrictions that limit the ability of
Subsidiaries party to the agreements referenced under Item 4 of Schedule 8.12 to
make distributions or dividends to its members or partners.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.12

Existing Indebtedness

 

1.             Indebtedness totaling $10,947,514.00, evidenced pursuant to
various letters of credit issued primarily in connection with the Company’s
workers compensation and casualty insurance programs.

 

2.             Company’s covenants in favor of Metropolitan Knoxville Airport
Authority (the “Authority”) in connection with the Food and Beverage Concession
Agreement dated September 1, 1999, between the Authority and RT McGhee-Tyson,
LLC, a Subsidiary, wherein Company agrees to provide continuing working capital
to RT McGhee-Tyson, LLC during the term of the Concession Agreement.

 

3.             The Company has entered into a Distribution Agreement and an
Agreement Respecting Employee Benefit Matters (collectively referred to as
sharing agreements) with Morrison Fresh Cooking, Inc. (acquired by Piccadilly
Cafeterias, Inc.) and Morrison Management Specialists, Inc. (formerly Morrison
Health Care, Inc. and acquired by Compass Group, PLC) providing for the
assumption of liabilities and cross-indemnities designed to allocate, generally,
among these three companies, financial responsibility for liabilities arising
out of or in connection with business activities prior to the March, 1996
“spin-off” transaction.

 

4.             The Company is the guarantor of nine leases which have either
been assigned or subleased to a third-party.  The leases are primarily
associated with our former Lime Fresh Mexican Grill concept and were assigned
upon the sale of the concept during the Company’s fiscal year 2016.  While the
Company believes that the likelihood of being required to make payments
associated with the lease guarantees is remote, the Company has a guarantee
liability of approximately $0.4 million as of May 2, 2017.

 

5.             Former franchise partner Indebtedness described in the attached
spreadsheet and as further described in Schedule 8.1:

 

[see attached]

RUBY TUESDAY, INC.

Franchise Partner Debt

     

Schedule 8.12

     

May 1, 2017

     

                   (000's)

             

 

MORTGAGE

TOTAL

 

Michiana Debt:

     

First Tn - Acquisition

585

   

First Tn - Acquisition

715

 

Orlando Debt:

     

First Tn - Palm Coast Construction

496

 

West Palm Beach Debt:

     

First Tn - Sebastian

763

 

Michigan Debt:

     

First Tn - Cadillac Construction

613

   

First Tn - Gaylord Construction

690

 

Indianapolis Debt:

     

First Tn - Construction refinance

911

Total Mortgage loan obligations

   

4,773

                         

  TOTAL  RUBY TUESDAY, INC.

$4,771

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 8.14

Certain Subsidiaries

 

RT Millington, LLC

RT O’Toole, LLC

RT Indianapolis Franchise, LLC

RT St. Louis Franchise, LLC

RT Tampa Franchise, L.P.

RT Orlando Franchise, L.P.

RT South Florida Franchise, L.P.

RT West Palm Beach Franchise, L.P.

RT Smith, LLC

RT Long Island Franchise, LLC

RT New England Franchise, LLC

RT Omaha Franchise, LLC

RT Portland Franchise, LLC

RT Denver Franchise, L.P.

RT Minneapolis Franchise, LLC

RT KCMO Franchise, LLC

RT Western Missouri Franchise, LLC (provided, that RT Western Missouri
Franchise, LLC may continue to control RT Jonesboro Club, Ruby Tuesday of
Bryant, Inc. and Ruby Tuesday of Russellville, Inc.)

RT Michiana Franchise, LLC (provided, that RT Michiana Franchise, LLC may
continue to control RT Smith, LLC)

RT Detroit Franchise, LLC (provided, that RT Detroit Franchise, LLC may continue
to control RT Millington, LLC)

RT Michigan Franchise, LLC (provided, that RT Michigan Franchise, LLC may
continue to control RT O’Toole,

 

 

--------------------------------------------------------------------------------

 

[1]              The loans related to certain of the liens listed on Schedule
8.1 have been paid off or matured, but because the mortgage indebtedness is
cross-collateralized, the liens have not been released.

 

[2]              The addresses of all House Codes are provided in Exhibit A
attached hereto.

 

RT Minneapolis Franchise, LLC

RT KCMO Franchise, LLC

RT Western Missouri Franchise, LLC (provided, that RT Western Missouri
Franchise, LLC may continue to control RT Jonesboro Club, Ruby Tuesday of
Bryant, Inc. and Ruby Tuesday of Russellville, Inc.)

RT Michiana Franchise, LLC (provided, that RT Michiana Franchise, LLC may
continue to control RT Smith, LLC)

RT Detroit Franchise, LLC (provided, that RT Detroit Franchise, LLC may continue
to control RT Millington, LLC)

RT Michigan Franchise, LLC (provided, that RT Michigan Franchise, LLC may
continue to control RT O’Toole,

 

 

--------------------------------------------------------------------------------

 

[1]              The loans related to certain of the liens listed on Schedule
8.1 have been paid off or matured, but because the mortgage indebtedness is
cross-collateralized, the liens have not been released.

 

[2]              The addresses of all House Codes are provided in Exhibit A
attached hereto.

 